         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 1 of 116



     ANDREW R. MUEHLBAUER, ESQ.
 1
     Nevada Bar No. 10161
 2   SEAN P. CONNELL, ESQ.
     Nevada Bar No. 7311
 3   MUEHLBAUER LAW OFFICE, LTD.
     7915 West Sahara Avenue, Suite 104
 4
     Las Vegas, Nevada 89117
 5   Telephone: 702.330.4505
     Facsimile: 702.825.0141
 6   Email: andrew@mlolegal.com
            sean@mlolegal.com
 7
 8   POMERANTZ LLP
     Jeremy A. Lieberman (pro hac vice)
 9   Murielle J. Steven Walsh (pro hac vice)
     Aatif Iqbal (pro hac vice)
10
     600 Third Avenue, 20th Floor
11   New York, New York 10016
     Tel: (212) 661-1100
12   Fax: (917) 463-1044
     Email: jalieberman@pomlaw.com
13
             mjsteven@pomlaw.com
14           aiqbal@pomlaw.com

15   Attorneys for Lead Plaintiffs John V. and JoAnn M. Ferris
16
                               UNITED STATES DISTRICT COURT
17                                  DISTRICT OF NEVADA

18
        JOHN V. FERRIS and JOANN M.
19      FERRIS, Individually and on Behalf of All
        Others Similarly Situated,
20
                                     Plaintiffs,     Case No. 2:18-CV-00479-GMN-CWH
21
                          v.                         AMENDED CLASS ACTION
22
        WYNN RESORTS LIMITED, STEPHEN                COMPLAINT
23      A. WYNN, CRAIG SCOTT BILLINGS,
24      STEPHEN COOTEY, MATTHEW O.                   CLASS ACTION
        MADDOX, JOHN J. HAGENBUCH,
25                                                   JURY TRIAL DEMANDED
        ROBERT J. MILLER, PATRICIA
26      MULROY, CLARK T. RANDT JR.,
        ALVIN V. SHOEMAKER, KIMMARIE
27
        SINATRA, DANIEL B. WAYSON, JAY
28
      Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 2 of 116



     L. JOHNSON, RAY R. IRANI, and J.
 1
     EDWARD VIRTUE,
 2                         Defendants.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 3 of 116



                                                           TABLE OF CONTENTS
 1
 2   Preliminary Statement ...................................................................................................................1
     Jurisdiction and Venue..................................................................................................................3
 3
     Parties ............................................................................................................................................3
 4
          Plaintiffs ..................................................................................................................................3
 5        Defendants .............................................................................................................................. 4
 6              Individual Defendants ......................................................................................................... 4
 7              Director Defendants ............................................................................................................ 7

 8   Factual Background ....................................................................................................................11
          Casino Regulation ................................................................................................................. 11
 9
                Nevada .............................................................................................................................. 12
10
                Massachusetts ................................................................................................................... 16
11        Defendant Wynn’s “Decades-Long Pattern of Sexual Misconduct” ....................................18
12              Defendant Wynn’s Alleged Misconduct before Wynn Resorts ........................................ 18
13              Defendant Wynn’s Pattern of Sexual Harassment at Wynn Resorts ................................ 20

14   The Class Period .........................................................................................................................26
          Wynn Resorts’ Code of Conduct .......................................................................................... 26
15
          The 2013 10-K ...................................................................................................................... 32
16
          The 2014 Proxy Statement ....................................................................................................35
17        Misrepresentations in 2014 about Compliance .....................................................................37
18        Misrepresentations about the Massachusetts License and Resort.........................................39
19        The 2014 10-K ...................................................................................................................... 41
          2015.......................................................................................................................................45
20
          The 2015 10-K ...................................................................................................................... 51
21
          2016.......................................................................................................................................56
22
                2016 Proxy Statement ....................................................................................................... 56
23              Elaine Wynn’s Counterclaim and the Company’s Responses .......................................... 58
24              Other False and Misleading Statements in 2016............................................................... 65
25        The 2016 10-K ...................................................................................................................... 67

26        2017.......................................................................................................................................72
     The Truth Begins to Emerge .......................................................................................................78
27
          The January 2018 WSJ Article .............................................................................................. 78
28


                                                                           i
           Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 4 of 116



          Investigations Ensue ............................................................................................................. 79
 1
          Market Reaction .................................................................................................................... 80
 2
          Defendant Wynn Resigns .....................................................................................................83
 3        More Accusations of Sexual Assault .................................................................................... 86
 4        Executive and Board Reshuffling ......................................................................................... 87
 5        Nevada Gaming Control Board Settlement and Fine ........................................................... 90
 6        The Company Admits How Badly It Had Failed In the Past .............................................. 102
     Loss Causation ..........................................................................................................................105
 7
     Class Action Allegations...........................................................................................................105
 8
     First Claim for Relief ................................................................................................................107
 9   Second Claim for Relief............................................................................................................109
10   Prayer for Relief ........................................................................................................................111
11   Jury Demand .............................................................................................................................111

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                       ii
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 5 of 116




 1          Lead Plaintiffs John V. Ferris and JoAnn M. Ferris and Named Plaintiff Jeffrey Larsen,
 2   on behalf of themselves and all others similarly situated, allege the following based upon
 3   personal knowledge as to their own acts and upon information and belief as to all other matters
 4   based on the investigation conducted by Lead Counsel, which included a review of, inter alia,
 5   SEC filings by Wynn Resorts Limited (“Wynn” or the “Company”), press releases and other
 6   public statements by Defendants, conference calls and announcements made by Defendants,
 7   media and analyst reports and advisories about the Company, regulatory filings, and other
 8   public information. Lead Plaintiffs believe that substantial evidentiary support will exist for the
 9   allegations set forth herein after a reasonable opportunity for discovery.
10                                    Preliminary Statement
11
            1.      This is a federal securities class action, against the Company and certain of its
12
     directors and executive officers, on behalf of all persons who purchased or otherwise acquired
13
     the Company’s securities between February 28, 2014 and February 12, 2018, both dates
14
     inclusive (the “Class Period”), seeking to recover damages caused by Defendants’ violations of
15
     the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the
16
     Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
17
            2.      Wynn Resorts is a leading developer, owner, and operator of destination casino
18
     resorts that integrate hotel accommodations and a wide range of amenities, including fine dining
19
     outlets, premium retail offerings, distinctive entertainment theaters, and large meeting
20
     complexes. It owns and operates Wynn Las Vegas and Encore in Las Vegas, Nevada, and Wynn
21
     Macau and Wynn Palace in Macau, China. It is currently constructing a new $2.4 billion
22
     property called Wynn Boston Harbor in Everett, Massachusetts.
23
            3.      This case arises out of a decades-long pattern of sexual abuse and harassment by
24
     Defendant Steven Wynn that remained unchecked, tacitly permitted, and eventually covered up
25
     by Defendants. During the Class Period, Defendants misrepresented to investors their “full”
26
     compliance with applicable laws and touted their Code of Conduct as part of the Company’s
27
     purported commitment to “continually strive to abide by high standards of ethical business
28


                                                   1
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 6 of 116




 1   conduct.” But while making such statements Defendants concealed the fact that (a) Defendant
 2   Wynn had engaged in a pattern of sexual misconduct that included alleged instances of sexual
 3   assault and led to several multi-million-dollar settlements with Wynn Resorts employees, and
 4   (b) discovery of this misconduct would necessarily jeopardize Wynn’s tenure at the Company
 5   and subject the Company to significant legal liability and heightened regulatory scrutiny.
 6          4.      On January 26, 2018, the Wall Street Journal published an article titled “Dozens
 7   of People Recount Pattern of Sexual Misconduct by Las Vegas Mogul Steve Wynn” (the
 8   “January 2018 WSJ Article”), revealing detailed accounts that Wynn had coerced and pressured
 9   several Wynn Resorts employees to perform sex acts. According to the Wall Street Journal,
10   “dozens of people… who have worked at Mr. Wynn’s casinos told of behavior that
11   cumulatively would amount to a decades-long pattern of sexual misconduct by Mr. Wynn.” It
12   was further revealed that Wynn had paid a Wynn Resorts employee $7.5 million after being
13   accused of forcing the employee to have sex with him.
14          5.      On this news, Wynn Resorts’ stock price fell $20.31, or 10.12%, to close at
15   $180.29 on January 26, 2018.
16          6.      In response to these revelations, the Nevada Gaming Commission and
17   Massachusetts Gaming Commission (where Wynn had recently obtained a lucrative license to
18   open a new casino) promptly began investigating the Company over the sexual misconduct
19   allegations reported by the Wall Street Journal, raising the specter that Wynn might be stripped
20   of its gaming licenses in these lucrative markets.
21          7.      The Company’s Board of Directors also announced that a Special Committee
22   would conduct an internal investigation of the WSJ allegations.
23          8.      On February 6, 2018, Defendant Wynn resigned as CEO and Chairman of the
24   Board, effective immediately.
25          9.      On February 13, 2018, media outlets reported that two women had filed new
26   sexual misconduct reports concerning Wynn with the Las Vegas Metropolitan Police
27   Department, alleging that Wynn had sexually assaulted them in the 1970s. One woman reported
28   that Wynn assaulted her in Las Vegas and the other said she was assaulted in Chicago, the Las


                                                   2
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 7 of 116




 1   Vegas Metropolitan Police Department said in a statement. Following this news, Wynn Resorts’
 2   share price closed at $164.16 on February 14, 2018—a decline of $36.44, or 18.16%, compared
 3   to its January 25, 2018 closing price.
 4          10.     As a result of Defendants’ false and misleading and omissions, and the
 5   precipitous decline in the market value of the Company’s securities, Plaintiffs and other Class
 6   members have suffered significant losses and damages.
 7                                     Jurisdiction and Venue
 8
            11.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
 9
     Act (15 U.S.C. §§ 78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder (17 C.F.R.
10
     §240.10b-5).
11
            12.     This Court has subject matter jurisdiction under 28 U.S.C. §1331 and Section 27
12
     of the Exchange Act.
13
            13.     Venue is proper in this District under Section 27 of the Exchange Act and 28
14
     U.S.C. §1391(b), as the Company is headquartered in this District and a significant portion of
15
     Defendants’ actions took place in this District.
16
            14.     In connection with the acts alleged herein, Defendants directly or indirectly used
17
     the means and instrumentalities of interstate commerce, including but not limited to the mails,
18
     interstate telephone communications, and the facilities of the national securities markets.
19
20                                                Parties
21
                                                  Plaintiffs
22
23          15.     Lead Plaintiffs John V. Ferris and JoAnn M. Ferris acquired the Company’s

24   securities at artificially inflated prices during the Class Period and were damaged upon the

25   revelation of the alleged corrective disclosures.

26          16.     Named Plaintiff Jeffrey Larsen acquired the Company’s securities at

27   artificially inflated prices during the Class Period and was damaged upon the revelation of the

28   alleged corrective disclosures.


                                                   3
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 8 of 116




 1                                             Defendants
 2
            17.    Defendant Wynn Resorts, Limited (“Wynn Resorts” or the “Company”) is a
 3
     Nevada corporation with principal executive offices at 3131 Las Vegas Boulevard South, Las
 4
     Vegas, Nevada 89109. Its securities trade on NASDAQ under the ticker symbol “WYNN.”
 5
 6                                        Individual Defendants
 7
            18.    Defendant Stephen A. Wynn, a Nevada citizen, founded the Company and
 8
     served as its CEO and Chairman from June 2002 until his resignation on February 6, 2018. He
 9
     was also Chairman of the Board of Directors and Chief Executive Officer for several of the
10
     Company’s subsidiaries, including Wynn Macau, Limited and Wynn Resorts (Macau) S.A.
11
     Before founding Wynn Resorts, Defendant Wynn was Chairman and CEO of Mirage Resorts,
12
     where he developed and operated The Mirage, Treasure Island and Bellagio in 1989, 1993 and
13
     1998, respectively. He was also named the Finance Chairman of the Republican National
14
     Committee in February 2017.
15
            19.    Defendant Matthew O. Maddox joined the Company in 2002 and has served as
16
     its President since November 2013 and its CEO since February 2018. He also served as its CFO
17
     and Principal Accounting Officer from March 2008 until May 2014. Before 2008, he served in a
18
     variety of roles including Senior Vice President of Business Development and Treasurer, and
19
     Treasurer and Vice President-Investor Relations. He has also held positions at the Company’s
20
     subsidiaries, including Senior Vice President of Business Development for Wynn Las Vegas;
21
     CFO of Wynn Resorts (Macau); and Non-Executive Director of Wynn Macau, Limited. Before
22
     joining the Company, he graduated with a B.B.A. in finance from Southern Methodist
23
     University and worked as an M&A banker at Bank of America Securities and in Corporate
24
     Finance at Caesars Entertainment, Inc. (formerly Park Place Entertainment, Inc.).
25
            20.    Between 2014 and 2017, Defendant Maddox sold 223,157 shares of Wynn
26
     Resorts common stock while in possession of material non-public information concerning
27
     Defendant Wynn’s longstanding pattern of sexual abuse and harassment, for proceeds of
28


                                                 4
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 9 of 116




 1   $32,162,053:
 2
                        Sell Date     Price      Shares Sold    Selling Proceeds
 3                       5/12/14     $204.02           12,697          $2,590,442
 4                       5/12/14     $204.88            3,991            $817,676
 5                       4/27/17     $124.25           60,000          $7,455,000
 6                       6/16/17     $134.35           44,309          $5,952,914
 7                       9/15/17     $143.41           40,833          $5,855,861

 8                       9/15/17     $144.03            2,067            $297,710
                         11/13/17    $155.11           58,258          $9,036,398
 9
                         11/13/17    $155.74            1,002            $156,051
10
                                Totals:               223,157          $32,162,053
11
            21.     Defendant Maddox has admitted he knew of the 2005 sexual misconduct
12
     allegations involving Defendant Wynn no later than March 28, 2016 when Elaine Wynn filed
13
     court documents revealing the alleged assault and the “pattern of reckless risk-taking” behavior
14
     by Defendant Wynn that “left the directors and the Company vulnerable to potential liability
15
     and regulatory exposure.”1 Maddox’s subsequent denial of any knowledge of Defendant Wynn’s
16
     pervasive pattern of sexual misconduct cannot be reconciled with his awareness of Elaine
17
     Wynn’s March 28, 2016, court filing.
18
            22.     Defendant Kimmarie Sinatra served as Executive Vice President, General
19
     Counsel and Secretary of the Company from February 2006 until her resignation on July 15,
20
     2018. She joined the Company in January 2004 as Senior Vice President and General Counsel
21
     of its development activities. Before joining Wynn Resorts, she was Executive Vice President
22
     and Chief Legal Officer of Caesars Entertainment, Inc.; General Counsel for Merv Griffin’s
23
     investment management company the Griffin Group, Inc.; and a partner of the law firm Gibson,
24
     Dunn & Crutcher LLP.
25
26
     1
27     Richard N. Velotta, Call from Steve Wynn led Maddox to career in casino work, Las Vegas
     Review-Journal, Feb. 20 2018, https://www.reviewjournal.com/business/casinos-gaming/call-from-
28   steve-wynn-led-maddox-to-career-in-casino-work/


                                                  5
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 10 of 116




 1          23.    Between 2014 and 2017, Defendant Sinatra sold 121,235 shares of Wynn Resorts
 2   common stock while in possession of material non-public information concerning Defendant
 3   Wynn’s longstanding pattern of sexual abuse and harassment, for proceeds of $16,173,959:
 4
                        Sell Date     Price     Shares Sold    Selling Proceeds
 5                       5/9/2014    $198.74          13,907          $2,763,877
 6                       5/9/2014    $199.20             100             $19,920
 7                     11/29/2016    $99.76           41,743          $4,164,282

 8                     11/29/2016    $100.22             600             $60,132
                         6/9/2017    $129.12          22,624          $2,921,211
 9
                        9/15/2017    $143.62          21,451          $3,080,793
10
                        11/8/2017    $152.03          20,795          $3,161,464
11                      11/9/2017    $152.07              15              $2,281
12                             Totals:               121,235         $16,173,959
13          24.    Defendant Stephen Cootey served as the Company’s Chief Financial Officer,
14   Senior Vice President, and Treasurer from March 16, 2014 to March 1, 2017. He has also served
15   as Treasurer and Senior Vice President-Finance for the Company. Before joining Wynn Resorts,
16   he served as Senior Vice President-Corporate Finance for Las Vegas Sands Corp. and as Partner
17   and Senior Research Analyst with Prides Capital, LLC.
18          25.    Defendant Craig S. Billings has served as the Company’s CFO, Principal
19   Accounting Officer and Treasurer since March 1, 2017. The Company’s March 10, 2017
20   Definitive Proxy Statement described his past work experience as follows:
21                 Prior to joining the Company, he was an independent advisor and
22                 investor to the gaming industry from November 2015 through
                   February 2017. From July 2012 to November 2015, Mr. Billings
23                 served in various roles at Aristocrat Leisure Ltd, including Chief
24                 Digital Officer and Managing Director of Strategy & Business
                   Development. Before joining Aristocrat, Mr. Billings served as the
25
                   Chief Executive Officer and President of ZEN Entertainment, Inc.
26                 from March 2011 to June 2012. He served in various senior roles at
                   International Game Technology from March 2009 to October 2010
27
                   and also worked in the Investment Banking Division of Goldman
28                 Sachs, most recently as a Vice President in the London office. He


                                                 6
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 11 of 116



                    began his career in the audit practice of Deloitte & Touche. Mr.
 1
                    Billings serves as a Director of NYX Gaming Group Limited.
 2
            26.     Together, Defendants Wynn, Maddox, Sinatra, Cootey, and Billings are referred
 3
     to herein as the “Individual Defendants.”
 4
            27.     The following table summarizes the Individual Defendants’ executive
 5
     compensation, according to the Company’s March 4, 2016 and April 18, 2018 Definitive Proxy
 6
     Statements:
 7
                                                 Total Compensation Received
 8          Name
                               2013           2014            2015           2016            2017
 9
      Stephen Wynn         $19,790,059    $25,396,896 $20,680,391         $28,156,985    $34,522,695
10
      Matt Maddox           $5,059,294      $4,814,400     $4,078,932      $4,614,703    $24,816,633
11                          $2,580,881      $4,325,954     $2,339,156      $2,638,740    $13,294,043
      Kim Sinatra
12    Stephen Cootey             -          $5,296,853     $1,186,406      $1,299,115       $175,481
13    Craig Billings             -               -              -              -          $5,632,293
14          28.     The Individual Defendants possessed the power and authority to control the
15   contents of Wynn’s SEC filings, press releases, and other market communications. The
16   Individual Defendants were provided with copies of the Company’s SEC filings and press
17   releases alleged herein to be misleading prior to or shortly after their issuance and had the
18   ability and opportunity to prevent their issuance or to cause them to be corrected. Because of
19   their positions with the Company, and their access to material information available to them but
20   not to the public (as further detailed herein), the Individual Defendants knew that the adverse
21   facts about Defendant Wynn’s misconduct specified herein had not been disclosed to and were
22   being concealed from the public, and that the positive representations being made were then
23   materially false and misleading. The Individual Defendants are liable for the false statements
24   and omissions pleaded herein.
25
                                            Director Defendants
26
27          29.     Defendant John J. Hagenbuch is a citizen of Idaho and has served as a director
28   of the Company since December 2012. Defendant Hagenbuch serves as the Chairman of the


                                                     7
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 12 of 116




 1   Audit Committee and as a member of the Compensation Committee. During fiscal years 2012
 2   through 2016 Wynn Resorts paid Defendant Hagenbuch $1,904,619 in total compensation. As
 3   of March 2017, Defendant Hagenbuch held 27,535 shares of Wynn Resorts stock and options.
 4          30.    In 2017, Defendant Hagenbuch sold 1,150 shares of Wynn Resorts common
 5   stock while in possession of material non-public information concerning Defendant Wynn’s
 6   longstanding pattern of sexual abuse and harassment, for proceeds of $147,662:
 7
                        Sell Date     Price     Shares Sold    Selling Proceeds
 8                      5/16/2017    $128.50           1,100            $141,350
 9                      5/17/2017    $126.23              50              $6,312
10                             Totals:                 1,150            $147,662
11          31.    Defendant Dr. Ray R. Irani is a citizen of California and served as a director of
12   the Company from October 2007 through March 5, 2018, when he abruptly resigned as a
13   Director. Defendant Irani served as a member of the Corporate Governance Committee. During
14   fiscal years 2012 through 2016 Wynn Resorts paid Defendant Irani $1,864,963 in total
15   compensation. According to the Company’s Proxy Statement filed on March 24, 2008,
16   Defendant Irani was nominated as a potential director by Defendant Wynn himself. As of March
17   2017, Defendant Irani held 91,137 shares of Wynn Resorts stock and options.
18          32.    Defendant Jay L. Johnson is a citizen of Idaho and has served as a director of
19   the Company since August 2016. Defendant Johnson serves as a member of the Compensation
20   Committee. In 2016, Wynn Resorts paid Defendant Johnson $380,935 in total compensation. As
21   of March 2017, Defendant Johnson held 10,000 shares of Wynn Resorts stock and options.
22          33.    Defendant Robert J. Miller is a citizen of Nevada and has served as a director
23   of the Company since October 2002. Defendant Miller serves as the Company’s Lead
24   Independent Director, Chairman of the Corporate Governance Committee, and as a member of
25   the Audit Committee. Defendant Miller is also the Chairman of the Company’s Compliance
26   Committee and serves as the Company’s Compliance Director. On February 27, 2014, the
27   Board acted to combine these roles under the Chairman of the Company’s Compliance
28


                                                 8
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 13 of 116




 1   Committee. Previously, Defendant Miller served as President and then Counselor to the
 2   International Association of Gaming Advisors from 1999-2012. Upon information and belief,
 3   and at all times relevant herein, Defendant Miller is a resident of Clark County, Nevada. During
 4   fiscal years 2012 through 2016 Wynn Resorts paid Defendant Miller $2,448,794 in total
 5   compensation. As of March 2017, Defendant Miller held 38,637 shares of Wynn Resorts stock
 6   and options.
 7          34.     Defendant Patricia Mulroy is a citizen of Nevada and has served as a director
 8   of the Company since October 2015. Defendant Mulroy serves as a member of the Corporate
 9   Governance Committee and a member of the Company’s Compliance Committee. From July
10   2014 through October 2015, Defendant Mulroy served on the Nevada Gaming Commission.
11   Upon information and belief, and at all times relevant herein, Defendant Mulroy is a resident of
12   Clark County, Nevada. During fiscal years 2015 and 2016 Wynn Resorts paid Defendant
13   Mulroy $617,577 in total compensation. As of March 2017, Defendant Mulroy held 12,559
14   shares of Wynn Resorts stock and options.
15          35.     In 2017 Defendant Mulroy sold 2,226 shares of Wynn Resorts common stock
16   while in possession of material non-public information concerning Defendant Wynn’s
17   longstanding pattern of sexual abuse and harassment, for proceeds of $285,106:
18
                        Sell Date      Price        Shares Sold   Selling Proceeds
19                       5/16/2017        $128.08         2,226          $285,106
20                              Totals:                   2,226          $285,106
21
            36.     Defendant Clark T. Randt, Jr. is a citizen of Utah and has served as a director
22
     of the Company since October 2015. Randt received a $600,000 consulting agreement in 2015
23
     before his appointment to the Board. The Company admits that Defendant Randt is not
24
     independent under NASDAQ independence criteria. During fiscal years 2015 and 2016 Wynn
25
     Resorts paid Randt $564,545 in total compensation. As of March 2017, Defendant Randt held
26
     12,559 shares of Wynn Resorts stock and options.
27
            37.     In 2017, Defendant Randt sold 3,000 shares of Wynn Resorts common stock
28


                                                    9
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 14 of 116




 1   while in possession of material non-public information concerning Defendant Wynn’s
 2   longstanding pattern of sexual abuse and harassment, for proceeds of $387,000:
 3
                         Sell Date     Price         Shares Sold   Selling Proceeds
 4                       7/31/2017         $129.00         3,000           $387,000
 5                               Totals:                   3,000           $387,000
 6
            38.     Defendant Alvin V. Shoemaker is a citizen of Idaho and has served as a
 7
     director of the Company since December 2002. Defendant Shoemaker serves as a member of
 8
     the Compensation Committee and as a member of the Audit Committee. During fiscal years
 9
     2012 through 2016 Wynn Resorts paid Defendant Shoemaker $1,911,836 in total compensation.
10
     As of March 2017, Defendant Shoemaker held 38,637 shares of Wynn Resorts stock and
11
     options. On March 7, 2018, Wynn Resorts announced that Defendant Shoemaker would not
12
     stand for re-election in 2019, when his term is due to expire, but that he would serve out the
13
     remainder of his term.
14
            39.     Between 2015 and 2017, Defendant Shoemaker sold 25,000 shares of Wynn
15
     Resorts common stock while in possession of material non-public information concerning
16
     Defendant Wynn’s longstanding pattern of sexual abuse and harassment, for proceeds of
17
     $3,866,100:
18
                         Sell Date     Price         Shares Sold   Selling Proceeds
19
                           2/13/15      $159.00           10,000        $1,159,000
20
                        11/8/2017       $151.74           15,000        $2,276,100
21
                                 Totals:                  25,000        $3,866,100
22
            40.     Defendant J. Edward Virtue is a citizen of Florida and has served as a director
23
     of the Company since November 2012. Virtue serves as Chairman of the Compensation
24
     Committee and as a member of the Corporate Governance Committee. Virtue managed the
25
     Wynn family’s money prior to his appointment to the Board in 2012. During fiscal years 2012
26
     through 2016 Wynn Resorts paid Defendant Virtue $1,921,313 in total compensation. As of
27
     March 2017, Defendant Virtue held 21,385 shares of Wynn Resorts stock and options.
28


                                                     10
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 15 of 116




 1          41.     Defendant D. Boone Wayson is a citizen of Maryland and has served as a
 2   director of the Company since August 2003. Wayson serves as a member of the Audit
 3   Committee and as a member of the Corporate Governance Committee. On February 6, 2018,
 4   Defendant Wayson was named the Non-Executive Chairman of the Board. During fiscal years
 5   2012 through 2016 Wynn Resorts paid Defendant Wayson $1,969,086 in total compensation. As
 6   of March 2017, Defendant Wayson held 123,637 shares of Wynn Resorts stock and options.
 7          42.     In 2016, Defendant Wayson sold 37,500 shares of Wynn Resorts common stock
 8   while in possession of material non-public information concerning Defendant Wynn’s
 9   longstanding pattern of sexual abuse and harassment, for proceeds of $3,267,000:
10
                         Sell Date      Price       Shares Sold    Selling Proceeds
11                       11/9/2016         $87.12        37,500           $3,267,000
12                               Totals:                 37,500           $3,267,000
13
            43.     Wayson has known of Defendant Wynn’s history of sexual misconduct since at
14
     least 1997, when eleven waitresses at the Wynn-owned Mirage (where Wayson was then a
15
     current director) filed suit alleging a culture of harassment, coerced sexual relations, and
16
     misconduct by Defendant Wynn.2
17
                                        Factual Background
18
19          44.     Founded in 2002 by Defendant Wynn, Wynn Resorts is a leading developer,

20   owner, and operator of destination casino resorts that integrate hotel accommodations and a

21   wide range of amenities, including fine dining outlets, premium retail offerings, distinctive

22   entertainment theaters, and large meeting complexes. It owns and operates Wynn Las Vegas and

23   Encore in Las Vegas, Nevada, and Wynn Macau and Wynn Palace in Macau, China.

24
                                             Casino Regulation
25
26          45.     Wynn Resorts is subject to the gaming laws of each jurisdiction where it does

27
     2
      The case, captioned Arrowsmith, et al. v. Mirage Casino-Hotel, No. 97-cv-00638-RLH-LRL
28   (D. Nev. 1997), settled in 2003.


                                                    11
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 16 of 116




 1   business. During the Class Period, the Company operated gaming establishments in Nevada and
 2   Macau and was actively developing a new gaming property in Massachusetts.
 3           46.     All of these jurisdictions impose comprehensive regulatory requirements upon
 4   gaming licensees in order to ensure that they—as well as their officers, directors, and
 5   employees—have the necessary character, qualifications, and integrity to be suitable to hold that
 6   privilege so as not to pose a threat to the public interest or the integrity of the regulation and
 7   control of gaming. A violation of such regulations could result in the loss of gaming licenses
 8   critical to the Company’s success.
 9
                                                     Nevada
10
11           47.     The Nevada Gaming Control Act, Nev. Rev. Stat. §§ 463.010 et seq., mandates
12   the “strict regulation of all persons, locations, practices, associations and activities related to the
13   operation of licensed gaming establishments” in order to maintain “public confidence and trust
14   that licensed gaming is conducted honestly and competitively… and that gaming is free from
15   criminal and corruptive elements.” Nev. Rev. Stat. § 463.0129.
16           48.     As noted in the Company’s own 2014 10-K, one of the most significant public
17   policy concerns underlying Nevada gaming law is “preventing unsavory or unsuitable persons
18   from being directly or indirectly involved with gaming at any time or in any capacity.” Nevada
19   Gaming Commission Regulation 5.040 also explicitly states that a “gaming license is a
20   revocable privilege.”
21           49.     To that end, the Nevada Gaming Commission (“NGC”) and Nevada Gaming
22   Control Board (“NGCB”) are “charged with the awesome responsibility of regulating the
23   gaming industry in Nevada and keeping undesirable elements out of the gaming industry.”
24   Rosenthal v. Nevada, 514 F. Supp. 907, 914 (D. Nev. 1981). Together, they “determine which
25   people will or will not be ‘players’ in” the “highly regulated gaming industry in Nevada.”
26   Romano v. Bible, 169 F.3d 1182, 1187 (9th Cir. 1999). The ability to operate a casino in Nevada
27   is entirely dependent on the approval of the NGC and NGCB. See Jacobson v. Hannifin, 627
28   F.2d 177, 180 (9th Cir. 1980) (no “protectable property interest” in being able to operate a


                                                     12
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 17 of 116




 1   casino in Nevada).
 2           50.     Any applicant for a gaming license must submit to the NGC an “application to…
 3   be found suitable” to participate in Nevada gaming. Nev. Rev. Stat. § 463.170. The NGC has
 4   “full and absolute power and authority to deny any application for any cause deemed
 5   reasonable.” Nev. Rev. Stat. § 463.220(6). Moreover, the NGC cannot grant such an
 6   application unless it is “satisfied” that the applicant is:
 7                   (a) A person of good character, honesty and integrity;

 8                   (b) A person whose prior activities, criminal record, if any, reputation,
                     habits and associations do not pose a threat to the public interest of this
 9
                     state or to the effective regulation and control of gaming…; and
10                   (c) In all other respects qualified to be licensed or found suitable
11                   consistently with the declared policy of the state.

12   Nev. Rev. Stat. § 463.170.
13           51.     Nevada law also imposes a continuing obligation on all licensees to ensure that
14   “all establishments wherein gaming is conducted in this state be operated in a manner suitable
15   to protect the public health, safety, morals, good order and general welfare of the inhabitants of
16   the State of Nevada.” Nevada Gaming Commission Regulation 5.010.
17           52.     Nevada Gaming Commission Regulation 5.030 provides as follows:
18                   Violation of any provision of the Nevada Gaming Control Act or of
19                   these regulations by a licensee, the licensee’s agent or employee shall
                     be deemed contrary to the public health, safety, morals, good order and
20                   general welfare of the inhabitants of the State of Nevada and grounds
21                   for suspension or revocation of a license. Acceptance of a state gaming
                     license or renewal thereof by a licensee constitutes an agreement on
22                   the part of the licensee to be bound by all of the regulations of the
23                   Commission as the same now are or may hereafter be amended or
                     promulgated. It is the responsibility of the licensee to keep informed of
24
                     the content of all such regulations, and ignorance thereof will not
25                   excuse violations.
26
             53.     To that end, the NGCB is “charged by law with the duty of observing the
27
     conduct of all licensees to the end that licenses shall not be held by unqualified or disqualified
28


                                                     13
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 18 of 116




 1   persons or unsuitable persons or persons whose operations are conducted in an unsuitable
 2   manner.” Nevada Gaming Commission Regulation 5.040.
 3          54.     Moreover, “any activity on the part of any licensee, the licensee’s agents or
 4   employees, that is inimical to the public health, safety, morals, good order and general
 5   welfare of the people of the State of Nevada, or that would reflect or tend to reflect discredit
 6   upon the State of Nevada or the gaming industry” is considered “to be an unsuitable method
 7   of operation and shall be grounds for disciplinary action.” Examples of such “unsuitable
 8   methods of operation” include, among other things, “Failure to exercise discretion and sound
 9   judgment to prevent incidents which might reflect on the repute of the State of Nevada and act
10   as a detriment to the development of the industry” and “Failure to conduct gaming operations in
11   accordance with proper standards of custom, decorum and decency, or permit any type of
12   conduct in the gaming establishment which reflects or tends to reflect on the repute of the State
13   of Nevada and act as a detriment to the gaming industry.” Nevada Gaming Commission
14   Regulation 5.011.
15          55.     Nevada also imposes special requirements on publicly-traded companies
16   involved in gaming. Nevada Gaming Commission Regulation 16.440 provides as follows:
17                  16.440 Proscribed activities with respect to “unsuitable” persons.

18                  1. If a person required by the Commission to apply for a finding of
                    suitability fails, refuses or neglects to apply for a finding of suitability
19
                    or a license within 30 days after the Commission orders that such
20                  application be made, the Commission may find such person to be
                    unsuitable.
21
                    2. The Commission may determine a publicly traded corporation
22
                    registered with the Commission to be unsuitable, or take other
23                  disciplinary action, if the publicly traded corporation, after the
                    Commission serves notice to the publicly traded corporation that a
24
                    person is unsuitable to be a stockholder or to have any other
25                  relationship or involvement with such publicly traded corporation or
                    with a corporate licensee or any other affiliated company:
26
                            (a) Pays to any person found to be unsuitable any dividend or
27
                            interest upon any voting securities or any payment or
28


                                                    14
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 19 of 116



                           distribution of any kind whatsoever except as permitted by
 1
                           paragraph (d) of this regulation;
 2
                           (b) Recognizes the exercise by any such unsuitable person,
 3                         directly or indirectly, or through any proxy, trustee or nominee,
                           of any voting right conferred by any securities or interest in
 4
                           any securities referred to in NRS 463.643;
 5
                           (c) Pays to any such unsuitable person any remuneration in any
 6                         form for services rendered or otherwise except as permitted
                           pursuant to NRS 463.645; or
 7
                           (d) Fails to pursue all lawful efforts to require such unsuitable
 8
                           person to relinquish his or her voting securities including, if
 9                         necessary, the immediate purchase of said voting securities by
                           the publicly traded corporation for cash at fair market value.
10
11          56.    Nevada takes compliance with these requirements very seriously—in particular,
12   with the requirement that all affiliated persons always remain “suitable.” The 2014 10-K
13   summarized the consequences of being found unsuitable as follows:
14                 Individual Licensing Requirements. No person may become a more
                   than 5% stockholder or member of, or receive any percentage of the
15
                   profits of, an intermediary company or company licensee without first
16                 obtaining licenses and approvals from the Nevada Gaming Authorities.
                   The Nevada Gaming Authorities may investigate any individual
17
                   who has a material relationship to or material involvement with us
18                 to determine whether the individual is suitable or should be
19                 licensed as a business associate of a gaming licensee. Certain of our
                   officers, directors and key employees have been or may be required to
20                 file applications with the Nevada Gaming Authorities and are or may
21                 be required to be licensed or found suitable by the Nevada Gaming
                   Authorities. All applications required as of the date of this report have
22                 been filed. However, the Nevada Gaming Authorities may require
23                 additional applications and may also deny an application for licensing
                   for any reason which they deem appropriate. A finding of suitability
24
                   is comparable to licensing, and both require submission of detailed
25                 personal and financial information followed by a thorough
                   investigation….in addition to their authority to deny an application for
26
                   a finding of suitability or licensing, the Nevada Gaming Authorities
27                 have the jurisdiction to disapprove a change in a corporate position.
28


                                                  15
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 20 of 116



                    If the Nevada Gaming Authorities were to find an officer, director
 1
                    or key employee unsuitable for licensing or unsuitable to continue
 2                  having a relationship with us, we would have to sever all
 3                  relationships with that person. In addition, the Nevada Gaming
                    Commission may require us to terminate the employment of any
 4                  person who refuses to file appropriate applications. Determinations of
 5                  suitability or questions pertaining to licensing are not subject to
                    judicial review in Nevada.
 6
                                                         ***
 7
                    Consequences of Violating Gaming Laws. If the Nevada Gaming
 8                  Commission determines that we have violated the Nevada Gaming
 9                  Control Act or any of its regulations, it could limit, condition, suspend
                    or revoke our registrations and gaming license. In addition, we and the
10                  persons involved could be subject to substantial fines for each separate
11                  violation of the Nevada Gaming Control Act, or of the regulations of
                    the Nevada Gaming Commission, at the discretion of the Nevada
12                  Gaming Commission. Further, the Nevada Gaming Commission could
13                  appoint a supervisor to operate our Las Vegas Operations and, under
                    specified circumstances, earnings generated during the supervisor’s
14
                    appointment (except for the reasonable rental value of the premises)
15                  could be forfeited to the State of Nevada. Limitation, conditioning or
                    suspension of any of our gaming licenses and the appointment of a
16
                    supervisor could, and revocation of any gaming license would, have a
17                  significant negative effect on our gaming operations.
18
                                                Massachusetts
19
20          57.     During the Class Period, Wynn Resorts was in the process of building a new
21   “integrated resort containing a hotel, restaurants, casino, spa, premium retail offerings, meeting
22   and convention space and a waterfront boardwalk” in Everett, Massachusetts.
23          58.     Massachusetts law imposes comprehensive regulatory requirements upon gaming
24   licensees, including requiring that all those associated with the licensee possess the necessary
25   character, qualifications, and integrity to be suitable to hold that privilege so as to not pose a
26   threat to the public interest or the integrity of the regulation and control of gaming.
27          59.     Before issuing a gaming license, the Massachusetts Gaming Commission must
28   “consider the overall reputation” and “the integrity, honesty, good character and reputation of


                                                    16
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 21 of 116




 1   the applicant.” M.G.L. c. 23K § 12. It must “deny an application for a gaming license” if,
 2   among other things, the application “contains false or misleading information” or the applicant
 3   “committed prior acts which have not been prosecuted or in which the applicant was not
 4   convicted but form a pattern of misconduct that makes the applicant unsuitable for a license.”
 5   Id. at § 16.
 6           60.    The 2014 10-K summarized Massachusetts gambling law as follows:
 7                  Company Registration Requirements. In addition, pursuant to the
                    Phase 1 regulations, the following entities and person are deemed to be
 8
                    “qualifiers” subject to investigation: all members, transferees of a
 9                  member’s interest, directors and managers of the licensee and, in the
                    judgment of the MGC, each lender, each holder of indebtedness, each
10
                    underwriter, each close associate, each executive and each agent. As a
11                  result, Wynn Resorts, its key employees and its directors were
12                  therefore subject to a suitability investigation. Wynn Resorts and all
                    individual qualifiers were found suitable by the MGC….A finding of
13                  suitability is comparable to licensing, and both require submission of
14                  detailed personal and financial information followed by a thorough
                    investigation….
15
                    If the MGC were to find an officer, director or key employee
16                  unsuitable for licensing or unsuitable to continue having a relationship
17                  with us, we would have to sever all relationships with that person. In
                    addition, the MGC may require us to terminate the employment of any
18                  person who refuses to file appropriate applications. Determinations of
19                  suitability or questions pertaining to licensing are not subject to
                    judicial review.
20
                    Consequences of Violating Gaming Laws. If the MGC determines
21                  that we have violated the Gaming Act or any of its regulations, it could
22                  limit, condition, suspend or revoke our registrations and gaming
                    license. In addition, the MGC set forth certain conditions in our
23
                    gaming license. Any violation of the Gaming Act, its regulations or
24                  any of our license conditions resulting in a limitation, conditioning or
                    suspension of our gaming license would have a significant negative
25
                    effect on our Massachusetts gaming operations.
26
27
28


                                                  17
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 22 of 116




 1                Defendant Wynn’s “Decades-Long Pattern of Sexual Misconduct”
 2
            61.     Even as Defendants aggressively touted Defendant Wynn’s experience and skills
 3
     and reputation to investors throughout the Class Period, they utterly failed to disclose anything
 4
     about what the Wall Street Journal would later describe as “a decades-long pattern of sexual
 5
     misconduct by Mr. Wynn” that started as early as the 1970s and continued until very recently.
 6
 7                    Defendant Wynn’s Alleged Misconduct before Wynn Resorts
 8
            62.     The alleged sexual misconduct by Defendant Wynn began in the 1970s.
 9
            63.     On February 12, 2018, the Las Vegas police announced that two women had
10
     filed police reports alleging that Defendant Wynn had sexually assaulted them in the 1970s. A
11
     February 27, 2018 Associated Press report3 detailed the alleged assaults as follows:
12
                    One police report shows a woman told officers that Wynn raped her at
13                  least three times around 1973 and 1974 at her Chicago apartment. She
14                  reported she got pregnant and gave birth to a girl in a gas station
                    restroom.
15
                    In one instance, the woman claimed that Wynn pinned her against the
16                  refrigerator and raped her. She said he then made a phone call, kissed
17                  her on the cheek and left. The report does not explain how Wynn is
                    alleged to have entered the apartment or if they knew each other. The
18                  woman claimed she did not give him a key.
19                  The second police report shows a woman told police she had
20                  consensual sex with Wynn “several times” while she worked as a
                    dealer at the downtown Las Vegas casino-hotel Golden Nugget, but
21                  “felt coerced to perform the acts.” She reported she was forced to
22                  resign when she turned him down.

23                  “In the Summer of 1976, Wynn approached her in the back hall and
                    wanted her to go with him,” according to the report filed Jan. 29.
24                  “(S)he told him, “no”, she was done and had someone she was seeing.
25                  She was soon after accused of stealing $40.00 and forced to resign.”

26
27
     3
       https://nypost.com/2018/02/27/woman-tells-police-she-gave-birth-to-child-after-steve-wynn-
28   raped-her/


                                                   18
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 23 of 116




 1          64.     According to the Wall Street Journal, in the early 1990s, Dennis Gomes, an
 2   executive at Golden Nugget (one of Defendant Wynn’s casinos at the time), described a
 3   “disgraceful pattern of personal and professional conduct” by Wynn and testified that he
 4   “routinely received complaints from various department heads regarding Wynn’s chronic
 5   sexual harassment of female employees.”
 6          65.     According to the Nevada Forward, a cocktail waitress at the Golden Nugget
 7   described predatory behavior in the 1980s by Defendant Wynn as follows: “Did I want to have
 8   sex with him? No. He signed my checks. I had two little kids, and no child support. He made a
 9   habit of going after single moms who were scared and couldn’t afford to lose their jobs.”
10          66.     Another set of allegations that date back to the late 1980s involve Defendant
11   Wynn sexually harassing waitresses at The Mirage, which Defendant Wynn owned at the time.
12   The Las Vegas Review-Journal reports that Defendant Wynn allegedly had sex with one of the
13   waitresses he harassed – a grandmother – who asked Defendant Wynn, “Why don’t you just
14   leave me alone?” Defendant Wynn reportedly responded that he had “never had [sex with] a
15   grandmother before” and wanted “to see how it feels.”
16          67.     In 1997, eleven waitresses at the Wynn-owned Mirage filed suit alleging a
17   culture of harassment, coerced sexual relations, and misconduct by Wynn. See Arrowsmith, et
18   al. v. Mirage Casino-Hotel, No. 97-cv-00638-RLH-LRL (D. Nev. 1997). According to the Las
19   Vegas Review-Journal, the lawsuit contained allegations that supervisors did not protect women
20   from gamblers who harassed them, and that waitresses were sent to sexually “accommodate”
21   high rollers at the resort through the 1990s. The suit also alleged that Defendant Wynn told the
22   waitresses they had “fat asses” and did not look good in their uniforms, and that the waitresses
23   were required to maintain their weight at the time they were hired throughout their employment.
24   Specifically, in 1995, Defendant Wynn required the cocktail waitresses to meet with him in the
25   Mirage’s executive offices to tell them they had “fat asses” and unless they lost weight, he
26   would transfer them to different departments. A few days later, the cocktail waitresses had to be
27   weighed and measured and were forced to sign a document stating that if they gained six pounds
28   or more they would be put on probation.


                                                  19
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 24 of 116




 1          68.     In 1998, two of the plaintiffs in Arrowsmith spoke with Las Vegas Review-
 2   Journal reporter Carri Geer. As she was preparing the story, Geer was called into a meeting
 3   with Wynn’s attorneys. After subjecting the plaintiffs to polygraph examinations, the newspaper
 4   killed the publication of the story, and ordered Geer to delete it from the newspaper’s computer
 5   system, demonstrating Defendant Wynn’s extraordinary power and influence.
 6          69.     Arrowsmith settled in 2003. Because the case is public record and involved
 7   Wynn Resorts’ CEO and Chairman, all of Wynn Resorts’ Board members, particularly
 8   Defendants Shoemaker, Wayson, and Miller, who were directors in 2003, should have been
 9   aware of the litigation and of Wynn’s propensity for sexually predatory conduct that could
10   jeopardize the Company, its relationships with necessary regulators, and its gaming licenses. In
11   addition, Defendant Wayson was a director of Mirage Resorts, Inc. from 1997-2000 while
12   Arrowsmith was being litigated, and thus can be presumed to have knowledge of the plaintiffs’
13   allegations regarding Defendant Wynn. As detailed below, however, the Board failed to heed
14   the warnings from Arrowsmith, and instead allowed Defendant Wynn to continue his pattern of
15   sexual harassment and abuse at Wynn Resorts.
16
                   Defendant Wynn’s Pattern of Sexual Harassment at Wynn Resorts
17
18          70.     After Wynn Resorts was founded in 2002—and especially after it opened its
19   flagship resort Wynn Las Vegas in 2005— numerous sexual harassment claims were made
20   against Defendant Wynn by Wynn Resorts employees. The public only became aware of these
21   claims—and of the extent of the alleged sexual misconduct by Defendant Wynn -- as a result of
22   the January 2018 WSJ Article and other corrective disclosures.
23          71.     As a result of the Nevada Gaming Commission investigation, the Company
24   recently admitted to eight sexual harassment claims by employees against Defendant Wynn that
25   were not investigated by the Company. On January 25, 2019, the NGCB filed a disciplinary
26
27
28


                                                  20
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 25 of 116




 1   complaint4 (the “NGCB Complaint”) in connection with the NGCB’s investigation of the
 2   Company’s response to sexual misconduct allegations against Defendant Wynn. As more
 3   specifically detailed herein, the NGCB Complaint listed eight instances of sexual harassment
 4   claims by employees against Defendant Wynn that were not investigated by the Company, and
 5   further stated that at least seven former executives knew of sexual harassment allegations made
 6   by female employees and did not investigate. Moreover, pursuant to the accompanying
 7   settlement, the Company “admit[ted] each and every allegation set forth in the
 8   Complaint…except that RESPONDENTS neither admit[ted] nor den[ied] paragraphs 72 - 73 of
 9   the Complaint and that portion of paragraph 57 of the Complaint that alleges Maurice Wooden
10   was aware of the allegations of sexual misconduct.”
11          72.    Perhaps the most troubling instance involved a $7.5 million settlement in 2005 in
12   connection with an accusation of rape by Defendant Wynn (the “2005 Settlement”). According
13   to the NGCB Complaint, a manicurist who worked at the Wynn Las Vegas told several
14   colleagues in 2005 “that she had been raped by Mr. Wynn and that she became pregnant as a
15   result.” Her allegations were reported to the HR department, and “Marc Schorr, former WYNN
16   President and RESORTS Chief Operating Officer; Doreen Whennen, former WYNN Vice
17   President of Hotel Operations; and Arte Nathan, former WYNN Senior Vice President and
18   Chief Human Resources Officer” learned of the allegations “at or around the time the
19   allegations were made,” but the Company failed to investigate. Ultimately, Defendant Wynn
20   “reached a private, confidential settlement with Employee 1 in which she and her husband were
21   paid $7.5 million through a separate legal entity funded personally by Mr. Wynn.”
22          73.    Ms. Whennen worked as the Vice President of Hotel Operations at Wynn Las
23   Vegas until 2007 when she was transferred to Wynn Macau where she acted as Executive Vice
24   President until she retired in 2014. In Las Vegas, Ms. Whennen participated in interviews and
25   investigations with employees who worked in non-gaming divisions at Wynn-affiliated
26
27
     4
      Nev. Gaming Control Bd. v. Wynn Las Vegas, LLC, No. NGC 18-15 (Nev. Gaming Comm’n
28   Jan. 25, 2019).


                                                 21
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 26 of 116




 1   properties. Upon retiring, she entered into a Resignation and Release Agreement with Wynn
 2   Resorts. As set forth above, Ms. Whennen contacted the manicurist with whom Mr. Wynn paid
 3   a $7.5 million settlement. During the course of the Okada litigation described herein, Ms.
 4   Whennen was deposed on July 14, 2017, at which deposition, Ms. Whennen revealed that she
 5   retained certain notes from the 2005 investigation into the manicurist’s allegations of sexual
 6   assault. On December 8, 2017, in a further effort by Defendants to keep Defendant Wynn’s
 7   sexual misconduct under wraps, Worldwide Wynn LLC, a subsidiary of Wynn Resorts, sued
 8   Ms. Whennen for misappropriating and wrongfully retaining the notes from the investigation
 9   into the manicurist’s allegations. According to the lawsuit, Ms. Whennen has repeatedly refused
10   to turnover her notes to Wynn Resorts, claiming that they are her personal property.
11            74.   Meanwhile, in an effort to conceal the 2005 assault, Defendant Wynn created a
12   secret limited liability company, Entity Y, in 2005 to make the $7.5 million settlement payment,
13   according to the WSJ. Entity Y’s manager is James Pisanelli, a lawyer who was at the time with
14   Brownstein Hyatt Farber Schreck LLP and has served as Wynn Resorts’ outside counsel for
15   years.
16            75.   According to a lawsuit filed on February 28, 2018, Defendant Wynn began
17   assaulting another Wynn Resorts employee, a masseuse, in or around 2006. The complaint
18   details that in or around 2006, after his first or second massage, Defendant Wynn made
19   unwanted sexual advances that included forcing the masseuse to perform various sexual acts
20   with him, and demanded oral sex more than fifty times over the course of two to three years.
21   The lawsuit alleged that Wynn manipulated her into performing sexual acts on him by
22   exploiting her financial dependency on her job, even though she “consistently objected” to the
23   advances. Following the sessions, Defendant Wynn would leave her a “tip” of $400.
24   Significantly, the lawsuit also alleges that the Wynn board of directors was aware of Defendant
25   Wynn’s “predatory behaviors” and that the Board failed to prevent harm to her.
26            76.   Defendant Wynn’s sexual harassment and assault of masseuses was a pattern.
27   Indeed, another massage therapist filed suit against Defendant Wynn and the Wynn Resorts’
28   Board on March 1, 2018. She alleges that in or around 2011, Defendant Wynn began making


                                                  22
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 27 of 116




 1   appointments for massages with her. The massages took place in Defendant Wynn’s office at
 2   Wynn Resorts, while the door to his office was locked and security personnel, and dogs, which
 3   Defendant Wynn said would attack on command, were outside the door. According to her
 4   complaint, after the first two massages, Defendant Wynn discovered that she was going through
 5   a divorce and relied on her salary at Wynn Resorts to support her children. Defendant Wynn
 6   soon began a pattern of sexually abusive behavior towards the employee, including exposing
 7   himself to her, touching her inappropriately, repeatedly propositioning her for sex, and
 8   instructing her to massage his penis, which she did approximately a dozen times over the year
 9   because she feared for her physical and financial security. The woman repeatedly told him she
10   did not want to have sex with him, to perform sexual acts on him, or to see him naked. After
11   these sessions, Defendant Wynn routinely “tipped” the woman $1,000.
12           77.     In addition to these assaults, Defendant Wynn created a hostile working
13   environment, where female employees were constantly uncomfortable. For example, several
14   former Wynn Las Vegas employees recalled that Defendant Wynn often walked around areas of
15   the Wynn Las Vegas in short shorts without underwear, and that he would get pedicures at the
16   salon and sit in a way so as to expose himself.
17           78.     The WSJ Article reports that one former employee said Defendant Wynn asked if
18   he could kiss her, and sexually propositioned her. On another occasion, as she was leaving his
19   office, he grabbed her waist as she stood against a wall and told her to kiss him. She slipped out
20   of his hold and left. After two weeks of pursuit, he stopped. The employee’s supervisor and
21   another colleague confirmed being told of these advances at the time, but sought to “manage”
22   the situation rather than report it for fear of repercussions.
23           79.     The WSJ Article further reported that one former massage therapist said that
24   several years ago Defendant Wynn booked multiple appointments a week with her in the private
25   massage room in his office suite. He continually adjusted a towel to expose himself, and
26   ultimately instructed her to perform sexual acts on him. The therapist felt obligated to agree to
27   his requests because he was her boss. She said this type of behavior became a frequent part of
28   the massage sessions for several months. In subsequent sessions, Defendant Wynn asked her to


                                                     23
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 28 of 116




 1   perform oral sex on him. She refused this request and told a colleague that Defendant Wynn had
 2   generally been inappropriate with her. That colleague told the WSJ that Wynn also made
 3   advances toward her while she massaged him in his office’s private massage room.
 4          80.     Former employees told the WSJ that they sometimes entered fake appointments
 5   in the books to help other women workers get around a request for services in Defendant
 6   Wynn’s office or arranged for others to pose as assistants so they would not be alone with him.
 7          81.     Former employees also told of female employees hiding in the bathroom or back
 8   rooms when they heard Defendant Wynn was on the way to the salon. “Everybody was
 9   petrified,” said Jorgen Nielsen, a former artistic director at the salon. Nielsen said he and others
10   repeatedly told high-level company executives Defendant Wynn’s sexual advances were
11   causing a problem, but “nobody was there to help us.”
12          82.     On March 6, 2018, a Wynn Resorts manicurist filed yet another lawsuit against
13   Defendant Wynn and the Director Defendants alleging sexual assault by Defendant Wynn, this
14   time beginning in or around 2015. The manicurist alleged that Defendant Wynn would demand
15   that the manicurist sit so close to Defendant Wynn that her knee was touching his crotch.
16   Further, he would place his hand being manicured over his genitals necessitating her to touch
17   them in order to perform her work. If she objected to this physical contact, Defendant Wynn
18   became angry and agitated. The employee complained to her supervisor and management at
19   Wynn Resorts and, despite being taken to the highest level at Wynn Resorts, was told that
20   nothing would be done to change Defendant Wynn’s misbehavior. Moreover, in complaining to
21   her co-workers, she learned that they had many similar stories of sexual advances during the
22   manicures and pedicures that they provided. The employee and her colleagues tried to avoid
23   taking appointments with Defendant Wynn. The employee alleges that Wynn Resorts’
24   management never contacted her to investigate her claim.
25          83.     Even after the WSJ Article, the Board continued to allow Defendant Wynn free
26   reign to intimidate salon employees by permitting him to demand that they publicly disavow his
27   misconduct. As detailed in the manicurist’s complaint, described in the prior paragraph, the
28   manicurist alleged that on January 31, 2018, Defendant Wynn accompanied by Wynn Resorts’


                                                    24
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 29 of 116




 1   executives, came into the Claude Baruk Salon at Wynn Las Vegas (the “Salon”) and, in a group
 2   setting, instructed anyone who had ever felt assaulted or abused by Defendant Wynn to raise
 3   their hands. The next day, on or about February 1, 2018, Defendant Wynn returned to the Salon
 4   with audio-video personnel and demanded that all employees record a video in which they
 5   stated that Defendant Wynn had never assaulted them.5
 6          84.     According to deposition testimony revealed in court on March 9, 2018,
 7   Defendant Wynn testified that he skipped a mandatory sexual harassment training for all Wynn
 8   Resorts employees, including company executives. When asked if he had attended the training,
 9   Defendant Wynn responded, “No. I don’t need it.”
10          85.     In the wake of the WSJ article, the Nevada Gaming Control Board received
11   numerous reports about Defendant Wynn, and the volume of calls it received prompted it to
12   introduce a new online system for the public to send in confidential complaints and tips.
13          86.     According to CNN, National Labor Relations Board (“NLRB”) records also
14   document Defendant Wynn’s flagrant misogyny and abusive treatment of his female employees.
15   In late 2006, Defendant Wynn was involved in proceedings before Judge Burton Litvack of the
16   NLRB stemming from a labor dispute with his employees in which Defendant Wynn called
17   some employees, among other things, “muggers and thieves.” In ruling against Defendant
18   Wynn, Judge Litvack wrote that Defendant Wynn’s “statements and actions during the meeting
19   [with employees] must be viewed in the context of his desire to frighten and intimidate” them.
20   The Judge told CNN that he “came out of his chair” listening to Defendant Wynn make “very
21   disparaging comments about the women who were at the [employee] meeting, particularly some
22   of them that . . . were crying.”
23          87.     On March 19, 2018, it was further reported by the WSJ that Defendant Wynn had
24   paid a settlement to a second Wynn Resorts employee in 2006 relating to sexual misconduct
25   allegations. When she informed Defendant Wynn that she wanted to publicly disclose the details
26
27
     5
      https://www.reviewjournal.com/local/local-las-vegas/lawsuit-wynn-told-employees-to-say-he-
28   never-assaulted-them/


                                                  25
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 30 of 116




 1   of the event following the January 26, 2018 WSJ article, his attorneys contacted the FBI asking
 2   the agency to investigate her for extortion. The former employee only sought the ability to
 3   reveal information underlying her settlement; no money was ever demanded. The FBI closed the
 4   investigation two weeks later.
 5
 6                                        The Class Period
 7
                                      Wynn Resorts’ Code of Conduct
 8
 9          88.     Throughout the Class Period, Defendants not only failed to disclose Defendant
10   Wynn’s alleged misconduct but also consistently assured investors that the Company adhered to
11   rigorous standards of ethics. In particular, up to and throughout the Class Period, Wynn Resorts
12   repeatedly made available to investors its Code of Business Conduct and Ethics (the “Code of
13   Conduct”).6
14          89.     The Code of Conduct’s stated purposes were “to comply with federal securities
15   laws” and “to reinforce and enhance the Company’s commitment to an ethical way of
16   doing business.” It described itself as “a statement of policies for the individual and business
17   conduct” and “the basis for the Company to continue a tradition of high ethical business
18
     6
      All citations to the Code of Conduct herein are to the Code of Conduct as amended on August
19
     1, 2016.
20
     The Company made minor changes to the Code of Conduct on August 1, 2016 in order “to
21   clarify the persons covered by the policy and to update certain contact information.” See
     https://web.archive.org/web/20170510184605/http://phx.corporate-
22
     ir.net/phoenix.zhtml?c=132059&p=amendmentcodeofconduct. The August 1, 2016 changes
23   were minor and not material here. Otherwise, the Code of Conduct remained the same
24   throughout the Class Period.
     After the Class Period, however, the Company was forced to make much more substantial
25
     changes to its Code of Conduct. The August 3, 2018 amendments “among other things: (i)
26   reiterated the Company’s commitment to maintaining a professional workplace free from
27   discrimination; (ii) provided clarification on where employees can seek guidance or report
     complaints; and (iii) clarified permitted disclosures.” https://wynnresortslimited.gcs-
28   web.com/amendments-code-conduct (last visited Mar. 1, 2019).


                                                   26
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 31 of 116




 1   standards.”
 2             90.    The Code of Conduct opened with a letter from Defendant Wynn, stating in
 3   relevant part:
 4                    We live in an age where legal and ethical missteps of others have
                      resulted in the law imposing special duties on our personal and
 5
                      business lives. In the midst of this unfortunate environment, the good
 6                    name and reputation of Wynn Resorts are a result of the dedication and
                      hard work of all of us. Together, we are responsible for preserving
 7
                      and strengthening this reputation. Our goal is not just to comply
 8                    with the laws, rules and regulations that apply to our business; we
 9                    also continuously strive to abide by high standards of ethical
                      business conduct.
10
                      This booklet is not to be ignored or taken lightly. All employees,
11                    officers and directors, agents and representatives of Wynn Resorts
12                    and its affiliates must comply with the Code. Please read the Code
                      carefully and make sure that you understand it, the consequences of
13                    non-compliance, and the Code’s importance to the success of the
14                    Company. Your signature on the acknowledgement form at the
                      conclusion of the Code certifies that you have read, understood and
15                    complied with its contents.
16
               91.    The Code of Conduct purported to apply to “all employees, officers, directors,
17
     agents, and representatives of the Company and its affiliates (‘Covered Persons’)” as well as
18
     “certain independent contractors and consultants who work at the Company’s facilities or on the
19
     Company’s behalf.” It emphasized that “[e]ach of us is responsible for knowing and
20
     understanding the policies and guidelines contained in the following pages” and that “[o]ur
21
     conduct should reflect the Company’s values, demonstrate ethical leadership, and promote a
22
     work environment that upholds the Company’s reputation for integrity, ethical conduct and
23
     trust.”
24
               92.    The Code of Conduct described the responsibilities of all Covered Persons as
25
     including the following:
26
                      2.2 Promoting a Diverse and Productive Workforce
27
                      The Company is an equal opportunity employer committed to
28                    complying with all state and federal fair employment practice laws, as


                                                   27
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 32 of 116



                    well as maintaining a workforce that reflects the diversity of the
 1
                    community. The Company believes in and supports equal opportunity
 2                  in employment to all persons regardless of race, color, national origin,
 3                  citizenship status, sex, marital status, gender identity or expression,
                    sexual orientation or perceived sexual orientation, age, religion,
 4                  veteran status, military status, disability, history of disability or
 5                  perceived disability. Harassment or discrimination of any sort will not
                    be tolerated.
 6
 7          93.     The Code of Conduct also included a number of implementation and

 8   enforcement provisions. Among other things, it created a “Compliance Officer” who was

 9   “responsible for overseeing and monitoring compliance with this Code” and required all

10   Covered Persons to report any known or suspected “violation of applicable laws, rules or

11   regulations, the Code, or the Company’s related policies” to the Compliance Officer. It also

12   stated the following:
                    7. IMPLEMENTATION OF THE CODE
13
                    7.1 Responsibilities
14
                    While each of us is individually responsible for putting the Code to
15
                    work, we need not go it alone. The Company has a number of
16                  resources, people and processes in place to answer our questions and
                    guide us through difficult decisions. Copies of this Code are available
17
                    from the Compliance Officer and on the Company’s website. This
18                  Code will be distributed annually to all Covered Persons and other
19                  individuals to whom it applies who will be asked to certify that they
                    have read and understand the Code and that they have complied and
20                  will comply with its terms. If you know of or suspect a violation of
21                  applicable laws, rules or regulations, the Code, or the Company’s
                    related policies, you must immediately report that information as
22                  described in Section 1.4 of this Code.
23                  7.2 Investigations of Suspected Violations
24                  All reported violations of the Code will be taken seriously and
25                  promptly investigated. All reports will be treated confidentially to the
                    extent reasonably possible. It is the Company’s policy that no one will
26                  be subject to retaliation or adverse employment action because of a
27                  good faith report of suspected misconduct or for assisting in any
                    investigation of suspected misconduct. It is imperative that reporting
28                  persons not conduct their own preliminary investigations.

                                                  28
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 33 of 116



                    Investigations of alleged violations may involve complex legal issues,
 1
                    and acting on your own may compromise the integrity of an
 2                  investigation and adversely affect both you and the Company.
 3                  7.3 Discipline for Violations
 4                  The Company intends to use every reasonable effort to prevent the
                    occurrence of conduct not in compliance with the Code and to halt
 5
                    any such conduct that may occur as soon as reasonably possible
 6                  after its discovery. Subject to applicable law and agreements, Covered
                    Persons who violate this Code and other Company policies and
 7
                    procedures may be subject to disciplinary action, up to and including
 8                  discharge.
 9
            94.     The Code of Conduct further noted that the “Company has additional policies
10
     that supplement the policies in this Code.” Some of these policies, as relevant to this Action,
11
     were summarized as follows in the NGCB Complaint:
12
                    27. During all times relevant to this Complaint, RESPONDENTS
13                  maintained a policy concerning sexual harassment. RESPONDENTS’
                    harassment policy was “to prohibit any conduct, whether intentional or
14
                    unintentional which results in the harassment or discrimination of
15                  employees . . . . “ RESPONDENTS’ harassment policy specifically
16                  defined one type of harassment to be sexual harassment.
                    28. RESPONDENTS’ harassment policy defined sexual harassment as
17
                    “any unwelcomed sexual advances, request for sexual favors, or other
18                  conduct of a sexual nature either verbal or physical . . . . “
19                  29. RESPONDENTS’ harassment policy set out that an employee who
                    experiences or witnesses sexual harassment “should immediately
20
                    report the conduct to: 1. The Employee Relations Department; 2. The
21                  Vice President of Human Resources, the Legal department, or your
22                  particular Divisional Vice President; 3. Any other member of
                    management with whom [the employee] feel[s] comfortable. “
23
                    30. RESPONDENTS’ harassment policy set out that supervisors who
24                  observe or become aware of harassment must immediately report such
25                  harassment “to the Employee Relations department and take
                    appropriate steps to stop the offending behavior. “
26
                    31. During all times relevant to this Complaint, RESPONDENTS
27                  maintained a personal relationships policy. This policy discouraged
28                  “romantic or intimate relationships involving a direct or indirect


                                                    29
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 34 of 116



                    supervisory relationship between employees regardless of whether the
 1
                    relationship is voluntary and/or welcomed by both parties. “
 2
                    32. RESPONDENTS’ personal relationships policy also set out
 3                  “Department managers are responsible for conducting themselves in a
                    professional manner and strictly maintaining professional relationships
 4
                    with their employees at all times.”
 5
                    33. During all times relevant to this Complaint, RESPONDENTS
 6                  maintained a policy setting out how the Employee Relations
                    Department (ER) should investigate alleged workplace conduct
 7
                    violations. Specifically: 1. Obtain verbal and written statements from
 8                  all parties involved, including the complainant and accused. 2. Take
 9                  photographs/video of any injury or damage (if applicable). 3. Preserve
                    all evidence, and secure the evidence in a locked location. Document
10                  all evidence obtained. 4. Determine if there is a potential for risk
11                  occurrence. If there is a potential, take all measures appropriate to
                    protect employees. 5. Complete an investigation report and provide all
12                  relevant and necessary information, including findings.
13                  34. RESPONDENTS’ investigations policy also set out that the ER
14                  should make and document findings as “violation found,” “no
                    violation found,” or “inconclusive investigation.”
15
16          95.     The Code of Conduct was materially false and misleading, because, among other

17   things, it was not, in reality, applied to “all employees, officers, directors and officers, agents

18   and representatives of the Company.” Instead of applying the Code of Conduct to Defendant

19   Wynn, Defendants turned a blind eye to Defendant Wynn’s egregious pattern of predatory

20   sexual conduct on their own employees. Contrary to the Code’s statement that “[a]ll reported

21   violations of the Code will be taken seriously and promptly investigated,” in fact, Defendants

22   failed to investigate the alleged sexual misconduct, and also failed to report these incidents to

23   the applicable gaming regulators, as required by law, thus jeopardizing the Company’s critically

24   needed gaming licenses. Moreover, contrary to the Code’s statement that “[h]arassment” and

25   “discrimination of any sort will not be tolerated” and its requirement that violators will be

26   disciplined, in fact such conduct by Defendant Wynn was tolerated and condoned at the highest

27   levels of management, and he was never disciplined until the January 2018 WSJ Article revealed

28   the extent of his egregious conduct and forced his ouster from the Company.


                                                    30
           Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 35 of 116




 1            96.    The Code of Conduct played a very significant role in a major lawsuit involving
 2   the Company and some of its largest shareholders that began in 2012 and continued until after
 3   the Class Period. The lawsuit was styled Wynn Resorts, Limited v. Kazuo Okada, et al., No. A-
 4   12-656710-B in the Eighth Judicial District Court in Clark County, Nevada (the “Okada
 5   Litigation”).
 6            97.    Among other things, the Okada Litigation made clear that the Code of Conduct
 7   was not “just a document [the Company] wrote to fulfill a corporate obligation.” The Okada
 8   Litigation arose out of the fact that the Company used the Code of Conduct to “find Kazuo
 9   Okada -- an early investor and formerly the largest single shareholder of Wynn Resorts --
10   unsuitable to be a shareholder in the company, which ultimately led to not only his ouster from
11   the Board of Directors but Wynn Resorts redeeming his shares.”7
12            98.    Throughout the Okada Litigation, the Company consistently made clear that it
13   considered a violation of the Code of Conduct not just a violation of internal Company policy,
14   but sufficient to render someone “unsuitable” under Nevada law.
15            99.    The 2014 10-K explained the Company’s determination to forcibly redeem
16   Okada’s Wynn securities, pursuant to the Company’s articles of incorporation, after having
17   concluded that Okada was an “unsuitable” individual. These actions underscored to investors
18   the significance of the “suitability” requirement under Nevada law and also demonstrated the
19   very severe consequences of failing to meet that requirement:
20                   Redemption of Securities Owned By an Unsuitable Person. The
                     Company’s articles of incorporation provide that, to the extent
21
                     required by the gaming authority making the determination of
22                   unsuitability or to the extent the Board of Directors determines, in its
                     sole discretion, that a person is likely to jeopardize the Company’s or
23
                     any affiliate’s application for, receipt of, approval for, right to the use
24                   of, or entitlement to, any gaming license, shares of Wynn Resorts’
25                   capital stock that are owned or controlled by an unsuitable person or
                     its affiliates are subject to redemption by Wynn Resorts.
26
27
28   7
         https://finance.yahoo.com/news/steve-wynn-allegations-could-mean-143700942.html


                                                     31
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 36 of 116



                                                           ***
 1
                    Based on the Freeh Report, the Board of Directors of Wynn Resorts
 2
                    determined that the Okada Parties are “unsuitable persons” under
 3                  Article VII of the Company’s articles of incorporation. The Board of
                    Directors was unanimous (other than Mr. Okada) in its determination.
 4
                    After authorizing the redemption of the Aruze shares, as discussed
 5                  below, the Board of Directors took certain actions to protect the
 6                  Company and its operations from any influence of an unsuitable
                    person, including placing limitations on the provision of certain
 7                  operating information to unsuitable persons and formation of an
 8                  Executive Committee of the Board to manage the business and affairs
                    of the Company during the period between each annual meeting….
 9
                    On February 18, 2012, Mr. Okada was removed from the Board of
10                  Directors of Wynn Las Vegas Capital Corp., an indirect wholly owned
11                  subsidiary of Wynn Resorts. On February 24, 2012, Mr. Okada was
                    removed from the Board of Directors of Wynn Macau, Limited and on
12                  February 22, 2013, he was removed from the Board of Directors of
13                  Wynn Resorts by a stockholder vote in which 99.6% of the over 86
                    million shares voted were cast in favor of removal. Mr. Okada
14
                    resigned from the Board of Directors of Wynn Resorts on February 21,
15                  2013. Although the Company has retained the structure of the
                    Executive Committee, the Board has resumed its past role in managing
16
                    the business and affairs of the Company.
17
                    Based on the Board of Directors’ finding of “unsuitability,” on
18                  February 18, 2012, Wynn Resorts redeemed and canceled Aruze’s
                    24,549,222 shares of Wynn Resorts’ common stock….
19
20                                              The 2013 10-K
21
            100.    On February 28, 2014, Wynn Resorts filed an annual report on Form 10-K for
22
     2013 (the “2013 10-K”). The 2013 10-K was signed by Elaine Wynn and Defendants Wynn,
23
     Hagenbuch, Irani, Miller, Shoemaker, Virtue, Wayson, and Maddox. The 2013 10-K contained
24
     signed certifications pursuant to the Sarbanes Oxley Act of 2002 (“SOX”) by Defendants Wynn
25
     and Maddox, stating that the information contained in the 2013 10-K “fairly present in all
26
     material respects the financial condition, results of operations and cash flows of the registrant as
27
     of, and for, the periods presented in this report.”
28


                                                    32
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 37 of 116




 1          101.    The 2013 10-K contained the following false and misleading statement:
 2                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
 3
                    allegations in the matters described above and in response to the
 4                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
 5
                    University of Macau. While the Company believes that it is in full
 6                  compliance with all applicable laws, any such investigations could
 7                  result in actions by regulators against the Company.

 8          102.    The italicized text above was false and/or misleading because Defendants knew
 9   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
10   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
11   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
12   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
13   regulators, as required.
14          103.    The 2013 10-K contained the following false and/or misleading statements:
15                  We believe that Steve Wynn is the preeminent designer, developer and
                    operator of destination casino resorts and has developed brand name
16
                    status. Mr. Wynn’s involvement with our casino resorts provides a
17                  distinct advantage over other gaming enterprises.
18                                                     ***
19                  The loss of Stephen A. Wynn could significantly harm our
                    business.
20
                    Our ability to maintain our competitive position is dependent to a large
21
                    degree on the efforts, skills and reputation of Stephen A. Wynn, the
22                  Chairman of the Board, Chief Executive Officer and one of the
                    principal stockholders of Wynn Resorts. Mr. Wynn’s employment
23
                    agreement expires in October 2020. However, we cannot assure you
24                  that Mr. Wynn will remain with Wynn Resorts, Limited. If we lose the
                    services of Mr. Wynn, or if he is unable to devote sufficient attention
25
                    to our operations for any other reason, our business may be
26                  significantly impaired.
27
            104.    This statement was false and/or misleading because, while touting the “distinct
28


                                                  33
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 38 of 116




 1   advantage” Defendant Wynn’s involvement provided and warning investors generally of the
 2   risks to the Company of the possible loss of Defendant Wynn, Defendants failed to disclose that
 3   at the time this statement was made, Defendant Wynn had engaged in a pattern of sexual
 4   misconduct (rendering him “unsuitable” under applicable gaming regulations and jeopardizing
 5   the Company’s critical gaming licenses), and that senior Wynn management was aware of this
 6   conduct yet failed to adequately investigate or report this misconduct to regulators although
 7   required to do so under gaming regulations. As a result, the Company was at grave risk of losing
 8   Wynn as Chief Executive Officer.
 9          105.    The 2013 10-K contained the following false and/or misleading statement:
10                  Consequences of Violating Gaming Laws. If the Nevada Gaming
                    Commission determines that we have violated the Nevada Gaming
11
                    Control Act or any of its regulations, it could limit, condition, suspend
12                  or revoke our registrations and gaming license. In addition, we and the
                    persons involved could be subject to substantial fines for each separate
13
                    violation of the Nevada Gaming Control Act, or of the regulations of
14                  the Nevada Gaming Commission, at the discretion of the Nevada
15                  Gaming Commission. Further, the Nevada Gaming Commission could
                    appoint a supervisor to operate our Las Vegas Operations and, under
16                  specified circumstances, earnings generated during the supervisor’s
17                  appointment (except for the reasonable rental value of the premises)
                    could be forfeited to the State of Nevada. Limitation, conditioning or
18                  suspension of any of our gaming licenses and the appointment of a
19                  supervisor could, and revocation of any gaming license would, have a
                    significant negative effect on our gaming operations.
20
21          106.    This statement was false and/or misleading because, while warning investors

22   generally of the consequences of violating gaming laws, Defendants failed to disclose that at the

23   time this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct

24   (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the

25   Company’s critical gaming licenses), and that senior Wynn Resorts management was aware of

26   this conduct yet failed to adequately investigate or report this misconduct to regulators although

27   required to do so under gaming regulations. As a result, the Company was at grave risk of losing

28   its critical gaming licenses and incurring substantial fines.


                                                    34
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 39 of 116




 1          107.    The 2013 10-K also contained the following false and/or misleading statement
 2   referring to Wynn Resorts’ Code of Conduct:
 3                  As part of the Company’s commitment to integrity, the Board of
                    Directors has adopted a Code of Business Conduct and Ethics
 4
                    applicable to all directors, officers and employees of the Company
 5                  and its subsidiaries. This Code is periodically reviewed by the Board
                    of Directors. In the event we determine to amend or waive certain
 6
                    provisions of this code of ethics, we intend to disclose such
 7                  amendments or waivers on our website at
 8                  http://www.wynnresorts.com under the heading “Corporate
                    Governance” within four business days following such amendment or
 9                  waiver or as otherwise required by the NASDAQ listing standards.
10
            108.    This reference to the Code of Conduct was false and/or misleading because,
11
     among other things, the Code was not, in reality, applied to “all employees, officers, directors
12
     and officers, agents and representatives of the Company.” Instead of applying the Code of
13
     Conduct to Defendant Wynn, the Defendants turned a blind eye to Defendant Wynn’s egregious
14
     pattern of predatory sexual conduct on their own employees. Thus, contrary to its public
15
     representations, the Company did not have a “commitment to integrity.”
16
17                                      The 2014 Proxy Statement

18
            109.    The Company’s March 31, 2014 Definitive Proxy Statement—which asked
19
     shareholders to vote for his re-election as Chairman of the Board and to approve his proposed
20
     compensation of millions of dollars as CEO—described Defendant Wynn as the “founder and
21
     creative and organizational force of Wynn Resorts” and “the founder, creator and name
22
     behind our brand.” It touted his “brand name status as the preeminent designer, developer and
23
     operator of destination casino resorts.” It told investors that “Wynn’s involvement with our
24
     casino resorts provides a distinct advantage over other gaming enterprises” and “brings
25
     extraordinary talent to our Company that is unrivaled in our industry.” It told investors to re-
26
     elect him as Chairman of the Board because “Mr. Wynn’s combined role as Chairman and CEO
27
     promotes unified leadership and direction for the Board and management, and provides focused
28


                                                   35
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 40 of 116




 1   leadership for the Company’s operational and strategic efforts.” It also stated the following with
 2   respect to his proposed compensation:
 3                  Experience, qualifications attributes and skills. Mr. Wynn is the
                    founder and creative and organizational force of Wynn Resorts. Mr.
 4
                    Wynn’s 45 years of experience in the industry have contributed to his
 5                  brand name status as the preeminent designer, developer and operator
                    of destination casino resorts. Mr. Wynn’s involvement with our
 6
                    casino resorts provides a distinct advantage over other gaming
 7                  enterprises. As founder, Chairman and Chief Executive Officer, he has
 8                  a unique perspective into the operations and vision for the Company.
                    Chairman and CEO. Mr. Wynn currently serves as the Chairman and
 9
                    CEO of the Company. Mr. Wynn has served in these roles since the
10                  Company’s inception in 2002 and during that period, has delivered
11                  exceptional value to our stockholders. Under Mr. Wynn’s leadership
                    our stockholders have received approximately $5.4 billion, or $48.75
12                  per share, through the payment of dividends and seen a compounded
13                  annual total stockholder return (including reinvestment of dividends)
                    of 32% from our initial public offering in 2002 through the end of
14                  2013. Mr. Wynn is the founder, creator and name behind our brand.
15                  He brings extraordinary talent to our Company that is unrivaled by
                    others in our industry. In addition, the Board believes that Mr. Wynn’s
16
                    combined role as Chairman and CEO promotes unified leadership and
17                  direction for the Board and management, and provides focused
                    leadership for the Company’s operational and strategic efforts.
18
                                                       ***
19
                    Mr. Wynn’s Talent, Image and Likeness Are Key to our Continued
20
                    Success. Mr. Wynn has served as our CEO since the Company’s
21                  inception in 2002, and during that period, has delivered exceptional
                    value to our stockholders. Under Mr. Wynn’s leadership our
22
                    stockholders have received approximately $5.4 billion, or $48.75 per
23                  share, through the payment of dividends as well as seen a compounded
                    annual total stockholder return (including reinvestment of dividends)
24
                    of 32% from our initial public offering in 2002 through the end of
25                  2013. Mr. Wynn is the founder, creator and name behind our brand.
26                  He brings extraordinary talent to our Company that is unrivaled in
                    our industry….
27
                    Other Key Considerations. Mr. Wynn’s aesthetic vision, direction, and
28                  the public’s association of his name and likeness with our casino


                                                  36
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 41 of 116



                    resorts and services are unique and integral components of our success
 1
                    and provided the context for determining Mr. Wynn’s compensation
 2                  for 2013. The Compensation Committee is mindful that gaming
 3                  companies have historically provided total compensation packages that
                    may be higher than many of their non-gaming counterparts due to the
 4                  unique blend of entrepreneurial and managerial skills required to be
 5                  successful in gaming and certain regulatory and other extraordinary
                    demands…
 6
 7          110.    This statement was false and/or misleading because, while touting the “distinct

 8   advantage” Defendant Wynn provided and warning investors generally of the risks to the

 9   Company of the possible loss of Defendant Wynn, Defendants failed to disclose that at the time

10   this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct

11   (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the

12   Company’s critical gaming licenses), and that senior Wynn management was aware of this

13   conduct yet failed to report this misconduct to regulators although required to do so under

14   gaming regulations. As a result, the Company was at grave risk of losing Defendant Wynn as

15   Chief Executive Officer.

16
                             Misrepresentations in 2014 about Compliance
17
18          111.    On April 22, 2014, Wynn Resorts filed a Form 8-K, signed by Defendant

19   Maddox, attaching as an exhibit the Annual Report of Wynn Macau, Ltd. for 2013 (the “2013

20   Wynn Macau Annual Report”). The 2013 Wynn Macau Annual Report stated, in relevant part,

21   as follows:
                    Other regulators may pursue separate investigations into Wynn
22
                    Resorts’ compliance with applicable laws arising from the allegations
23                  in the matters described above and in response to the Counterclaim
24                  and other litigation filed by Mr. Okada suggesting improprieties in
                    connection with Wynn Resorts’ donation to the University of Macau.
25                  While Wynn Resorts believes that it is in full compliance with all
26                  applicable laws, any such investigations could result in actions by
                    regulators against Wynn Resorts.
27
28          112.    On May 9, 2014, Wynn Resorts filed a quarterly report on Form 10-Q for the


                                                  37
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 42 of 116




 1   first quarter of 2014 (the “2014 Q1 10-Q”). The 2014 Q1 10-Q was signed by Defendant
 2   Maddox and also contained signed SOX certifications by Defendants Wynn and Maddox,
 3   stating that the information contained therein “fairly present in all material respects the financial
 4   condition, results of operations and cash flows of the registrant as of, and for, the periods
 5   presented in this report.”
 6          113.    The 2014 Q1 10-Q stated, in relevant part, as follows:
 7                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
 8
                    allegations in the matters described above and in response to the
 9                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
10
                    University of Macau. While the Company believes that it is in full
11                  compliance with all applicable laws, any such investigations could
12                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
13                  closed with no actions taken.
14
            114.    On August 8, 2014, Wynn Resorts filed a quarterly report on Form 10-Q for the
15
     second quarter of 2014 (the “2014 Q2 10-Q”). The 2014 Q2 10-Q was signed by Defendant
16
     Cootey and also contained signed SOX certifications by Defendants Wynn and Cootey, stating
17
     that the information contained therein “fairly present in all material respects the financial
18
     condition, results of operations and cash flows of the registrant as of, and for, the periods
19
     presented in this report.”
20
            115.    The 2014 Q2 10-Q stated, in relevant part, as follows:
21
                    Other regulators may pursue separate investigations into the
22                  Company’s compliance with applicable laws arising from the
                    allegations in the matters described above and in response to the
23
                    Counterclaim and other litigation filed by Mr. Okada suggesting
24                  improprieties in connection with the Company’s donation to the
25                  University of Macau. While the Company believes that it is in full
                    compliance with all applicable laws, any such investigations could
26                  result in actions by regulators against the Company. Prior
27                  investigations by the Nevada Gaming Control Board and SEC were
                    closed with no actions taken.
28


                                                    38
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 43 of 116




 1          116.    On November 7, 2014, Wynn Resorts filed a quarterly report on Form 10-Q for
 2   the third quarter of 2014 (the “2014 Q3 10-Q”). The 2014 Q2 10-Q was signed by Defendant
 3   Cootey and also contained signed SOX certifications by Defendants Wynn and Cootey, stating
 4   that the information contained therein “fairly present in all material respects the financial
 5   condition, results of operations and cash flows of the registrant as of, and for, the periods
 6   presented in this report.”
 7          117.    The 2014 Q3 10-Q stated, in relevant part, as follows:
 8                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
 9
                    allegations in the matters described above and in response to the
10                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
11
                    University of Macau. While the Company believes that it is in full
12                  compliance with all applicable laws, any such investigations could
13                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
14                  closed with no actions taken.
15
            118.    The italicized text in all of the above-quoted excerpts was false and/or
16
     misleading because Defendants knew that the Company was not, in fact, “in full compliance
17
     with all applicable laws” at the time because, among other things, Defendant Wynn was in
18
     violation of gaming regulations due to his “unsuitability,” and in turn, the Company had
19
     violated Nevada gaming regulations by failing to report the incidents involving Defendant
20
     Wynn to regulators, as required.
21
22                  Misrepresentations about the Massachusetts License and Resort

23
            119.    The Company held an earnings call on February 3, 2015. On that call, Defendant
24
     Wynn made the following false and misleading statement:
25
                    We worked very hard to compete for the right to operate in
26                  Massachusetts, as you know, and it was expensive to do that process,
                    and time-consuming. We had an 1,800 pound application, when we
27
                    finally finished. We spent $25 million just to get to the end of the
28                  game, in terms of local elections and requirements with related


                                                    39
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 44 of 116



                   communities. You know that we had $130 million in infrastructure
 1
                   that we had to agree to, and then there was another $100 million in the
 2                 cost of the license, other miscellaneous stuff. We’re in $230 million of
 3                 our budget already.
                   Our promises for that, that are separate and apart from the construction
 4
                   and that project budget. We are going to be the one of the top five
 5                 private employers in the history of the State of Massachusetts. We’re
 6                 going to be responsible for $50 million a month in revenue for the
                   state, probably another $50 million in related revenues to all the
 7                 surrounding communities. We’re going to employ thousands and
 8                 thousands of people. It’s the largest construction budget in recent
                   history in Massachusetts, maybe forever.
 9
                   We’ve got a serious presence there in Massachusetts. And we’re
10                 delighted to have that position and we finished the design of the hotel.
11                 And I think it’s – along with the Palace, the best work we’ve ever
                   done, based upon 40 years of experience. Best of all, with the same
12                 group of executives that have learned from all of our past experiences
13                 and projects, and hopefully, our next stuff that comes up will reflect
                   the evolution and the enlightenment that we’ve been able to achieve
14
                   because of those experiences….
15                 So, all-in-all, the setup is just right for Massachusetts, and as we wind
16                 our way through the complexities of the agent situation, our setup is
                   just right to keep our promise to our employees and to the government
17
                   in China.
18
            120.   These statements were false and/or misleading because, while touting their newly
19
     earned right to operate in Massachusetts, Defendants failed to disclose that Defendant Wynn
20
     had engaged in a pattern of sexual misconduct (rendering him “unsuitable” under applicable
21
     gaming regulations and jeopardizing the Company’s critical gaming licenses), and that senior
22
     Wynn Resorts management was aware of this conduct yet failed to adequately investigate or
23
     report this misconduct to Massachusetts regulators when applying for the license, although
24
     required to do so under gaming regulations. As a result, the Company was at grave risk of losing
25
     the Massachusetts gaming license.
26
27
28


                                                  40
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 45 of 116




 1                                              The 2014 10-K
 2
            121.    On March 2, 2015, Wynn Resorts filed an annual report on Form 10-K for 2014
 3
     (the “2014 10-K”). The 2014 10-K was signed by Elaine Wynn and Defendants Wynn,
 4
     Hagenbuch, Irani, Miller, Shoemaker, Virtue, Wayson, and Cootey. It also contained signed
 5
     SOX certifications by Defendants Wynn and Cootey, stating that the information contained
 6
     therein “fairly present in all material respects the financial condition, results of operations and
 7
     cash flows of the registrant as of, and for, the periods presented in this report.”
 8
            122.    The 2014 10-K stated, in relevant part, as follows:
 9
                    On February 18, 2012, the Board of Directors of Wynn Resorts
10                  received a report from Freeh, Sporkin & Sullivan, LLP detailing
11                  numerous instances of conduct constituting prima facie violations of
                    the Foreign Corrupt Practices Act (the “FCPA”) by Kazuo Okada
12                  (formerly the largest beneficial owner of our shares) and certain of his
13                  affiliates. . . . . The Company has provided the Freeh Report to
                    applicable regulators and has been cooperating with related
14
                    investigations of such regulators. The conduct of Mr. Okada and his
15                  affiliates and the outcome of any resulting regulatory findings could
                    have adverse consequences to the Company. A finding by regulatory
16
                    authorities that Mr. Okada violated the FCPA on Company property
17                  and/or otherwise involved the Company in criminal or civil violations
                    could result in actions by regulatory authorities against the Company.
18
                    Relatedly, regulators have and may pursue separate investigations into
19                  the Company’s compliance with applicable laws in connection with
20                  the Okada matter . . . . While the Company believes that it is in full
                    compliance with all applicable laws, any such investigations could
21                  result in actions by regulators against the Company, which could
22                  negatively affect the Company’s financial condition or results of
                    operations.
23
                                                         ***
24
                    Other regulators may pursue separate investigations into the
25                  Company’s compliance with applicable laws arising from the
26                  allegations in the matters described above and in response to the
                    Counterclaim and other litigation filed by Mr. Okada suggesting
27                  improprieties in connection with the Company’s donation to the
28                  University of Macau. While the Company believes that it is in full


                                                    41
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 46 of 116



                    compliance with all applicable laws, any such investigations could
 1
                    result in actions by regulators against the Company. Prior
 2                  investigations by the Nevada Gaming Control Board and SEC were
 3                  closed with no actions taken.

 4          123.    The italicized text above was false and/or misleading because Defendants knew
 5   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
 6   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
 7   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
 8   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
 9   regulators, as required.
10          124.    The 2014 10-K referred to Wynn Resorts’ Code of Conduct as follows:
11                  As part of the Company’s commitment to integrity, the Board of
                    Directors has adopted a Code of Business Conduct and Ethics
12
                    applicable to all directors, officers and employees of the Company
13                  and its subsidiaries. This Code is periodically reviewed by the Board
                    of Directors. In the event we determine to amend or waive certain
14
                    provisions of this code of ethics, we intend to disclose such
15                  amendments or waivers on our website at
16                  http://www.wynnresorts.com under the heading “Corporate
                    Governance” within four business days following such amendment or
17                  waiver or as otherwise required by the NASDAQ listing standards.
18
            125.    This reference to the Code of Conduct was false and/or misleading because,
19
     among other things, the Code was not, in reality, applied to “all employees, officers, directors
20
     and officers, agents and representatives of the Company.” Instead of applying the Code of
21
     Conduct to Defendant Wynn, Defendants turned a blind eye to Defendant Wynn’s egregious
22
     pattern of predatory sexual conduct on their own employees. Accordingly, the Company did not
23
     have a “commitment to integrity.”
24
            126.    The 2014 10-K contained the following false and/or misleading statement:
25
                    We believe that Stephen A. Wynn is the preeminent designer,
26                  developer and operator of destination casino resorts and has
27                  developed brand name status. Mr. Wynn’s involvement with our
                    resorts provides a distinct advantage over other gaming enterprises.
28


                                                   42
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 47 of 116



                                                       ***
 1
                    The loss of Stephen A. Wynn could significantly harm our
 2
                    business.
 3
                    Our ability to maintain our competitive position is dependent to a large
 4                  degree on the efforts, skills and reputation of Stephen A. Wynn, the
                    Chairman of the Board, Chief Executive Officer and one of the
 5
                    principal stockholders of Wynn Resorts. Mr. Wynn’s employment
 6                  agreement expires in October 2022. However, we cannot assure you
                    that Mr. Wynn will remain with Wynn Resorts. If we lose the services
 7
                    of Mr. Wynn, or if he is unable to devote sufficient attention to our
 8                  operations for any other reason, our business may be significantly
 9                  impaired.

10          127.    This statement was false and/or misleading because, while touting the “distinct
11   advantage” Defendant Wynn provided and warning investors generally of the risks to the
12   Company of the possible loss of Defendant Wynn, Defendants failed to disclose that at the time
13   this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct
14   (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the
15   Company’s critical gaming licenses), and that senior Wynn management was aware of this
16   conduct yet failed to report this misconduct to regulators although required to do so under
17   gaming regulations. As a result, the Company was at grave risk of significant harm from losing
18   Defendant Wynn as Chief Executive Officer.
19          128.    The 2014 10-K contained the following false and/or misleading statement:
20                  Consequences of Violating Gaming Laws. If the Nevada Gaming
                    Commission determines that we have violated the Nevada Gaming
21
                    Control Act or any of its regulations, it could limit, condition, suspend
22                  or revoke our registrations and gaming license. In addition, we and the
23                  persons involved could be subject to substantial fines for each separate
                    violation of the Nevada Gaming Control Act, or of the regulations of
24                  the Nevada Gaming Commission, at the discretion of the Nevada
25                  Gaming Commission. Further, the Nevada Gaming Commission could
                    appoint a supervisor to operate our Las Vegas Operations and, under
26                  specified circumstances, earnings generated during the supervisor’s
27                  appointment (except for the reasonable rental value of the premises)
                    could be forfeited to the State of Nevada. Limitation, conditioning or
28


                                                  43
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 48 of 116



             suspension of any of our gaming licenses and the appointment of a
 1
             supervisor could, and revocation of any gaming license would, have a
 2           significant negative effect on our gaming operations.
 3                                               ***
 4           Consequences of Being Found Unsuitable. Any person who fails or
             refuses to apply for a finding of suitability or a license within 30 days
 5
             after being ordered to do so by the Nevada Gaming Commission or by
 6           the Chairman of the Nevada Gaming Control Board, or who refuses or
             fails to pay the investigative costs incurred by the Nevada Gaming
 7
             Authorities in connection with the investigation of its application, may
 8           be found unsuitable. The same restrictions apply to a record owner if
 9           the record owner, after request, fails to identify the beneficial owner.
             Any person found unsuitable and who holds, directly or indirectly, any
10           beneficial ownership of any voting security or debt security of a
11           registered company beyond the period of time as may be prescribed by
             the Nevada Gaming Commission may be guilty of a criminal offense.
12           We will be subject to disciplinary action if, after we receive notice that
13           a person is unsuitable to hold an equity interest or to have any other
             relationship with us, we:
14
                   pay that person any dividend or interest upon any voting
15
                    securities;
16
                   allow that person to exercise, directly or indirectly, any voting
17                  right held by that person relating to Wynn Resorts;
18                 pay remuneration in any form to that person for services
                    rendered or otherwise; or
19
                   fail to pursue all lawful efforts to require the unsuitable person
20
                    to relinquish such person's voting securities, including, if
21                  necessary, the immediate purchase of the voting securities for
                    cash at fair market value.
22
                                                 ***
23
             Company Registration Requirements. In addition, pursuant to the
24
             Phase 1 regulations, the following entities and person are deemed to be
25           “qualifiers” subject to investigation: all members, transferees of a
             member’s interest, directors and managers of the licensee and, in the
26
             judgment of the MGC, each lender, each holder of indebtedness, each
27           underwriter, each close associate, each executive and each agent. As a
28           result, Wynn Resorts, its key employees and its directors were


                                            44
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 49 of 116



                    therefore subject to a suitability investigation. Wynn Resorts and all
 1
                    individual qualifiers were found suitable by the MGC….A finding of
 2                  suitability is comparable to licensing, and both require submission of
 3                  detailed personal and financial information followed by a thorough
                    investigation….
 4
                    If the MGC were to find an officer, director or key employee
 5                  unsuitable for licensing or unsuitable to continue having a relationship
 6                  with us, we would have to sever all relationships with that person. In
                    addition, the MGC may require us to terminate the employment of any
 7                  person who refuses to file appropriate applications. Determinations of
 8                  suitability or questions pertaining to licensing are not subject to
                    judicial review.
 9
                    Consequences of Violating Gaming Laws. If the MGC determines
10                  that we have violated the Gaming Act or any of its regulations, it could
11                  limit, condition, suspend or revoke our registrations and gaming
                    license. In addition, the MGC set forth certain conditions in our
12                  gaming license. Any violation of the Gaming Act, its regulations or
13                  any of our license conditions resulting in a limitation, conditioning or
                    suspension of our gaming license would have a significant negative
14
                    effect on our Massachusetts gaming operations.
15
            129.    This statement was false and/or misleading because, while telling investors that
16
     Defendant Wynn and all “individual qualifiers” had been found suitable, and while warning
17
     investors generally of the consequences of violating gaming laws, it failed to disclose that
18
     Defendant Wynn had engaged in a pattern of sexual misconduct (rendering him “unsuitable”
19
     under applicable gaming regulations and jeopardizing the Company’s critical gaming licenses),
20
     and that senior Wynn Resorts management was aware of this conduct yet failed to adequately
21
     investigate or report this misconduct to the Massachusetts Gaming Commission during the
22
     license application process although required to do so under gaming regulations. As a result, the
23
     Company was at grave risk of losing its Massachusetts license.
24
25                                                  2015
26
            130.    The Company’s February 27, 2015 Definitive Proxy Statement—which asked
27
     shareholders to vote for Wynn’s re-election as Chairman of the Board and to approve his
28


                                                   45
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 50 of 116




 1   proposed compensation of millions of dollars—described Defendant Wynn as the “founder and
 2   creative and organizational force of Wynn Resorts” and “the founder, creator and name
 3   behind our brand.” It touted his “brand name status as the preeminent designer, developer and
 4   operator of destination casino resorts.” It told investors that “Wynn’s involvement with our
 5   casino resorts provides a distinct advantage over other gaming enterprises” and “brings
 6   extraordinary talent to our Company that is unrivaled in our industry.” It told investors to re-
 7   elect him as Chairman of the Board because “Mr. Wynn’s combined role as Chairman and CEO
 8   promotes unified leadership and direction for the Board and management, and provides focused
 9   leadership for the Company’s operational and strategic efforts.” It also stated the following with
10   respect to his proposed compensation:
11                  Experience, qualifications, attributes and skills. Mr. Wynn is the
                    founder and creative and organizational force of Wynn Resorts. Mr.
12
                    Wynn’s 45 years of experience in the industry have contributed to his
13                  brand name status as the preeminent designer, developer and operator
                    of destination casino resorts. Mr. Wynn’s involvement with our casino
14
                    resorts provides a distinct advantage over other gaming enterprises. As
15                  founder, Chairman and Chief Executive Officer, he has a unique
16                  perspective into the operations and vision for the Company.
                    Chairman and CEO. Mr. Wynn currently serves as the Chairman and
17
                    CEO of the Company. Mr. Wynn has served in these roles since the
18                  Company’s inception in 2002 and during that period, has delivered
19                  exceptional value to our stockholders. Under Mr. Wynn’s leadership,
                    from our initial public offering in 2002 through the end of 2014, we
20                  have paid approximately $5.9 billion, or $53.75 per share, in dividends
21                  to our stockholders, and our stockholders have seen a compounded
                    annual total stockholder return (including reinvestment of dividends)
22                  of 27% over that same timeframe. Mr. Wynn is the founder, creator
23                  and name behind our brand. He brings extraordinary talent to our
                    Company that is unrivaled by others in our industry. In addition, the
24
                    Board believes that Mr. Wynn’s combined role as Chairman and CEO
25                  promotes unified leadership and direction for the Board and
                    management, and provides focused leadership for the Company’s
26
                    operational and strategic efforts.
27
                                                        ***
28


                                                   46
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 51 of 116



                    Mr. Wynn’s Talent, Image and Likeness Are Key to our Continued
 1
                    Success. Mr. Wynn has served as our CEO since the Company’s
 2                  inception in 2002, and during that period, has delivered exceptional
 3                  value to our stockholders. Under Mr. Wynn’s leadership, from our
                    initial public offering in 2002 through the end of 2014, we have paid
 4                  approximately $5.9 billion, or $53.75 per share, in dividends to our
 5                  stockholders, and our stockholders have seen a compounded annual
                    total stockholder return (including reinvestment of dividends) of 27%
 6                  over that same timeframe. Mr. Wynn is the founder, creator and name
 7                  behind our brand. He brings extraordinary talent to our Company that
                    is unrivaled in our industry….
 8
                    Other Key Considerations. Mr. Wynn’s aesthetic vision, direction,
 9                  and the public’s association of his name and likeness with our
10                  casino resorts and services are unique and integral components of
                    our success and provided the context for determining Mr. Wynn’s
11
                    compensation for 2014. The Compensation Committee is mindful
12                  that gaming companies have historically provided total
                    compensation packages that may be higher than many of their non-
13
                    gaming counterparts due to the unique blend of entrepreneurial and
14                  managerial skills required to be successful in gaming and certain
15                  regulatory and other extraordinary demands….

16          131.    This statement was false and/or misleading because, while touting the “distinct
17   advantage” Defendant Wynn provided, Defendants failed to disclose that at the time this
18   statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct (rendering
19   him “unsuitable” under applicable gaming regulations and jeopardizing the Company’s critical
20   gaming licenses), and that senior Wynn management was aware of this conduct yet failed to
21   report this misconduct to regulators although required to do so under gaming regulations. As a
22   result, the Company was at grave risk of losing Defendant Wynn as Chief Executive Officer.
23          132.    On March 24, 2015, the Company filed a Schedule 14A attaching a presentation
24   from the Board to the Company’s shareholders. The presentation argued that Elaine Wynn
25   should not be retained as a director because she “has placed her individual interests ahead of her
26   director duties” and her ongoing dispute with Defendant Wynn has “reduced the effectiveness of
27   her participation on the Board.” It also contained the following language defending the Board’s
28   purported commitment to diversity:


                                                  47
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 52 of 116



                   WYNN RESORTS HAS A TRACK RECORD OF PROMOTING
 1
                   DIVERSITY
 2
                   Wynn Resorts’ commitment to diversity is reflected by the number of
 3                 women in senior leadership roles throughout the Company.
 4                 In fact, 34% of employees at the Vice President and above level and
                   38% of employees at the Executive Director or Assistant Vice
 5
                   President level are women.
 6
                   Key leadership positions held by women at Wynn Resorts include:
 7                 –   Linda Chen, Director on the Board of Wynn Macau, Ltd.; Chief
 8                     Operating Officer of Wynn Macau, Ltd; President, Wynn
                       International Marketing Ltd.
 9
                   –   Kim Sinatra, Executive Vice President, General Counsel and
10                     Secretary, Wynn Resorts Ltd.
11                 –   Teri Peers, Chief Accounting Officer, Wynn Resorts, Ltd.
12                 –   Debra Nutton, Executive Vice President of Gaming Operations,
13                     Wynn/Encore Las Vegas

14                 –   Chris Flatt, Executive Vice President of Hotel Sales and
                       Marketing, Wynn/Encore Las Vegas
15
                   –   Carrie Messina, Senior Vice President of Human Resources,
16                     Wynn/Encore Las Vegas
17                 –   Stacie Michaels, General Counsel, Wynn/Encore Las Vegas
18                 Importantly, the Nominating and Corporate Governance Committee
                   recognizes that gender diversity is important for the Board, not only to
19
                   make sure that the Board and the Company benefit from diverse
20                 perspectives, but also to set the right “tone at the top.”
21
            133.   These statements were false and misleading because while boasting about the
22
     Company’s “track record” and “commitment” to diversity, Defendants failed to disclose that
23
     Defendant Wynn had created a hostile work environment for Wynn’s female employees, which
24
     was known to, but condoned by, senior management. The statements were further misleading
25
     because Defendant Wynn had placed his own interests ahead of his duty to the Board by
26
     repeatedly violating company policy and Nevada law.
27
            134.   On May 8, 2015, Wynn Resorts filed a quarterly report on Form 10-Q for the
28


                                                 48
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 53 of 116




 1   first quarter of 2015 (the “2015 Q1 10-Q”). The 2015 Q1 10-Q was signed by Defendant Cootey
 2   and also contained signed SOX certifications by Defendants Wynn and Cootey, stating that the
 3   information contained therein “fairly present in all material respects the financial condition,
 4   results of operations and cash flows of the registrant as of, and for, the periods presented in this
 5   report.”
 6          135.    The 2015 Q1 10-Q stated in relevant part:
 7                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
 8
                    allegations in the matters described above and in response to the
 9                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
10
                    University of Macau. While the Company believes that it is in full
11                  compliance with all applicable laws, any such investigations could
12                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
13                  closed with no actions taken.
14
            136.    The italicized text above was false and/or misleading because Defendants knew
15
     that the Company was not, in fact, “in full compliance with all applicable laws” at the time
16
     because, among other things, Defendant Wynn was in violation of gaming regulations due to his
17
     “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
18
     up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
19
     regulators, as required.
20
            137.    On August 7, 2015, Wynn Resorts filed a quarterly report on Form 10-Q for the
21
     second quarter of 2015 (the “2015 Q2 10-Q”). The 2015 Q2 10-Q was signed by Defendant
22
     Cootey and also contained signed SOX certifications by Defendants Wynn and Cootey, stating
23
     that the information contained therein “fairly present in all material respects the financial
24
     condition, results of operations and cash flows of the registrant as of, and for, the periods
25
     presented in this report.”
26
            138.    The 2015 Q2 10-Q stated in relevant part:
27
                    Other regulators may pursue separate investigations into the
28                  Company’s compliance with applicable laws arising from the


                                                    49
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 54 of 116



                    allegations in the matters described above and in response to the
 1
                    Counterclaim and other litigation filed by Mr. Okada suggesting
 2                  improprieties in connection with the Company’s donation to the
 3                  University of Macau. While the Company believes that it is in full
                    compliance with all applicable laws, any such investigations could
 4                  result in actions by regulators against the Company. Prior
 5                  investigations by the Nevada Gaming Control Board and SEC were
                    closed with no actions taken.
 6
 7          139.    The italicized text above was false and/or misleading because Defendants knew

 8   that the Company was not, in fact, “in full compliance with all applicable laws” at the time

 9   because, among other things, Defendant Wynn was in violation of gaming regulations due to his

10   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering

11   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to

12   regulators, as required.

13          140.    On October 15, 2015, the Company held an earnings call. During that call,

14   Defendant Wynn stated:
                    In 45 years, I’ve never had a layoff. I think we once dropped 100
15
                    people in this company. 45 years. We don’t do layoffs. People come to
16                  work for us. They get job security. And I’ve never broken a promise
17                  about job security to my employees in my entire career, and I don’t
                    like facing that possibility one bit.
18
19          141.    This statement was false and/or misleading because it failed to disclose that

20   Defendant Wynn had engaged in a pattern of sexual misconduct towards female Wynn

21   employees which created a hostile work environment and undermined their job security.

22          142.    On November 6, 2015, Wynn Resorts filed a quarterly report on Form 10-Q for

23   the third quarter of 2015 (the “2015 Q3 10-Q”). The 2015 Q3 10-Q was signed by Defendant

24   Cootey and also contained signed SOX certifications by Defendants Wynn and Cootey, stating

25   that the information contained therein “fairly present in all material respects the financial

26   condition, results of operations and cash flows of the registrant as of, and for, the periods

27   presented in this report.”

28          143.    The 2015 Q3 10-Q stated in relevant part:


                                                    50
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 55 of 116



                    Other regulators may pursue separate investigations into the
 1
                    Company’s compliance with applicable laws arising from the
 2                  allegations in the matters described above and in response to the
 3                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
 4                  University of Macau. While the Company believes that it is in full
 5                  compliance with all applicable laws, any such investigations could
                    result in actions by regulators against the Company. Prior
 6                  investigations by the Nevada Gaming Control Board and SEC were
 7                  closed with no actions taken.

 8          144.    The italicized text above was false and/or misleading because Defendants knew
 9   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
10   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
11   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
12   up Defendant Wynn’s misconduct and failing to report the incidents involving Defendant Wynn
13   to regulators, as required.
14
                                                The 2015 10-K
15
16          145.    On February 29, 2016, Wynn Resorts filed an annual report on Form 10-K for
17   2015 (the “2015 10-K”). The 2015 10-K was signed by Defendants Wynn, Hagenbuch, Irani,
18   Miller, Mulroy, Randt, Shoemaker, Virtue, Wayson, and Cootey, and also contained signed
19   SOX certifications by Defendants Wynn and Cootey, stating that the information contained
20   therein “fairly present in all material respects the financial condition, results of operations and
21   cash flows of the registrant as of, and for, the periods presented in this report.”
22          146.    The 2015 10-K referred to Wynn Resorts’ Code of Conduct as follows:
23                  As part of the Company’s commitment to integrity, the Board of
24                  Directors has adopted a Code of Business Conduct and Ethics
                    applicable to all directors, officers and employees of the Company
25                  and its subsidiaries. This Code is periodically reviewed by the Board
26                  of Directors. In the event we determine to amend or waive certain
                    provisions of this code of ethics, we intend to disclose such
27                  amendments or waivers on our website at
28                  http://www.wynnresorts.com under the heading “Corporate


                                                    51
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 56 of 116



                    Governance” within four business days following such amendment or
 1
                    waiver or as otherwise required by the NASDAQ listing standards.
 2
            147.    This reference to the Code of Conduct was false and/or misleading because,
 3
     among other things, the Code was not, in reality, applied to “all employees, officers, directors
 4
     and officers, agents and representatives of the Company.” Instead of applying the Code of
 5
     conduct to Defendant Wynn, Defendants turned a blind eye to Defendant Wynn’s egregious
 6
     pattern of predatory sexual conduct on their own employees.
 7
            148.    The 2015 10-K stated, in relevant part, as follows:
 8
                    Potential violations of law by Mr. Okada (former director and
 9
                    formerly the largest beneficial owner of our shares) and his
10                  affiliates could have adverse consequences to the Company.
11                  The Freeh Reported detailed numerous instances of conduct
                    constituting prima facie violations of the Foreign Corrupt Practices
12
                    Act (the “FCPA”) by Kazuo Okada (formerly the largest beneficial
13                  owner of our shares) and certain of his affiliates. . . . . The Company
                    has provided the Freeh Report to applicable regulators and has been
14
                    cooperating with related investigations of such regulators. The conduct
15                  of Mr. Okada and his affiliates and the outcome of any resulting
                    regulatory findings could have adverse consequences to the Company.
16
                    A finding by regulatory authorities that Mr. Okada violated the FCPA
17                  on Company property and/or otherwise involved the Company in
18                  criminal or civil violations could result in actions by regulatory
                    authorities against the Company. Relatedly, regulators have and may
19                  pursue separate investigations into the Company’s compliance with
20                  applicable laws in connection with the Okada matter, as discussed in
                    Item 8—”Financial Statements and Supplementary Data,” Note 17
21                  “Commitments and Contingencies.” While the Company believes that
22                  it is in full compliance with all applicable laws, any such
                    investigations could result in actions by regulators against the
23
                    Company, which could negatively affect the Company’s financial
24                  condition or results of operations.
25                                                      ***
26                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
27
                    allegations in the matters described above and in response to the
28                  Counterclaim and other litigation filed by Mr. Okada suggesting


                                                   52
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 57 of 116



                    improprieties in connection with the Company’s donation to the
 1
                    University of Macau. While the Company believes that it is in full
 2                  compliance with all applicable laws, any such investigations could
 3                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
 4                  closed with no actions taken.
 5
            149.    The italicized text above was false and/or misleading because Defendants knew
 6
     that the Company was not, in fact, “in full compliance with all applicable laws” at the time
 7
     because, among other things, Defendant Wynn was in violation of gaming regulations due to his
 8
     “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
 9
     up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
10
     regulators, as required.
11
            150.    The 2015 10-K contained the following false and/or misleading statement:
12
                    The Company’s integrated resort business model, pioneered by
13                  Chairman and Chief Executive Officer Stephen A. Wynn, integrates
                    luxury hotel rooms, high-end retail, an array of dining and
14
                    entertainment options, meeting space, and gaming, all supported by
15                  superior levels of customer service. Given his extensive design and
16                  operational experience across numerous gaming jurisdictions, we
                    believe that Mr. Wynn’s involvement with our resorts provides a
17                  distinct advantage over other gaming enterprises.
18                                                     ***
19                  The loss of Stephen A. Wynn could significantly harm our
20                  business.
                    Our ability to maintain our competitive position is dependent to a large
21
                    degree on the efforts, skills and reputation of Stephen A. Wynn, the
22                  Chairman of the Board, Chief Executive Officer and one of the
23                  principal stockholders of Wynn Resorts. Mr. Wynn’s employment
                    agreement expires in October 2022. However, we cannot assure you
24                  that Mr. Wynn will remain with Wynn Resorts. If we lose the services
25                  of Mr. Wynn, or if he is unable to devote sufficient attention to our
                    operations for any other reason, our business may be significantly
26                  impaired.
27
            151.    This statement was false and/or misleading because, while touting the “distinct
28


                                                  53
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 58 of 116




 1   advantage” Defendant Wynn’s involvement provided and warning investors generally of the
 2   risks to the Company of the possible loss of Defendant Wynn, Defendants failed to disclose that
 3   at the time this statement was made, Defendant Wynn had engaged in a pattern of sexual
 4   misconduct (rendering him “unsuitable” under applicable gaming regulations and jeopardizing
 5   the Company’s critical gaming licenses), and that senior Wynn Resorts management was aware
 6   of this conduct yet failed to report this misconduct to regulators as required under gaming
 7   regulations. As a result, the Company was at grave risk of losing Defendant Wynn as Chief
 8   Executive Officer.
 9          152.    The 2015 10-K contained the following false and/or misleading statement:
10                  Consequences of Violating Gaming Laws. If the Nevada Gaming
                    Commission determines that we have violated the Nevada Gaming
11
                    Control Act or any of its regulations, it could limit, condition, suspend
12                  or revoke our registrations and gaming license. In addition, we and the
                    persons involved could be subject to substantial fines for each separate
13
                    violation of the Nevada Gaming Control Act, or of the regulations of
14                  the Nevada Gaming Commission, at the discretion of the Nevada
15                  Gaming Commission. Further, the Nevada Gaming Commission could
                    appoint a supervisor to operate our Las Vegas Operations and, under
16                  specified circumstances, earnings generated during the supervisor’s
17                  appointment (except for the reasonable rental value of the premises)
                    could be forfeited to the State of Nevada. Limitation, conditioning or
18                  suspension of any of our gaming licenses and the appointment of a
19                  supervisor could, and revocation of any gaming license would, have a
                    significant negative effect on our gaming operations.
20
                                                       ***
21
                    Consequences of Being Found Unsuitable. Any person who fails or
22                  refuses to apply for a finding of suitability or a license within 30 days
23                  after being ordered to do so by the Nevada Gaming Commission or by
                    the Chairman of the Nevada Gaming Control Board, or who refuses or
24                  fails to pay the investigative costs incurred by the Nevada Gaming
25                  Authorities in connection with the investigation of its application, may
                    be found unsuitable. The same restrictions apply to a record owner if
26
                    the record owner, after request, fails to identify the beneficial owner.
27                  Any person found unsuitable and who holds, directly or indirectly, any
                    beneficial ownership of any voting security or debt security of a
28


                                                  54
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 59 of 116



             registered company beyond the period of time as may be prescribed by
 1
             the Nevada Gaming Commission may be guilty of a criminal offense.
 2           We will be subject to disciplinary action if, after we receive notice that
 3           a person is unsuitable to hold an equity interest or to have any other
             relationship with us, we:
 4
                   pay that person any dividend or interest upon any voting
 5                  securities;
 6                 allow that person to exercise, directly or indirectly, any voting
 7                  right held by that person relating to Wynn Resorts;

 8                 pay remuneration in any form to that person for services
                    rendered or otherwise; or
 9
                   fail to pursue all lawful efforts to require the unsuitable person
10                  to relinquish such person's voting securities, including, if
11                  necessary, the immediate purchase of the voting securities for
                    cash at fair market value.
12
                                                 ***
13
             Company Registration Requirements. In addition, pursuant to the
14           Phase 1 regulations, the following entities and person are deemed to be
15           “qualifiers” subject to investigation: all members, transferees of a
             member’s interest, directors and managers of the licensee and, in the
16           judgment of the MGC, each lender, each holder of indebtedness, each
17           underwriter, each close associate, each executive and each agent. As a
             result, Wynn Resorts, its key employees and its directors were
18           therefore subject to a suitability investigation. Wynn Resorts and all
19           individual qualifiers were found suitable by the MGC….A finding of
             suitability is comparable to licensing, and both require submission of
20
             detailed personal and financial information followed by a thorough
21           investigation….
22           If the MGC were to find an officer, director or key employee
             unsuitable for licensing or unsuitable to continue having a relationship
23
             with us, we would have to sever all relationships with that person. In
24           addition, the MGC may require us to terminate the employment of any
             person who refuses to file appropriate applications. Determinations of
25
             suitability or questions pertaining to licensing are not subject to
26           judicial review.
27           Consequences of Violating Gaming Laws. If the MGC determines
28           that we have violated the Gaming Act or any of its regulations, it could


                                            55
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 60 of 116



                    limit, condition, suspend or revoke our registrations and gaming
 1
                    license. In addition, the MGC set forth certain conditions in our
 2                  gaming license. Any violation of the Gaming Act, its regulations or
 3                  any of our license conditions resulting in a limitation, conditioning or
                    suspension of our gaming license would have a significant negative
 4                  effect on our Massachusetts gaming operations.
 5
            153.    This statement was false and/or misleading because, while telling investors that
 6
     Defendant Wynn and all “individual qualifiers” had been found suitable, and while warning
 7
     investors generally of the consequences of violating gaming laws, it failed to disclose that
 8
     Defendant Wynn had engaged in a pattern of sexual misconduct (rendering him “unsuitable”
 9
     under applicable gaming regulations and jeopardizing the Company’s critical gaming licenses),
10
     and that senior Wynn Resorts management was aware of this conduct yet failed to adequately
11
     investigate or report this misconduct to the Massachusetts Gaming Commission during the
12
     license application process although required to do so under gaming regulations. As a result, the
13
     Company was at grave risk of losing its Massachusetts license.
14
15                                                   2016

16
                                           2016 Proxy Statement
17
18          154.    The Company’s March 4, 2016 Definitive Proxy Statement—which asked

19   shareholders to vote for Defendant Wynn’s re-election as Chairman of the Board and to approve

20   his proposed compensation as CEO—described Defendant Wynn as the “founder and creative

21   and organizational force of Wynn Resorts” and “the founder, creator and name behind our

22   brand.” It touted his “brand name status as the preeminent designer, developer and operator of

23   destination casino resorts.” It told investors that “Wynn’s involvement with our casino resorts

24   provides a distinct advantage over other gaming enterprises” and “brings extraordinary

25   talent to our Company that is unrivaled in our industry.” It told investors to re-elect him as

26   Chairman of the Board because “Mr. Wynn’s combined role as Chairman and CEO promotes

27   unified leadership and direction for the Board and management, and provides focused leadership

28   for the Company’s operational and strategic efforts.” It also stated the following with respect to


                                                   56
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 61 of 116




 1   his proposed compensation:
 2                Experience, qualifications, attributes and skills. Mr. Wynn is the
                  founder and creative and organizational force of Wynn Resorts.
 3
                  Mr. Wynn’s over 46 years of experience in the industry have
 4                contributed to his brand name status as the preeminent designer,
                  developer and operator of destination casino resorts. Mr. Wynn’s
 5
                  involvement with our casino resorts provides a distinct advantage
 6                over other gaming enterprises. As founder, Chairman and Chief
 7                Executive Officer, he has a unique perspective into the operations
                  and vision for the Company.
 8
                  Chairman and CEO. Mr. Wynn currently serves as the Chairman and
 9                CEO of the Company. Mr. Wynn has served in these roles since the
10                Company’s inception in 2002. We believe that during his tenure, Mr.
                  Wynn has delivered exceptional value to our stockholders. Under Mr.
11                Wynn’s leadership, from our initial public offering in 2002 through the
12                end of 2015, we have paid approximately $6.2 billion, or $56.75 per
                  share, in dividends to our stockholders. Our stockholders have seen a
13                compounded annual total stockholder return (including reinvestment
14                of dividends) of 18% over the same timeframe. Mr. Wynn is the
                  founder, creator and name behind our brand. We believe he brings
15
                  extraordinary talent to our Company that is unrivaled by others in
16                our industry. In addition, the Board believes that Mr. Wynn’s
                  combined role as Chairman and CEO promotes unified leadership and
17
                  direction for the Board and management, and provides focused
18                leadership for the Company’s operational and strategic efforts.
19                                                   ***
20                Mr. Wynn’s Talent, Image and Likeness Are Key to our Continued
                  Success. Mr. Wynn has served as our CEO since the Company’s
21
                  inception in 2002, and we believe that during that period he has
22                delivered exceptional value to our stockholders. Under Mr. Wynn’s
                  leadership, from our initial public offering in 2002 through the end of
23
                  2015, we have paid approximately $6.2 billion, or $56.75 per share, in
24                dividends to our stockholders. Our stockholders have seen a
25                compounded annual total stockholder return (including reinvestment
                  of dividends) of 18% over the same timeframe. Mr. Wynn is the
26                founder, creator and name behind our brand. We believe that he brings
27                extraordinary talent to our Company that is unrivaled in our
                  industry….
28


                                                57
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 62 of 116



                    Other Key Considerations. We believe that Mr. Wynn’s aesthetic
 1
                    vision, direction, and the public’s association of his name and
 2                  likeness with our casino resorts and services are unique and
 3                  integral components of our success and these considerations
                    provided the context for determining Mr. Wynn’s compensation for
 4                  2015. The Compensation Committee is mindful that gaming
 5                  companies have historically provided total compensation packages that
                    may be higher than many of their non-gaming counterparts due to the
 6                  unique blend of entrepreneurial and managerial skills required to
 7                  be successful in gaming and certain regulatory and other
                    extraordinary demands….
 8
 9          155.    This statement was false and/or misleading because, while touting the “distinct

10   advantage” Defendant Wynn provided and warning investors generally of the risks to the

11   Company of the possible loss of Defendant Wynn, Defendants failed to disclose that at the time

12   this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct

13   (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the

14   Company’s critical gaming licenses), and that senior Wynn management was aware of this

15   conduct yet failed to report this misconduct to regulators although required to do so under

16   gaming regulations. As a result, the Company was at grave risk of losing Defendant Wynn as

17   Chief Executive Officer.

18
                       Elaine Wynn’s Counterclaim and the Company’s Responses
19
20          156.    On March 28, 2016, Elaine Wynn filed the First Amended Answer of Elaine P.

21   Wynn to Aruze and Universal’s Fourth Amended Counterclaim; Fifth Amended Counterclaim

22   and Crossclaim of Elaine P. Wynn (the “Elaine Wynn Counterclaim”) in the Okada Litigation.

23          157.    The Elaine Wynn Counterclaim described a “multi-million-dollar payment” by

24   Defendant Wynn following allegations that he engaged in “serious misconduct” “on company

25   property against an employee.” It also detailed a “pattern of reckless risk-taking” behavior by

26   Defendant Wynn that “left the directors and the Company vulnerable to potential liability and

27   regulatory exposure.” Specifically, it stated in relevant part:

28


                                                    58
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 63 of 116



             2. Ms. Wynn raises these issues reluctantly: she had hoped, for the
 1
             sake of her family and of the Company she helped to build, that the
 2           issues plaguing the operation of Wynn Resorts and the reckless risk-
 3           taking of its Chairman and CEO Mr. Wynn could be addressed
             through proper corporate processes and channels. They cannot be. Mr.
 4           Wynn has intentionally kept the Wynn Resorts Board in the dark and
 5           has turned the General Counsel of the Company into his co-
             conspirator. He has engaged in reckless, risk-taking behavior,
 6           leaving himself vulnerable to allegations of serious wrongdoing—
 7           that he made a multi-million dollar payment and used Company
             resources to silence and that he did not properly disclose to the Board
 8
             of Directors. This and other such decisions have left the directors and
 9           the Company vulnerable to potential liability and regulatory
             exposure.
10
             3. Every time Elaine Wynn sought information, as a director should,
11
             she confronted a “tone at the top” that punished inquiry, even by her,
12           a major shareholder, director and co-founder of Wynn Resorts. Mr.
             Wynn operates the Company without the effective checks and
13
             balances that the law requires, beginning with independent and
14           effective Board members. Ms. Wynn and her fellow Board members
             were intentionally fed misinformation by Mr. Wynn and Kimmarie
15
             Sinatra, the Company’s General Counsel, a process that depended
16           on the deficiencies in the internal controls and their intentional
17           circumvention with regard to the decisions of the Chairman and
             CEO. Although bound by the January 2010 Stockholders Agreement
18           to support Elaine Wynn’s director candidacy, Mr. Wynn instead
19           engineered her removal from the Board in retaliation for her
             challenging his decisions and questioning his judgment. Ms. Wynn
20           cannot sit by idly and accept punishment for doing what is right and
21           daring even to inquire about Mr. Wynn’s reckless operation of the
             Company.
22
                                               ***
23
             8. Neither Mr. Wynn nor Ms. Sinatra made any effort to hide their
24           antipathy for Ms. Wynn’s insistence on carrying out her duties as a
25           director. For her part, Ms. Wynn became increasingly concerned
             about the pattern of reckless risk-taking by the Chairman and CEO,
26
             unconstrained by proper internal controls; the “tone at the top” that
27           discouraged any challenge to Mr. Wynn; the fact that Mr. Wynn and
             Ms. Sinatra decided what would and would not be disclosed to the
28


                                          59
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 64 of 116



             Board; and the fact that they made decisions based not on what was
 1
             best for the shareholders, but what was best for management,
 2           specifically the Chairman and CEO. No other plausible explanation
 3           could justify the decision to keep secret from the Board and other
             Company counsel besides Ms. Sinatra the fact that the Chairman
 4           and CEO had engaged in alleged misconduct on Company property
 5           against at least one Company employee serious enough to warrant a
             multimillion dollar payment and thereby to expose the Company and
 6           other directors to liability without their knowledge or consent.
 7                                              ***
 8           F. Mr. Wynn’s Abandonment of His Promises to Ms. Wynn and
 9           Pattern of Reckless Behavior
             51. Working very long days, and trusting that (whatever Mr. Wynn
10
             might do in his personal life) Mr. Wynn would not put the Company
11           they had co-founded and so painstakingly worked to build at risk, Ms.
12           Wynn cannot say with any certainty when Mr. Wynn’s reckless risk-
             taking began or accelerated. But beginning at the time of her divorce,
13           and for obvious reasons, Ms. Wynn began examining the extent to
14           which Mr. Wynn was withholding information from the Board on
             critical issues and using a public company to fund his lavish lifestyle
15           and personal politics. Mr. Wynn, along with Ms. Sinatra, effectively
16           undermined the role and proper decision-making authority of the
             Board by withholding information from or affirmatively misleading
17
             the Board, including on matters that indisputably should have been
18           reported by the Board, and by retaliating against Ms. Wynn for
             raising proper inquiries into the conduct of the Company, including
19
             by Mr. Wynn.
20
             52. Among other things, Ms. Wynn learned that Mr. Wynn, using the
21           services of a private criminal defense attorney and a private gaming
             attorney, had previously made a multimillion dollar payment after
22
             apparently being threatened with allegations of serious misconduct
23           occurring on Company property against a Wynn Resorts employee.
24           When Ms. Wynn made inquiries of Ms. Sinatra, the Company’s
             General Counsel, Ms. Sinatra stated that Mr. Wynn had decided that
25           the matter should not be disclosed to the Board or other Company
26           counsel—even though Mr. Wynn, as the Chairman and CEO of a
             public company, had exposed himself to sufficiently serious
27           allegations of wrongdoing that he had been forced to pay millions of
28           dollars and had used Company resources to conceal the allegations.


                                           60
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 65 of 116



                                                 ***
 1
             57. Both Wynn Resorts and Mr. Wynn entertain lavishly, which is
 2
             common in the gaming industry. The dollar volume of such
 3           entertaining, not to mention the costs of a fleet of jets, and the overlap
             between what is personal and what should be a business expense,
 4
             demand effective internal controls including careful review by the
 5           Audit Committee. Mr. Wynn misused Company resources to support
 6           his legendary lifestyle. There was no effective protocol, or at least
             none approved by the Board, to oversee entertainment and travel
 7           expenditures, and Ms. Wynn’s inquiries were rebuffed. On
 8           information and belief, on no occasion did the Audit Committee of
             the Board ever investigate or even conduct an in-depth review of the
 9           Company’s internal controls governing such large expenditures;
10           certainly, no such reports have been produced, and there is evidence of
             regular shredding of audit committee materials and notes. The tone at
11
             the top of senior management, in particular Mr. Wynn and Ms. Sinatra,
12           was to discourage even Board members from questioning the
             unilateral apportionment decisions of Mr. Wynn. Again, Ms. Wynn’s
13
             efforts to act as a truly independent director were stonewalled: she was
14           specifically barred from sitting in on a meeting of the Audit
             Committee.
15
                                                 ***
16
             59. Mr. Wynn has exerted, and continues to exert, control over his
17
             Board, including by exercising control over their access to
18           information and by retaliating against Ms. Wynn for her proper
             inquiries into Company matters, as described previously. All Wynn
19
             Resorts directors who have ever served on the Board have been,
20           without exception, selected by Mr. Wynn. In only three instances in
21           the history of the Company - with one of them being Ms. Wynn’s
             renomination (where the board was following Mr. Wynn’s signals but
22           not his vote) and the other two being lone dissenting votes from Ms.
23           Wynn on one occasion and Mr. Okada on the other - has a director
             voted against Mr. Wynn’s intentions at any time or on any subject.
24
             G. Mr. Wynn’s Disregard of His Agreement and of His Repeated
25           Assurances to Engineer Elaine Wynn’s Removal from the Board
26           of the Company She Built

27           60. On information and belief, Mr. Wynn and Ms. Sinatra, including
             by using the Nominating and Governance Committee, engineered the
28           2015 removal of Elaine Wynn from the Board of the Company she


                                            61
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 66 of 116



                   co-founded, worked tirelessly to create, and in which she owns a
 1
                   significant shareholder stake. Doing so violated both the written and
 2                 oral agreements between the Wynns. It was Ms. Wynn’s punishment
 3                 for asking too many questions that Mr. Wynn and Ms. Sinatra did
                   not want to answer. Mr. Wynn no longer wanted Ms. Wynn’s
 4                 participation, despite his obligations under the January 2010
 5                 Stockholders Agreement and even as he insisted on his absolute right
                   to control her property.
 6
                                                     ***
 7
                   64. Mr. Wynn and Ms. Sinatra wanted Ms. Wynn expelled from the
 8                 Board in retaliation for her proper inquiries into Company activities,
 9                 including without limitation those involving Mr. Wynn as described
                   above. Indeed, in the entire history of the Company, Ms. Wynn was
10                 the only director who wanted to stay on the Board who was not
11                 renominated and reelected.

12          158.   On March 28, 2016, Wynn Resorts issued a press release titled “Statement from
13   Wynn Resorts in Response to Elaine Wynn’s Recent Filing” stating in relevant part:
14                 Ms. Wynn’s latest allegations regarding our Board, its composition
15                 and its independence are simply not true and are rehashed from her
                   previous, unfounded statements made during her proxy campaign. Our
16                 company has nine distinguished directors, seven of whom are
17                 independent under NASDAQ standards.

18                 Throughout her campaign, in which she directly communicated with
                   shareholders via numerous personal letters, she never once raised the
19                 new allegations set forth in her recent complaint. Her allegations
20                 regarding the use of company assets are without merit. The use of
                   company assets is governed by many internal policies and is closely
21                 supervised both by the Audit Committee, which is comprised solely of
22                 independent directors, and our external auditors. As outlined in
                   recent proxy statements, Mr. Wynn reimburses the Company for his
23
                   accommodations at the hotel, his personal use of corporate aircraft and
24                 all other company assets subject to company policy. These policies
                   and any perquisites he receives have always been set forth in our proxy
25
                   statements.
26
                   As a leader in a highly regulated industry, Wynn Resorts prides itself
27                 on its transparency and full disclosure to regulators and
                   shareholders. Allegations made by Ms. Wynn that the company
28


                                                62
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 67 of 116



                   would hide any relevant activities from our regulators are patently
 1
                   false.
 2
                   By any measure, Wynn Resorts has ascended to a position of unrivaled
 3                 stature and it is a symbol of unquestioned excellence and quality the
                   world over. None of what Wynn Resorts has accomplished would be
 4
                   possible without its extraordinary employees and the sense of family
 5                 and community that Mr. Wynn has created. Ms. Wynn’s actions
 6                 today run counter to the culture of everything Mr. Wynn has worked
                   so hard to create.
 7
            159.   This statement was false and misleading because i) the Company was not, in fact,
 8
     transparent with regulators and had unlawfully withheld from them material information
 9
     regarding serious allegations of sexual misconduct by Defendant Wynn; and ii) Defendant
10
     Wynn had not created a “sense of family and community at Wynn Resorts,” but in fact had
11
     created a coercive and hostile work environment for Wynn’s female employees by engaging in
12
     his egregious pattern of predatory sexual behavior towards them. Wynn’s conduct violated the
13
     Company’s Code of Conduct and exposed the Company to substantial legal liability.
14
            160.   On April 5, 2016, Elaine Wynn issued a press release titled “Stephen Wynn,
15
     Aided by General Counsel Kimmarie Sinatra, with Putting Wynn Resorts at Risk by Engaging
16
     in Unchecked Business Activities and Reckless Behavior,” which stated in relevant part:
17
                   Supporting documents have been filed with the Nevada Clark County
18
                   Court on behalf of Elaine Wynn, co-founder of Wynn Resorts
19                 (NASDAQ: WYNN) (the “Company”) and one of the Company’s
                   largest shareholders, in conjunction with her amended complaint
20
                   against Stephen Wynn, the Company’s Chairman and CEO, Kimmarie
21                 Sinatra, the Company’s General Counsel, and Wynn Resorts, Limited.
22                 The amended complaint charges Mr. Wynn, aided and abetted by Ms.
                   Sinatra, set a tone at the top of the Company that has given rise to
23                 years of unchecked business activities and reckless behavior within
24                 the Company. The amended complaint asserts that the Board of
                   Directors was intentionally kept in the dark by Mr. Wynn and Ms.
25                 Sinatra and, as a result, failed consistently to apply appropriate
26                 corporate governance standards. Only once - in all of its meetings
                   over a 14 year period -- did the Wynn Resort’s Board reject Mr.
27
                   Wynn’s so called recommendation, and that was when he engineered
28                 Elaine Wynn’s ouster from the Board.


                                                 63
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 68 of 116



                   The supporting documents include sworn deposition testimony by
 1
                   certain Wynn Resorts Directors, filed but with redactions pursuant to
 2                 the Court’s Protective Order. Among the redacted excerpts of
 3                 deposition testimony filed are those of Wynn Resorts directors
                   Governor Robert J. Miller, D. Boone Wayson and Dr. Ray R. Irani.
 4
                   As noted in Ms. Wynn’s motion for leave to amend filed in
 5                 conjunction with these supporting documents, “...depositions that have
 6                 been taken in recent weeks--consisting mostly of Wynn Resorts
                   Directors--revealed new facts that were not previously disclosed to
 7                 Ms. Wynn...And while Ms. Wynn did not have access to those facts
 8                 until the other Directors recently were deposed, no one on Mr. Wynn’s
                   side can claim to be surprised by Ms. Wynn’s amended allegations;
 9                 Mr. Wynn and Wynn Resorts are far more familiar with the threat
10                 the Company faces from the pattern of misconduct detailed in the
                   amended pleading than Ms. Wynn...who was ousted from her Director
11
                   position for asking too many questions about the Company’s
12                 governance and losing the favor of the controlling shareholder.”
13                                                    ***

14                 As the amended complaint explains, Ms. Wynn had believed that “the
                   issues plaguing the operation of Wynn Resorts and the reckless risk-
15                 taking of its Chairman and CEO Mr. Wynn could be addressed
16                 through proper corporate processes and channels.”

17                 The amended complaint continues: “Mr. Wynn has intentionally kept
                   the Wynn Resorts Board in the dark and has turned the General
18
                   Counsel of the Company into his co-conspirator. He has engaged in
19                 reckless, risk-taking behavior, leaving himself vulnerable to
                   allegations of serious wrongdoing - that he made a multi-million
20
                   dollar payment and used Company resources to silence and that he
21                 did not properly disclose to the Board of Directors. This and other
                   such decisions have left the directors and the Company vulnerable to
22
                   potential liability and regulatory exposure.”
23
            161.   On April 5, 2016, Wynn Resorts issued a press release titled “Statement from
24
     Wynn Resorts in response to Elaine Wynn’s news release of April 4, 2016” once again denying
25
     Elaine Wynn’s allegations:
26
                   Elaine Wynn continues to rehash the same accusations she has made,
27
                   accusations which will be fully adjudicated when heard by the court
28                 early next year. Neither her nor the company’s recent filings contain


                                                 64
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 69 of 116



                    any new facts or revelations, as she so passionately claims. Ms.
 1
                    Wynn’s comments regarding our Board of Directors, their
 2                  independence and their actions in this matter are false. Our company
 3                  has nine distinguished directors, seven of whom are independent under
                    NASDAQ standards, each deeply committed to the best interests of
 4                  our shareholders.
 5                  Ms. Wynn’s allegations about Mr. Schorr’s departure from the
 6                  company are not true. Her previous allegations that Mr. Wynn
                    applied company resources for personal use are false; Mr. Wynn’s
 7                  use of company assets is fully audited by both the Board and our
 8                  external auditors, as well as completely outlined in our proxy
                    statements.
 9
10          162.    This statement was false and misleading because it implied that Elaine Wynn’s

11   allegations regarding Defendant Wynn were not credible and were motivated by improper

12   reasons.

13
                              Other False and Misleading Statements in 2016
14
15          163.    On May 6, 2016, Wynn Resorts filed a quarterly report on Form 10-Q for the

16   first quarter of 2016 (the “2016 Q1 10-Q”). The 2016 Q1 10-Q was signed by Defendant Cootey

17   and also contained signed SOX certifications by Defendants Wynn and Cootey, stating that the

18   information contained therein “fairly present in all material respects the financial condition,

19   results of operations and cash flows of the registrant as of, and for, the periods presented in this

20   report.”

21          164.    The 2016 Q1 10-Q stated in relevant part:
                    Other regulators may pursue separate investigations into the
22
                    Company’s compliance with applicable laws arising from the
23                  allegations in the matters described above and in response to the
24                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
25                  University of Macau. While the Company believes that it is in full
26                  compliance with all applicable laws, any such investigations could
                    result in actions by regulators against the Company. Prior
27                  investigations by the Nevada Gaming Control Board and SEC were
28                  closed with no actions taken.


                                                    65
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 70 of 116




 1          165.    The italicized text above was false and/or misleading because Defendants knew
 2   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
 3   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
 4   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
 5   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
 6   regulators, as required.
 7          166.    On August 9, 2016, Wynn Resorts filed a quarterly report on Form 10-Q for the
 8   second quarter of 2016 (the “2016 Q2 10-Q”). The 2016 Q2 10-Q was signed by Defendant
 9   Cootey and also contained signed SOX certifications by Defendants Wynn and Cootey, stating
10   that the information contained therein “fairly present in all material respects the financial
11   condition, results of operations and cash flows of the registrant as of, and for, the periods
12   presented in this report.”
13          167.    The 2016 Q2 10-Q stated in relevant part:
14                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
15
                    allegations in the matters described above and in response to the
16                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
17
                    University of Macau. While the Company believes that it is in full
18                  compliance with all applicable laws, any such investigations could
19                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
20                  closed with no actions taken.
21
            168.    The italicized text above was false and/or misleading because Defendants knew
22
     that the Company was not, in fact, “in full compliance with all applicable laws” at the time
23
     because, among other things, Defendant Wynn was in violation of gaming regulations due to his
24
     “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
25
     up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
26
     regulators, as required.
27
            169.    On November 4, 2016, Wynn Resorts filed a quarterly report on Form 10-Q for
28


                                                    66
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 71 of 116




 1   the third quarter of 2016 (the “2016 Q3 10-Q”). The 2016 Q3 10-Q was signed by Defendant
 2   Cootey and also contained signed SOX certifications by Defendants Wynn and Cootey, stating
 3   that the information contained therein “fairly present in all material respects the financial
 4   condition, results of operations and cash flows of the registrant as of, and for, the periods
 5   presented in this report.”
 6          170.    The 2016 Q3 10-Q stated in relevant part:
 7                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
 8
                    allegations in the matters described above and in response to the
 9                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
10
                    University of Macau. While the Company believes that it is in full
11                  compliance with all applicable laws, any such investigations could
12                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
13                  closed with no actions taken.
14
            171.    The italicized text above was false and/or misleading because Defendants knew
15
     that the Company was not, in fact, “in full compliance with all applicable laws” at the time
16
     because, among other things, Defendant Wynn was in violation of gaming regulations due to his
17
     “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
18
     up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
19
     regulators, as required.
20
21                                              The 2016 10-K

22
            172.    On February 24, 2017, Wynn Resorts filed an annual report on Form 10-K for
23
     2016 (the “2016 10-K”). The 2016 10-K was signed by Defendant Wynn, Hagenbuch, Irani,
24
     Johnson, Miller, Mulroy, Randt, Shoemaker, Virtue, Wayson and Cootey, and also contained
25
     signed SOX certifications by Defendants Wynn and Cootey, stating that the information
26
     contained therein “fairly present in all material respects the financial condition, results of
27
     operations and cash flows of the registrant as of, and for, the periods presented in this report.”
28


                                                    67
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 72 of 116




 1          173.    The 2016 10-K referred to Wynn Resorts’ Code of Conduct as follows:
 2                  As part of the Company’s commitment to integrity, the Board of
                    Directors has adopted a Code of Business Conduct and Ethics
 3
                    applicable to all directors, officers and employees of the Company and
 4                  its subsidiaries. This Code is periodically reviewed by the Board of
                    Directors. In the event we determine to amend or waive certain
 5
                    provisions of this code of ethics, we intend to disclose such
 6                  amendments or waivers on our website at
 7                  http://www.wynnresorts.com under the heading “Corporate
                    Governance” within four business days following such amendment or
 8                  waiver or as otherwise required by the NASDAQ listing standards.
 9
            174.    This reference to the Code of Conduct was false and/or misleading because,
10
     among other things, the Code was not, in reality, applied to “all employees, officers, directors
11
     and officers, agents and representatives of the Company.” Instead of applying the Code of
12
     conduct to Defendant Wynn, the Wynn defendants turned a blind eye to Defendant Wynn’s
13
     egregious pattern of predatory sexual conduct on their own Wynn employees.
14
            175.    The 2016 10-K stated, in relevant part, as follows:
15
                    Potential violations of law by Mr. Okada (former director and
16                  formerly the largest beneficial owner of our shares) and his
17                  affiliates could have adverse consequences to the Company.
                    The Freeh Reported detailed numerous instances of conduct
18
                    constituting prima facie violations of the Foreign Corrupt Practices
19                  Act (the “FCPA”) by Kazuo Okada (formerly the largest beneficial
20                  owner of our shares) and certain of his affiliates. . . . . The Company
                    has provided the Freeh Report to applicable regulators and has been
21                  cooperating with related investigations of such regulators. The conduct
22                  of Mr. Okada and his affiliates and the outcome of any resulting
                    regulatory findings could have adverse consequences to the Company.
23                  A finding by regulatory authorities that Mr. Okada violated the FCPA
24                  on Company property and/or otherwise involved the Company in
                    criminal or civil violations could result in actions by regulatory
25
                    authorities against the Company. Relatedly, regulators have and may
26                  pursue separate investigations into the Company’s compliance with
                    applicable laws in connection with the Okada matter, as discussed in
27
                    Item 8—”Financial Statements and Supplementary Data,” Note 17
28                  “Commitments and Contingencies.” While the Company believes that


                                                   68
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 73 of 116



                    it is in full compliance with all applicable laws, any such
 1
                    investigations could result in actions by regulators against the
 2                  Company, which could negatively affect the Company’s financial
 3                  condition or results of operations.
                                                       ***
 4
                    Other regulators may pursue separate investigations into the
 5
                    Company’s compliance with applicable laws arising from the
 6                  allegations in the matters described above and in response to the
                    Counterclaim and other litigation filed by Mr. Okada suggesting
 7
                    improprieties in connection with the Company’s donation to the
 8                  University of Macau. While the Company believes that it is in full
 9                  compliance with all applicable laws, any such investigations could
                    result in actions by regulators against the Company. Prior
10                  investigations by the Nevada Gaming Control Board and SEC were
11                  closed with no actions taken.

12          176.    The italicized text above was false and/or misleading because Defendants knew
13   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
14   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
15   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
16   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
17   regulators, as required.
18          177.    The Company’s 2016 10-K stated the following:
19                  The Company’s integrated resort business model, pioneered by
20                  Chairman and Chief Executive Officer Stephen A. Wynn,
                    integrates luxury hotel rooms, high-end retail, an array of dining and
21                  entertainment options, meeting space, and gaming, all supported by
22                  superior levels of customer service. Given his extensive design and
                    operational experience across numerous gaming jurisdictions, we
23                  believe that Mr. Wynn’s involvement with our resorts provides a
24                  distinct advantage over other gaming enterprises.

25                                                     ***

26                  Our ability to maintain our competitive position is dependent to a
                    large degree on the efforts, skills and reputation of Stephen A.
27                  Wynn, the Chairman of the Board, Chief Executive Officer and one of
28                  the principal stockholders of Wynn Resorts. Mr. Wynn’s employment


                                                  69
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 74 of 116



                    agreement expires in October 2022; however, we cannot assure you
 1
                    that Mr. Wynn will remain with Wynn Resorts. If we lose the services
 2                  of Mr. Wynn, or if he is unable to devote sufficient attention to our
 3                  operations for any other reason, our business may be significantly
                    impaired.
 4
            178.    This statement was false and/or misleading because, while touting the “distinct
 5
     advantage” Defendant Wynn provided and warning investors generally of the risks to the
 6
     Company of the possible loss of Defendant Wynn, Defendants failed to disclose that at the time
 7
     this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct
 8
     (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the
 9
     Company’s critical gaming licenses), and that senior Wynn management was aware of this
10
     conduct yet failed to report this misconduct to regulators although required to do so under
11
     gaming regulations. As a result, the Company was at grave risk of losing Defendant Wynn as
12
     Chief Executive Officer.
13
            179.    The 2016 10-K contained the following false and/or misleading statement:
14
                    Consequences of Violating Gaming Laws. If the Nevada Gaming
15
                    Commission determines that we have violated the Nevada Gaming
16                  Control Act or any of its regulations, it could limit, condition, suspend
                    or revoke our registrations and gaming license. In addition, we and the
17
                    persons involved could be subject to substantial fines for each separate
18                  violation of the Nevada Gaming Control Act, or of the regulations of
19                  the Nevada Gaming Commission, at the discretion of the Nevada
                    Gaming Commission. Further, the Nevada Gaming Commission could
20                  appoint a supervisor to operate our Las Vegas Operations and, under
21                  specified circumstances, earnings generated during the supervisor’s
                    appointment (except for the reasonable rental value of the premises)
22                  could be forfeited to the State of Nevada. Limitation, conditioning or
23                  suspension of any of our gaming licenses and the appointment of a
                    supervisor could, and revocation of any gaming license would, have a
24
                    significant negative effect on our gaming operations.
25
                                                        ***
26                  Consequences of Being Found Unsuitable. Any person who fails or
27                  refuses to apply for a finding of suitability or a license within 30 days
                    after being ordered to do so by the Nevada Gaming Commission or by
28


                                                   70
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 75 of 116



             the Chairman of the Nevada Gaming Control Board, or who refuses or
 1
             fails to pay the investigative costs incurred by the Nevada Gaming
 2           Authorities in connection with the investigation of its application, may
 3           be found unsuitable. The same restrictions apply to a record owner if
             the record owner, after request, fails to identify the beneficial owner.
 4           Any person found unsuitable and who holds, directly or indirectly, any
 5           beneficial ownership of any voting security or debt security of a
             registered company beyond the period of time as may be prescribed by
 6           the Nevada Gaming Commission may be guilty of a criminal offense.
 7           We will be subject to disciplinary action if, after we receive notice that
             a person is unsuitable to hold an equity interest or to have any other
 8
             relationship with us, we:
 9                 pay that person any dividend or interest upon any voting
10                  securities;

11                 allow that person to exercise, directly or indirectly, any voting
                    right held by that person relating to Wynn Resorts;
12
                   pay remuneration in any form to that person for services
13
                    rendered or otherwise; or
14
                   fail to pursue all lawful efforts to require the unsuitable person
15                  to relinquish such person's voting securities, including, if
                    necessary, the immediate purchase of the voting securities for
16
                    cash at fair market value.
17
                                                 ***
18           Company Registration Requirements. In addition, pursuant to the
19           Phase 1 regulations, the following entities and person are deemed to be
             “qualifiers” subject to investigation: all members, transferees of a
20
             member’s interest, directors and managers of the licensee and, in the
21           judgment of the MGC, each lender, each holder of indebtedness, each
             underwriter, each close associate, each executive and each agent. As a
22
             result, Wynn Resorts, its key employees and its directors were
23           therefore subject to a suitability investigation. Wynn Resorts and all
24           individual qualifiers were found suitable by the MGC. As our
             progress in Massachusetts continues, additional entities and key
25           employees may be required to file applications with the MGC and are
26           or may be required to be licensed or found suitable by the MGC.
             Following Wynn America, LLC ("Wynn America"), an indirect
27           wholly owned subsidiary of Wynn Resorts, Limited, entering into a
28           senior secured credit facility in November 2014, the MGC has


                                            71
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 76 of 116



                    requested additional applications, which are pending. A finding of
 1
                    suitability is comparable to licensing, and both require submission of
 2                  detailed personal and financial information followed by a thorough
 3                  investigation. An applicant for licensing or an applicant for a finding
                    of suitability must pay or must cause to be paid all the costs of the
 4                  investigation. Changes in licensed positions must be reported to the
 5                  MGC.

 6                  If the MGC were to find an officer, director or key employee
                    unsuitable for licensing or unsuitable to continue having a relationship
 7                  with us, we would have to sever all relationships with that person. In
 8                  addition, the MGC may require us to terminate the employment of any
                    person who refuses to file appropriate applications. Determinations of
 9                  suitability or questions pertaining to licensing are not subject to
10                  judicial review.

11                  Consequences of Violating Gaming Laws. If the MGC determines
                    that we have violated the Gaming Act or any of its regulations, it could
12                  limit, condition, suspend or revoke our registrations and gaming
13                  license. In addition, the MGC set forth certain conditions in our
                    gaming license. Any violation of the Gaming Act, its regulations or
14
                    any of our license conditions resulting in a limitation, conditioning or
15                  suspension of our gaming license would have a significant negative
                    effect on our Massachusetts gaming operations.
16
17          180.    This statement was false and/or misleading because, while warning investors
18   generally of the consequences of violating gaming laws, it failed to disclose that at the time this
19   statement was made, the Company’s top officer Defendant Wynn had engaged in a pattern of
20   sexual misconduct, that senior Wynn management was aware of this conduct, yet failed to
21   report this misconduct to regulators although it was required to do so under applicable gaming
22   regulations.
23
                                                    2017
24
25          181.    The Company’s March 10, 2017 Definitive Proxy Statement—which asked
26   shareholders to vote for Defendant Wynn’s re-election as Chairman of the Board and to approve
27   his proposed compensation as CEO—described Defendant Wynn as the “founder and creative
28   and organizational force of Wynn Resorts” and “the founder, creator and name behind our


                                                   72
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 77 of 116




 1   brand.” It touted his “over 47 years of experience in the industry” and his “brand name status as
 2   the preeminent designer, developer and operator of destination casino resorts.” It told investors
 3   that “Wynn’s involvement with our casino resorts provides a distinct advantage over other
 4   gaming enterprises” and “brings extraordinary talent to our Company that is unrivaled in our
 5   industry.” It told investors to re-elect him as Chairman of the Board because “Mr. Wynn’s
 6   combined role as Chairman and CEO promotes unified leadership and direction for the Board
 7   and management, and provides focused leadership for the Company’s operational and strategic
 8   efforts.” It also stated the following with respect to his proposed compensation:
 9                  Mr. Wynn’s Talent, Image and Likeness Are Key to our
                    Continued Success. Mr. Wynn has served as our Chairman and CEO
10
                    since the Company’s inception in 2002, and we believe that during that
11                  period he has delivered exceptional value to our stockholders. Under
                    Mr. Wynn’s leadership, from our initial public offering in 2002
12
                    through the end of 2016, we have paid approximately $6.4 billion, or
13                  $58.75 per share, in dividends to our stockholders. Our stockholders
14                  have seen a compounded annual total stockholder return (including
                    reinvestment of dividends) of 19% over the same timeframe. Mr.
15                  Wynn is the founder, creator and name behind our brand. We believe
16                  that he brings extraordinary talent to our Company that is unrivaled in
                    our industry. The Compensation Committee believes that Mr. Wynn’s
17                  contributions to our longstanding, consistent achievement over the last
18                  decade have been, and continue to be, instrumental in creating
                    significant long-term value for our stockholders. These factors were
19
                    key in the determination of Mr. Wynn’s compensation during fiscal
20                  2016.
21                                                     ***

22                  We believe that Mr. Wynn’s aesthetic vision, direction, and the
                    public’s association of his name and likeness with our casino resorts
23                  and services are unique and integral components of our success and
24                  these considerations provided the context for determining Mr. Wynn’s
                    compensation for 2016. The Compensation Committee is mindful that
25
                    gaming companies have historically provided total compensation
26                  packages that may be higher than many of their non-gaming
                    counterparts due to the unique blend of entrepreneurial and managerial
27
                    skills required to be successful in gaming and certain regulatory and
28                  other extraordinary demands. In addition, the Company’s operations in


                                                  73
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 78 of 116



                    widely separated international locations, has required that NEOs
 1
                    provide extraordinary levels of commitment and financial,
 2                  development and operating expertise. In fulfilling the Company’s goal
 3                  of attracting and retaining high-quality and experienced executives, the
                    Compensation Committee considers these factors in its determination
 4                  of total compensation for the NEOs.
 5
            182.    This statement was false and/or misleading because, while touting the “distinct
 6
     advantage” Defendant Wynn provided and warning investors generally of the risks to the
 7
     Company of the possible loss of Defendant Wynn, Defendants failed to disclose that at the time
 8
     this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct
 9
     (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the
10
     Company’s critical gaming licenses), and that senior Wynn management was aware of this
11
     conduct yet failed to report this misconduct to regulators although required to do so under
12
     gaming regulations. As a result, the Company was at grave risk of losing Defendant Wynn as
13
     Chief Executive Officer.
14
            183.    On April 25, 2017, the Company held an earnings call. During that call,
15
     Defendant Wynn stated:
16
                    [T]hen we’re going to open this place in Boston in two dozen months,
17                  and we’re going to have a case study of how a grand hotel, built in a
                    major metropolitan city, can change the neighborhood for the better.
18
                    And be the largest private investment in the Commonwealth of
19                  Massachusetts and the second largest employer in the Commonwealth
20                  of Massachusetts, behind Mass General Hospital.
                    So I’d like the direction we’re in and I’m feeling comfortable about the
21
                    pace of our growth. And, you know, I don’t feel like anybody’s after
22                  us. I think we’re moving along exactly the way we should be. And my
23                  colleagues join me in that confidence.

24          184.    This statement was false and/or misleading because it failed to disclose that at the
25   time this statement was made, Defendant Wynn had engaged in a pattern of sexual misconduct
26   (rendering him “unsuitable” under applicable gaming regulations and jeopardizing the
27   Company’s critical gaming licenses), and that senior Wynn management was aware of this
28   conduct yet failed to adequately investigate or report this misconduct to regulators although


                                                  74
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 79 of 116




 1   required to do so under gaming regulations. As a result, the Company was at grave risk of losing
 2   its critical gaming licenses and incurring substantial fines.
 3          185.    On May 4, 2017, Wynn Resorts filed a quarterly report on Form 10-Q for the
 4   first quarter of 2017 (the “2017 Q1 10-Q”). The 2017 Q1 10-Q was signed by Defendant
 5   Billings and also contained signed SOX certifications by Defendants Wynn and Billings, stating
 6   that the information contained therein “fairly present in all material respects the financial
 7   condition, results of operations and cash flows of the registrant as of, and for, the periods
 8   presented in this report.”
 9          186.    The 2017 Q1 10-Q stated in relevant part:
10                  Other regulators may pursue separate investigations into the
                    Company’s compliance with applicable laws arising from the
11
                    allegations in the matters described above and in response to the
12                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
13
                    University of Macau. While the Company believes that it is in full
14                  compliance with all applicable laws, any such investigations could
15                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
16                  closed with no actions taken.
17
            187.    The italicized text above was false and/or misleading because Defendants knew
18
     that the Company was not, in fact, “in full compliance with all applicable laws” at the time
19
     because, among other things, Defendant Wynn was in violation of gaming regulations due to his
20
     “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
21
     up Defendant Wynn’s misconduct and failing to report the incidents involving Defendant Wynn
22
     to regulators, as required.
23
            188.    On July 25, 2017, the Company held an earnings call. During that call, Defendant
24
     Wynn stated:
25
                    The regulatory agency has tightened its controls and supervision of the
26                  junket operators. I think that’s the form of expression that has been
                    adopted and we don’t know of any arbitrary number that is in
27
                    government thinking on this subject. Only thing we do know is that
28                  they wanted to improve the standards of probity and investigative


                                                    75
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 80 of 116



                    activity, and they have done that. And the main operators sailed right
 1
                    through, as they always have.
 2
                    I remember when we were being licensed to Massachusetts, the
 3                  question was, well, Macau has a reputation that may be questionable in
                    some quarters, especially in Massachusetts. And I remember that we
 4
                    said, wait a minute, let’s put this matter to rest. We told each of our
 5                  operators that, in addition to being licensed in Macau, they had to go
 6                  to the organized crime criminal division of the Hong Kong Police
                    Department and get certificates of clean bill of health certificates.
 7
                    They actually would investigate someone and then come to a
 8                  conclusion and make a statement in writing that that person was free of
 9                  any criminal association. And every one of our operators went
                    instantly and did it without hesitation. And that impressed the folks in
10                  Boston. We were happy to do it because we wouldn’t want to do
11                  business with anybody that couldn’t pass such an examination.

12                  So, the regulatory issue is the one that I think is at stake here. I don’t
                    know that anybody has an arbitrary number about growth rates.
13
14          189.    This statement was false and/or misleading because, while implying that the

15   Company wouldn’t do business with any unsuitable operators or individuals, it failed to disclose

16   that at the time this statement was made, Defendant Wynn himself had engaged in a pattern of

17   sexual misconduct (rendering him “unsuitable” under applicable gaming regulations and

18   jeopardizing the Company’s critical gaming licenses), and that senior Wynn management was

19   aware of this conduct yet failed to adequately investigate or report this misconduct to regulators

20   although required to do so under gaming regulations. As a result, the Company was at grave risk

21   of losing its critical gaming licenses and incurring substantial fines.

22          190.    On August 4, 2017, Wynn Resorts filed a quarterly report on Form 10-Q for the

23   second quarter of 2017 (the “2017 Q2 10-Q”). The 2017 Q2 10-Q was signed by Defendant

24   Billings and also contained signed SOX certifications by Defendants Wynn and Billings, stating

25   that the information contained therein “fairly present in all material respects the financial

26   condition, results of operations and cash flows of the registrant as of, and for, the periods

27   presented in this report.”

28          191.    The 2017 Q2 10-Q stated in relevant part:


                                                    76
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 81 of 116



                    Other regulators may pursue separate investigations into the
 1
                    Company’s compliance with applicable laws arising from the
 2                  allegations in the matters described above and in response to the
 3                  Counterclaim and other litigation filed by Mr. Okada suggesting
                    improprieties in connection with the Company’s donation to the
 4                  University of Macau. While the Company believes that it is in full
 5                  compliance with all applicable laws, any such investigations could
                    result in actions by regulators against the Company. Prior
 6                  investigations by the Nevada Gaming Control Board and SEC were
 7                  closed with no actions taken.

 8          192.    The italicized text above was false and/or misleading because Defendants knew
 9   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
10   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
11   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
12   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
13   regulators, as required.
14          193.    On November 8, 2017, Wynn Resorts filed a quarterly report on Form 10-Q for
15   the third quarter of 2017 (the “2017 Q3 10-Q”). The 2017 Q3 10-Q was signed by Defendant
16   Billings and also contained signed SOX certifications by Defendants Wynn and Billings, stating
17   that the information contained therein “fairly present in all material respects the financial
18   condition, results of operations and cash flows of the registrant as of, and for, the periods
19   presented in this report.”
20          194.    The 2017 Q3 10-Q stated in relevant part:
21                  Other regulators may pursue separate investigations into the
22                  Company’s compliance with applicable laws arising from the
                    allegations in the matters described above and in response to the
23                  Counterclaim and other litigation filed by Mr. Okada suggesting
24                  improprieties in connection with the Company’s donation to the
                    University of Macau. While the Company believes that it is in full
25                  compliance with all applicable laws, any such investigations could
26                  result in actions by regulators against the Company. Prior
                    investigations by the Nevada Gaming Control Board and SEC were
27
                    closed with no actions taken.
28


                                                    77
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 82 of 116




 1          195.    The italicized text above was false and/or misleading because Defendants knew
 2   that the Company was not, in fact, “in full compliance with all applicable laws” at the time
 3   because, among other things, Defendant Wynn was in violation of gaming regulations due to his
 4   “unsuitability,” and in turn, the Company had violated Nevada gaming regulations by covering
 5   up Wynn’s misconduct and failing to report the incidents involving Defendant Wynn to
 6   regulators, as required.
 7                               The Truth Begins to Emerge
 8
 9                                   The January 2018 WSJ Article

10          196.    On January 26, 2018, the Wall Street Journal published an article titled “Dozens
11   of People Recount Pattern of Sexual Misconduct by Las Vegas Mogul Steve Wynn” (the
12   “January 2018 WSJ Article”), revealing detailed accounts that Defendant Wynn had coerced and
13   pressured several Wynn Resorts employees to perform sex acts. According to the Wall Street
14   Journal, “dozens of people… who have worked at Mr. Wynn’s casinos told of behavior that
15   cumulatively would amount to a decades-long pattern of sexual misconduct by Mr. Wynn.” It
16   was further revealed that Defendant Wynn had paid a Wynn Resorts employee $7.5 million after
17   being accused of forcing the employee to have sex with him. The article stated, in relevant part:
18                  “Everybody was petrified,” said Jorgen Nielsen, a former artistic
19                  director at the salon. Mr. Nielsen said he and others repeatedly told
                    high-level company executives Mr. Wynn’s sexual advances were
20
                    causing a problem, but “nobody was there to help us.”
21                                                     ***
22                  Dennis Gomes, who was an executive at the Golden Nugget in Las
23                  Vegas when Mr. Wynn was running that casino decades ago, said in a
                    deposition in an early 1990s lawsuit that Mr. Gomes “routinely
24                  received complaints from various department heads regarding Wynn’s
25                  chronic sexual harassment of female employees,” according to a court
                    filing that summarized his testimony.
26
                    In the suit over Mr. Gomes’s departure to work for a Trump casino,
27                  Mr. Gomes described what he called a “disgraceful pattern of personal
28


                                                  78
         Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 83 of 116



                    and professional conduct” that he said included Mr. Wynn’s directing
 1
                    him to get the home phone numbers of casino cocktail waitresses.
 2
            197.    On this news, Wynn Resorts’ share price fell $20.31, or 10.12%, to close at
 3
     $180.29 on January 26, 2018. The stock’s high trading volume and price decline continued for
 4
     several days, and the stock closed at $163.48 on January 29.
 5
 6                                         Investigations Ensue
 7
            198.    Defendant Wynn immediately denied the accusations and said the “idea that I
 8
     ever assaulted any woman is preposterous. The instigation of these accusations is the continued
 9
     work of my ex-wife, Elaine Wynn, with whom I am involved in a terrible and nasty lawsuit in
10
     which she is seeking a revised divorce settlement.”
11
            199.    On January 26, 2018, the Company’s Board of Directors announced the
12
     formation of a “Special Committee of the Board comprised solely of independent directors to
13
     investigate” the allegations in the January 2018 WSJ Article, chaired by “Ms. Patricia Mulroy, a
14
     member of the Board’s Corporate Governance and Compliance Committees and a former
15
     member of the Nevada Gaming Commission.” On February 2, the Special Committee
16
     announced that it had hired O’Melveny & Myers LLP to investigate the allegations against
17
     Defendant Wynn.
18
            200.    Around January 31, 2018, the Massachusetts Gaming Commission’s
19
     Investigations and Enforcement Bureau commenced an investigation to determine whether
20
     Wynn Resorts was qualified to hold a gaming license under Massachusetts law in light of the
21
     sexual misconduct allegations reported in the January 2018 WSJ Article and elsewhere.8 The
22
23   8
      Previously, in December 2013, the Massachusetts Gaming Commission had found Wynn had
24   passed a “suitability” test that measured his “integrity, honesty, good character and reputation,”
25   concluding that “[a]s a result of the comprehensive background investigation, a lengthy
     adjudicatory proceeding and an intensive deliberation conducted by the five-member gaming
26   commission, the commission finds by a unanimous vote that (Wynn Resorts) has met its burden
27   of proof and accordingly is issued a positive determination of suitability.” Since then, the
     Company had been in the process of “building a $2.4 billion hotel casino on the Mystic River in
28


                                                  79
           Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 84 of 116




 1   Nevada Gaming Control Board (the “NGCB”) also began its own investigation.
 2            201.   On January 31, 2018, the University of Pennsylvania revoked the honorary
 3   degree it had bestowed on Defendant Wynn, explaining: “The nature, severity, and extent of
 4   these allegations [against Steve Wynn], and the patterns of abusive behavior they describe,
 5   involve acts and conduct that are inimical to the core values of our University.”
 6
                                             Market Reaction
 7
 8            202.   Media outlets quickly started to emphasize how devastating the new revelations,
 9   and the resulting investigations, could be for the Company. In particular, analysts quickly
10   recognized that Defendant Wynn would likely have no choice but to step down as Chairman and
11   CEO, and that the Company’s future development and growth would suffer as a result.
12            203.   A January 31, 2018 Motley Fool article emphasized that Defendant Wynn was
13   the “vision and driving force behind [the Company’s] strategy and execution” and “[m]ore than
14   most CEOs… a large part of why the company is as valuable as it is.” Among other problems,
15   “Massachusetts and Nevada regulators…could force Steve Wynn out as the operator and major
16   shareholder of the company if they deem him unfit to hold a gaming license.” Moreover, “the
17   corporate repercussions could be severe for both Steve Wynn and Wynn Resorts if the inquiry
18   into these allegations turns up serious wrongdoing” because Defendant Wynn’s alleged actions
19   “would have violated Wynn Resorts’ Code of Business Conduct And Ethics”—which the
20   Company had repeatedly touted publicly and even relied upon “to find Kazuo Okada—an early
21   investor and formerly the largest single shareholder of Wynn Resorts—unsuitable to be a
22   shareholder in the company, which ultimately led to not only his ouster from the Board of
23   Directors but Wynn Resorts redeeming his shares.”9
24
25   Everett, the only resort casino permitted in Greater Boston.”
26   https://www.bostonglobe.com/metro/2018/01/31/gaming-commission-launches-review-into-
     whether-wynn-resorts-suitable-keep-license/jEDQ8gel8OcA0llDbAlnxH/story.html; see also
27   http://massgaming.com/wp-content/uploads/IEB-Report-Wynn-MA-LLC.pdf
28   9
         https://finance.yahoo.com/news/steve-wynn-allegations-could-mean-143700942.html


                                                  80
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 85 of 116




 1          204.    Jefferies noted that the “revocation of licenses has been rare but not
 2   unprecedented” and recognized that, in light of the “profound nature of the press reports on 1/26
 3   regarding Steve Wynn,” there was now a very real risk that “Steve Wynn could be forced to step
 4   aside as Chairman and CEO” due to “pressure from gaming regulators… as well as from
 5   investors.”
 6          205.    Barclays, in a January 29, 2018 report titled “Wynn Resorts Ltd. Assessing the
 7   Risk, ” emphasized that “[t]o many investors, if Steve goes, the quality of the company goes
 8   with him,”—in fact, the top risk factor in the Company’s own SEC filings was “our dependence
 9   on Stephen A. Wynn”—and that the “main risk” to the Company following the revelations was
10   the fact “that Steve Wynn is the vision behind this company and there is no clear succession
11   plan.” It also stated that “the future development driven growth and a part of the brand cachet
12   that are likely impaired if Mr. Wynn leaves the company.”
13          206.    Analysts also focused on the fact that Defendant Wynn’s misconduct jeopardized
14   the Company’s licenses in both Nevada and Massachusetts, the site of the Company’s new
15   touted casino. JP Morgan, in a January 26, 2018 report titled “Thoughts Post Negative Reaction
16   to WSJ CEO Sexual Harassment Allegations,” wrote that the potential consequences “could be
17   very serious,” threatening not only the Company’s future growth prospects but even its gaming
18   licenses in Nevada, Massachusetts, and Macau. It also reiterated that Wynn Resorts had “the
19   single largest individual CEO dependency versus any of the other 30 gaming and lodging
20   companies [in] our coverage universe” and predicted that the Company would “likely sees some
21   valuation multiple contraction” if Defendant Wynn were forced to step down. It concluded:
22                  We think the news reports alleging sexual harassment by Steve Wynn
                    creates a sizable overhang in the shares and see value that compensates
23
                    investors for risk related to these allegations at the ~$150 level, versus
24                  the ~$180 level it last traded on Friday.
25                                                      ***

26                  First off, we think these allegations could be very serious for WYNN,
                    given that (1) the gaming industry is a highly regulated business and
27
                    individual gaming licenses have character clauses in these licenses (of
28                  note, on Friday, Nevada and Massachusetts gaming commission each


                                                   81
          Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 86 of 116



                   announced that they were launching reviews), (2) Steve’s name is on
 1
                   each one of his resorts in Las Vegas and Macau and therefore they are
 2                 potentially susceptible to downward swings in patronage, and (3) such
 3                 allegations can’t be helpful to WYNN in competitive integrated resort
                   licenses/development globally (e.g., Japan) and/or in gaming license
 4                 renewals (Macau, Nevada).
 5                                                    ***
 6                 A scenario where WYNN doesn’t have Steve as a CEO is not good for
                   the company. We have always held the belief that WYNN possesses
 7
                   the single largest individual CEO dependency versus any of the other
 8                 30 gaming and lodging companies our coverage universe (well, maybe
 9                 LVS with CEO Sheldon Adelson is tie with WYNN). We also have
                   always held the belief that Steve Wynn, given his long history of
10                 creating shareholder value going back to his Mirage Resorts days, has
11                 received a premium multiple for his hands-on involvement. A WYNN
                   without Steve likely sees some valuation multiple contraction, and
12                 obviously, some of this was factored into the stock price on Friday. If
13                 a change in WYNN CEO were to happen and the valuation suffers, we
                   can’t help but also think this may attract the attention of other gaming
14
                   operators since the industry has been in consolidation mode of sorts
15                 for a while now and looking to grow free cash flow per share through
                   consolidation. Who could find WYNN appealing and has the size and
16
                   financial wherewithal to do so? In our view, there a number of global
17                 large cap operators, also gaming REITS, and gaming licensed private
18                 equity firms.

19          207.   The Boston Globe10 insisted that the Company remove Defendant Wynn as CEO
20   “and take his name off the casino that’s rising along the Mystic River in Everett”—and
21   suggested further that the Massachusetts Gaming Commission needed to investigate not just the
22   new allegations against Defendant Wynn, but also needed to investigate the Massachusetts
23   Gaming Commission’s own finding in December 2013 that Defendant Wynn was “suitable”:
24                 To get the go-ahead in Massachusetts, Wynn passed a “suitability” test
                   that measured his “integrity, honesty, good character and reputation.”
25
                   Wynn’s now-acknowledged failure to tell gaming commission
26
27
     10
       https://www.bostonglobe.com/opinion/editorials/2018/02/05/steve-wynn-not-
28   suitable/oDYSFttvkM5UyXsPe9dnzK/story.html


                                                 82
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 87 of 116



                   investigators about a $7.5 million settlement to a Las Vegas manicurist
 1
                   who accused him of forcing her into sex is clear evidence of
 2                 dishonesty. The Journal report that revealed the settlement, along with
 3                 allegations that Wynn pressured other employees into sex, also raises
                   serious questions about Wynn’s integrity, good character, and
 4                 reputation.
 5                                                   ***
 6                 Wynn Resorts can and should fire Wynn. But that doesn’t resolve the
                   matter of whether Massachusetts wants to do business with a casino
 7
                   company that still bears Wynn’s name, even if he’s no longer officially
 8                 associated with it. To determine that, the gaming commission needs to
 9                 determine who else in Wynn’s company knew about the $7.5 million
                   settlement and was involved in the decision to cover it up. If Wynn
10                 Resorts perpetuated a fraud on Massachusetts, the company, not just
11                 Wynn, flunks the suitability test.

12                 The gaming commission should also explore how a supposedly
                   exhaustive investigation into Wynn and his company failed to turn up
13                 any information about the allegations reported by the Journal. Karen
14                 Wells, director of the commission’s enforcement arm, told
                   commissioners it was a private agreement “and steps were taken to
15                 keep it from the public domain.” Yet, according to the Journal, the
16                 manicurist who made the charges against Wynn informed a supervisor,
                   who filed a detailed report to the casino’s human resources
17
                   department.
18
                   According to page 94 of the gaming commission’s suitability report on
19                 Wynn, investigators “reviewed the Wynn Resorts’ Code of Business
                   Conduct and Ethics Policy, with which all employees, officers and
20
                   directors of Wynn Resorts and its subsidiaries are expected to
21                 comply.” Apparently no one checked to see if the CEO was
                   complying with them. If that written report still exists, it would
22
                   document a losing hand when it comes to Wynn’s suitability.
23
24                                     Defendant Wynn Resigns

25
            208.   On February 6, 2018, the Company announced that Defendant Wynn had
26
     resigned as CEO and Chairman of the Board, effective immediately. In his place, the Board had
27
     appointed Defendant Maddox to serve as CEO and D. Boone Wayson to serve as Non-
28


                                                83
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 88 of 116




 1   Executive Chairman. The Company issued a press release titled “Wynn Resorts CEO Steps
 2   Down,” which stated in relevant part:
 3                 The Board of Directors of Wynn Resorts reluctantly announced today
                   that it accepted the resignation of Steve Wynn as CEO and Chairman
 4
                   of the Board of Directors. The board has appointed Matt Maddox,
 5                 currently President of the Company, as its CEO, and Boone Wayson as
                   Non-Executive Chairman of the Board of Directors, effective
 6
                   immediately.
 7
                   “It is with a collective heavy heart, that the board of directors of Wynn
 8                 Resorts today accepted the resignation of our founder, CEO and friend
                   Steve Wynn,” said Non-Executive Chairman of the Board Boone
 9
                   Wayson. “Steve Wynn is an industry giant. He is a philanthropist and a
10                 beloved leader and visionary. He played the pivotal role in
11                 transforming Las Vegas into the entertainment destination it is today.
                   He also assembled a world-class team of executives that will continue
12                 to meet the high standards of excellence that Steve Wynn created and
13                 the Wynn brand has come to represent.”

14                 Steve Wynn created modern Las Vegas. He transformed the city into
                   an economic powerhouse by making it a world-wide tourist
15                 destination. He designed, built and operated the most iconic resorts on
16                 the Las Vegas strip, beginning with the Mirage, then Treasure Island,
                   the Bellagio, Wynn Las Vegas and Encore at Wynn Las Vegas. Wynn
17                 Macau, Mr. Wynn’s first resort in the SAR of Macau in China, was
18                 designated by Forbes Travel Guide as the best resort in the world.
                   Along with Wynn Palace in Cotai, the company built by Steve Wynn
19
                   has been recognized as having more Five Star awards than any
20                 independent hotel company in the world.
21                 Wynn Resorts remains as committed as ever to upholding the highest
                   standards and being an inclusive and supportive employer. In fact,
22
                   more than 40 percent of all Wynn Las Vegas management are women;
23                 the highest in the gaming industry. The company will continue to fully
                   focus on its operations at Wynn Macau, Wynn Palace and Wynn Las
24
                   Vegas; the development and opening of the first phase of Wynn
25                 Paradise Park, currently under construction on the former Wynn golf
26                 course; as well as the construction of Wynn Boston Harbor, which will
                   open in June 2019.
27
28          209.   Media outlets continued to emphasize the negative repercussions for the


                                                 84
           Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 89 of 116




 1   Company. A February 11, 2018 New York Times article11 noted in relevant part:
 2                   The repercussions for the Wynn brand could cut far deeper and last
                     far longer than they have for other companies that have faced
 3
                     harassment allegations in recent months, such as NBC, which fired
 4                   Matt Lauer, and Fox, which let Bill O’Reilly go.
 5                    “Steve Wynn is arguably the father of modern-day Las Vegas,” said
                     Aaron Perlut, founder and managing partner of Elasticity, a brand
 6
                     consulting firm. “The fact that his name is, in and of itself, the brand
 7                   makes it far more complicated, in a similar way that Harvey
                     Weinstein’s personal brand was also the name of his company.”
 8
                                                        ***
 9
                     “If you find that it was not only occurring with Steve Wynn but on
10
                     level after level of his organization, then I think it could be
11                   devastating to the brand,” Mr. Perlut said. He added that the company
                     would then likely need to be sold or change its name.
12
13            210.   Barclays commented, in a February 7, 2018 report titled “Wynn Resorts Ltd.: As
14   Clear As Mud,” that the Company was “not out of the woods” yet because “many questions
15   remain regarding the future of this company without Steve Wynn at the helm and the outcome
16   of suitability investigations in Vegas and Massachusetts,” and the “Board remains liable, in our
17   view, until the independent investigations are complete.”
18            211.   On February 9, 2018, the Cornell University School of Hotel Administration,
19   which in 2017 had awarded Defendant Wynn its 9th Cornell Hospitality Icon award, announced
20   that it had “decided to rescind the award, as we can no longer consider Mr. Wynn to be an
21   exemplary role model for the industry and, more importantly, for our students. We have read
22   with dismay the reports of his sexual misconduct, including the high incidence within his
23   organization. Service employees are particularly vulnerable, and hospitality leaders have a keen
24   responsibility to ensure that they provide a safe working environment for their employees, free
25   from harassment of any kind.”
26            212.   Following Defendant Wynn’s resignation, the Company’s Special Committee
27
28   11
          https://www.nytimes.com/2018/02/11/business/media/steve-wynn-advertising.html


                                                   85
          Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 90 of 116




 1   initially announced that it “no longer requires the services” of O’Melveny & Myers LLP, which
 2   it had hired on February 2. The dismissal of O’Melveny & Myers LLP was heavily criticized.
 3   For example, “John C. Coffee Jr., a Columbia Law School professor and the director of its
 4   Center on Corporate Governance, said the board’s decision to cut ties with the outside counsel is
 5   ‘a strong signal that not much has changed in the culture of the board.’”12
 6          213.    Accordingly, shortly afterwards, on February 12, 2018, the Company issued a
 7   press release titled “Special Committee of Wynn Resorts Board of Directors Retains Gibson,
 8   Dunn & Crutcher LLP, Expands Review Nominating and Corporate Governance Committee to
 9   Evaluate Board Enhancement,” stating that the Special Committee had “retained Gibson, Dunn
10   & Crutcher LLP as outside counsel to assist with its review” and “will conduct an expanded
11   and comprehensive review of Wynn Resorts’ internal policies and procedures with the goal of
12   ensuring the Company employs best practices to maintain a safe and respectful workplace for all
13   employees.”
14          214.    On February 12, 2018, the Nevada Gaming Control Board (the “NGCB”) opened
15   an “online portal” for people to submit voluntary, confidential statements regarding any publicly
16   announced investigation, including the investigation into allegations of sexual misconduct
17   against Defendant Wynn. According to the Nevada Independent, “Board chairwoman Becky
18   Harris said the volume of phone calls into the board’s offices in Las Vegas and Carson City in
19   the wake of the Wynn allegations was ‘disruptive’ and the board needed a new mechanism for
20   the public to communicate information.”13
21
                                   More Accusations of Sexual Assault
22
23          215.    On February 12, 2018, the Las Vegas Metropolitan Police Department revealed
24   that two women had filed sexual misconduct reports against Defendant Wynn alleging that he
25
     12
26    https://www.wsj.com/articles/wynn-resorts-board-cancels-outside-investigation-of-steve-
     wynns-conduct-1518218666
27
     13
      https://thenevadaindependent.com/article/las-vegas-police-receive-two-reports-about-wynn-in-
28   wake-of-sexual-misconduct-allegations


                                                  86
          Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 91 of 116




 1   had sexually assaulted them in the 1970s. One woman reported that Wynn assaulted her in Las
 2   Vegas and the other said she was assaulted in Chicago. The alleged victims contacted the Las
 3   Vegas Metropolitan Police Department on January 29 and February 5, respectively—only days
 4   after the January 2018 WSJ Article.
 5          216.    On this news, Wynn Resorts’ share price closed at $162.92 on February 12,
 6   2018. Compared to the February 9 closing price ($166.22), this was a drop of $3.30, or 2%.
 7   Compared to its January 25 closing price ($200.60), this was a drop of $37.68, or 18.8%.
 8          217.    A February 27, 2018 Associated Press report14 provided additional details about
 9   the allegations:
10                  One police report shows a woman told officers that Wynn raped her at
                    least three times around 1973 and 1974 at her Chicago apartment. She
11
                    reported she got pregnant and gave birth to a girl in a gas station
12                  restroom.
13                  In one instance, the woman claimed that Wynn pinned her against the
                    refrigerator and raped her. She said he then made a phone call, kissed
14
                    her on the cheek and left. The report does not explain how Wynn is
15                  alleged to have entered the apartment or if they knew each other. The
                    woman claimed she did not give him a key.
16
                    The second police report shows a woman told police she had
17
                    consensual sex with Wynn “several times” while she worked as a
18                  dealer at the downtown Las Vegas casino-hotel Golden Nugget, but
                    “felt coerced to perform the acts.” She reported she was forced to
19
                    resign when she turned him down.
20
                    “In the Summer of 1976, Wynn approached her in the back hall and
21                  wanted her to go with him,” according to the report filed Jan. 29.
22                  “(S)he told him, “no”, she was done and had someone she was seeing.
                    She was soon after accused of stealing $40.00 and forced to resign.”
23
24                                  Executive and Board Reshuffling
25
            218.    On April 18, 2018, the Company announced that it had “expanded its board to 11
26
27
     14
       https://nypost.com/2018/02/27/woman-tells-police-she-gave-birth-to-child-after-steve-wynn-
28   raped-her/


                                                  87
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 92 of 116




 1   members, with the appointment of Betsy Atkins, Dee Dee Myers and Wendy Webb as
 2   independent directors, effective immediately.”
 3          219.    On May 14, 2018, the Company announced that director Robert J. Miller was
 4   resigning from the Board and that director John J. Hagenbuch had decided not to run for re-
 5   election. The Company’s press release noted that these “departures, along with the previously
 6   announced departures of directors Steve Wynn, Ray Irani, and Ted Virtue, and the upcoming
 7   departure of director Alvin Shoemaker in 2019, represent 60% of the Board that was serving at
 8   the beginning of the year.”
 9          220.    On November 7, 2018, the Company announced that D. Boone Wayson was
10   retiring as Chairman of the Board and that Philip G. Satre, “an independent director who joined
11   the Board in August 2018 as Vice Chairman,” would replace him.
12          221.    On December 14, 2018, the Company issued a press release titled “Wynn Resorts
13   Announces Changes to Executive Team” which announced “several changes to its senior
14   executive team, including the return of experienced resort executive Marilyn Spiegel as the
15   President of Wynn Las Vegas.” It went on to state, in relevant part:
16                  Ms. Spiegel previously served as president of the Las Vegas resort
                    from 2010 to 2013. She will replace Maurice Wooden, who has
17
                    elected to step down as the resort’s president at year-end.
18
                    “I am very pleased that Marilyn will return to lead the team at Wynn
19                  Las Vegas and Encore,” said Wynn Resorts CEO Matt Maddox. “Our
                    company’s legendary service and guest experiences call for someone
20
                    who truly understands our brand and appreciates what it means to our
21                  guests and employees. Marilyn not only shares that understanding, she
                    helped to create it. Her deep experience in Human Resources and
22
                    knowledge of what it takes to deliver the Wynn promise, make her the
23                  ideal person to lead Wynn Las Vegas into the future.”
24                  Ms. Spiegel’s career has included leadership in Human Resources,
                    development, marketing and operations. Before joining Wynn Las
25
                    Vegas for the first time in 2010, Ms. Spiegel served as President of
26                  five different Caesars Entertainment-owned resort brands in Las
27                  Vegas. She also served as corporate Senior Vice President of Human
                    Resources for Harrah’s Entertainment from 1999 to 2003. Most
28                  recently, Ms. Spiegel served on the Board of Directors of Caesars


                                                  88
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 93 of 116



             Entertainment and consulted in Human Resource matters for emerging
 1
             technology companies.
 2
             “Wynn Las Vegas and Encore are recognized globally for creating
 3           outstanding guest experiences,” said Marilyn Spiegel. “Without
             question, that success is driven by the employees. The Wynn team is
 4
             the most talented in our industry – I eagerly look forward to working
 5           with them again.”
 6           Maurice Wooden, who has been President of Wynn Las Vegas since
             2013, announced he was stepping down from his current position. Mr.
 7
             Wooden led numerous resorts and departments during the course of a
 8           nearly 30-year career in the industry. Under Mr. Wooden’s leadership,
 9           Wynn Las Vegas and Encore continued to set the highest standards for
             guest service, including maintaining its luxury rating of Five Stars
10           from Forbes Travel Guide, and setting records for profitability among
11           casino resorts in North America.

12           In addition, the company has appointed Scott Moore as Chief
             Marketing Officer. Mr. Moore comes to the company with extensive
13           experience in digital marketing, omni-channel consumer engagement,
14           brand development and accelerating growth. Previously, Mr. Moore
             served as a Chief Marketing Officer at Best Buy where he led
15           marketing activities for the company across all brands, categories, and
16           channels. He began his marketing career at Fallon, producing award
             winning work for brands such as Time Magazine, PBS, and The Coca
17
             Cola Company. Most recently, he was the Chief Operating Officer at
18           Augeo which delivers loyalty and engagement solutions for customers,
             employees, and membership organizations.
19
             Additionally, Michael Weaver, has been appointed Chief
20
             Communications Officer. Mr. Weaver has been with Wynn Resorts
21           since 2011, having served in various leadership positions in marketing,
             branding, communications and development.
22
             The appointments of Ms. Spiegel, Mr. Moore and Mr. Weaver will
23
             become effective January 2, 2019.
24
             Wynn Resorts has also recently made leadership changes to its Legal
25           and Human Resources departments:
26                 Ellen Whittemore was recently named General Counsel of
                    Wynn Resorts. Ms. Whittemore has more than 30 years of
27
                    experience in gaming law in Nevada, previously representing
28


                                           89
          Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 94 of 116



                             gaming companies as outside counsel for numerous regulatory,
 1
                             acquisition and development matters.
 2
                            Rose Huddleston recently joined Wynn Resorts as Senior Vice
 3                           President of Human Resources, North America, a new position.
                             Ms. Huddleston has more than 25 years of experience in luxury
 4
                             hospitality and spent the past 18 years with Ritz-
 5                           Carlton/Marriott International as Regional Director of Human
 6                           Resources, where she oversaw 18,000 employees and 78
                             hotels.
 7
                    Said CEO Matt Maddox, “I am excited to begin 2019 with such strong
 8                  enhancements to our executive team, each of whom brings a unique
 9                  skill set and deep expertise to Wynn Resorts. Combined with the
                    steadfast leadership of Ian Coughlan and Linda Chen in Macau, Wynn
10                  Resorts is well positioned to achieve the growth and development
11                  goals we envision for our company both in 2019 and longer term.”

12
                            Nevada Gaming Control Board Settlement and Fine
13
14          222.    On January 25, 2019, the Nevada Gaming Control Board (the “NGCB”) filed a

15   disciplinary complaint15 (the “NGCB Complaint”) and accompanying settlement against the

16   Company and Wynn Las Vegas, LLC, relating to the NGCB’s investigation of the response of

17   certain Company employees to sexual misconduct allegations against Defendant Wynn.

18          223.    The NGCB Complaint further confirmed the allegations of the January 2018 WSJ

19   Article. Specifically, it listed eight instances of sexual harassment claims by employees against

20   Defendant Wynn that were not investigated by the Company, and further stated that at least

21   seven former executives knew of sexual harassment allegations made by female employees and

22   did not investigate. Moreover, pursuant to the accompanying settlement, “RESPONDENTS

23   admit each and every allegation set forth in the Complaint, NGC Case No. 18-15, except that

24   RESPONDENTS neither admit nor deny paragraphs 72 - 73 of the Complaint and that portion

25   of paragraph 57 of the Complaint that alleges Maurice Wooden was aware of the allegations of

26   sexual misconduct.”

27
     15
       Nev. Gaming Control Bd. v. Wynn Las Vegas, LLC, No. NGC 18-15 (Nev. Gaming Comm’n
28   Jan. 25, 2019).


                                                  90
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 95 of 116




 1     224.   Count One of the NGCB Complaint summarized the 2005 settlement as follows:
 2            36. In 2005, Employee 1, employed in the WYNN Salon, alleged to
              various individuals at the WYNN that she had been raped by Mr.
 3
              Wynn and that she became pregnant as a result.
 4
              37. WYNN Salon management followed company policies and
 5            procedures by reporting Employee l’s allegations to WYNN Human
              Resources.
 6
              38. The following individuals learned about Employee l’s allegations
 7
              at or around the time the allegations were made: Marc Schorr, former
 8            WYNN President and RESORTS Chief Operating Officer; Doreen
              Whennen, former WYNN Vice President of Hotel Operations; and
 9
              Arte Nathan, former WYNN Senior Vice President and Chief Human
10            Resources Officer.
11            39. Mr. Schorr, Ms. Whennen, and Mr. Nathan all failed to initiate an
              investigation into Employee l’s allegations of sexual misconduct in
12
              violation of RESPONDENTS’ policies and procedures.
13
              40. Mr. Wynn reached a private, confidential settlement with
14            Employee 1 in which she and her husband were paid $7.5 million
              through a separate legal entity funded personally by Mr. Wynn (2005
15
              Settlement).
16
              41. In January 2012, at the latest, Kimmarie Sinatra, former General
17            Counsel, Secretary, and Senior Vice President for RESORTS, learned
              of the 2005 Settlement. By July 2017, at the latest, Ms. Sinatra learned
18
              that Employee 1 had alleged that Mr. Wynn raped her.
19
              42. RESORTS did not conduct a timely investigation into Employee
20            l’s allegations or into Mr. Wynn’s admitted sexual relationship with a
21            subordinate.
              43. At least four (4) former executives of RESORTS and WYNN,
22
              failed to initiate and/or conduct an investigation after obtaining
23            knowledge of allegations of sexual misconduct against Mr. Wynn as
24            required by RESPONDENTS’ policies and procedures.
              44. The failures of RESPONDENTS, RESPONDENTS’ former
25
              agents, and/or RESPONDENTS’ former employees to initiate and/or
26            conduct an investigation as described herein, in whole or in part,
27            constitute violations of NRS 463.170(8) and/or Nevada Gaming
              Commission Regulations 5.010, 5.011(1) and/or 5.011(10).
28


                                            91
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 96 of 116



              45. Each separate occasion when RESPONDENTS, RESPONDENTS’
 1
              former agents, and/or RESPONDENTS’ former employees failed to
 2            initiate and/or conduct an investigation as described herein constitutes
 3            a separate violation of the Gaming Control Act and Regulations of the
              Commission, as herein specified, for purposes of NRS 463.310
 4            (4)(d)(2).
 5            46. The failure of RESPONDENTS to comply with NRS 463.170(8)
 6            and/or Nevada Gaming Commission Regulations 5.010, 5.011(1)
              and/or 5.011(10) is an unsuitable method of operation and is grounds
 7            for disciplinary action against RESPONDENTS.
 8
       225.   Count Two of the NGCB Complaint summarized the 2006 settlement as follows:
 9
              48. Employee 2, a cocktail server at WYNN, alleged that Mr. Wynn
10            pressured her into a nonconsensual sexual relationship that lasted from
              2005 through her departure from RESORTS in 2006. Mr. Wynn
11
              entered into a private settlement with Employee 2 and her parents in
12            the amount of $975,000 on December 6, 2006 (2006 Settlement).
13            49. Marc Schorr, former WYNN President and RESORTS Chief
14            Operating Officer, Arte Nathan, former WYNN Senior Vice President
              and Chief Human Resources Officer, and Kevin Tourek, former
15            WYNN General Counsel, knew about Employee 2’s allegations of
16            sexual misconduct against Mr. Wynn in 2006.

17            50. Mr. Schorr, Mr. Nathan, and Mr. Tourek all failed to initiate an ER
              investigation into Employee 2’s allegations of sexual misconduct in
18            violation of RESPONDENTS’ policies and procedures.
19            5 1. At least three (3) former executives of RESORTS and WYNN,
20            failed to initiate and/or conduct an investigation after obtaining
              knowledge of allegations of sexual misconduct against Mr. Wynn as
21            required by RESPONDENTS’ policies and procedures.
22            52. The failures of RESPONDENTS, RESPONDENTS’ former
23            agents, and/or RESPONDENTS’ former employees to initiate and/or
              conduct an investigation as described herein, in whole or in part,
24            constitute violations of NRS 463. 170(8) and/or Nevada Gaming
25            Commission Regulations 5.010, 5.011(1) and 5.011(10).

26            53. Each separate occasion when RESPONDENTS, RESPONDENTS’
              former agents, and/or RESPONDENTS’ former employees failed to
27            initiate and/or conduct an investigation as described herein constitutes
28            a separate violation of the Gaming Control Act and Regulations of the


                                            92
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 97 of 116



                  Commission, as herein specified, for purposes of NRS 463.3
 1
                  10(4)(d)(2).
 2
                  54. The failure of RESPONDENTS to comply with NRS 463. 170(8)
 3                and Nevada Gaming Commission Regulations 5.011, 5.011(1) and
                  5.011(10) is an unsuitable method of operation and is grounds for
 4
                  disciplinary action against RESPONDENTS.
 5
           226.   Count Three of the NGCB Complaint summarized another instance of alleged
 6
     sexual misconduct by Defendant Wynn in 2005 as follows:
 7
                  56. In 2014, Employee 3, a former WYNN Las Vegas cocktail server
 8
                  and flight attendant, alleged that Mr. Wynn engaged in sexual
 9                misconduct against her in 2005.
10                57. Kevin Tourek, former WYNN General Counsel, and Maurice
                  Wooden, former WYNN President, were aware of the allegations of
11
                  sexual misconduct made against Mr. Wynn by Employee 3.
12                58. Mr. Tourek and Mr. Wooden both failed to initiate an ER
13                investigation into Employee 3’s allegations of sexual misconduct in
                  violation of RESORTS policies and procedures.
14
                  59. At least two (2) former executives of WYNN, failed to initiate
15
                  and/or conduct an investigation after obtaining knowledge of
16                allegations of sexual misconduct against Mr. Wynn as required by
                  RESPONDENTS’ policies and procedures.
17
                  60. The failures of RESPONDENTS, RESPONDENTS’ former
18
                  agents, and/or RESPONDENTS’ former employees to initiate and/or
19                conduct an investigation as described herein, in whole or in part,
                  constitute violations of NRS 463. 170(8) and/or Nevada Gaming
20
                  Commission Regulations 5.010, 5.011(1) and 5.011(10).
21
                  6 1. Each separate occasion when RESPONDENTS,
22                RESPONDENTS’ former agents, and/or RESPONDENTS’ former
                  employees failed to conduct and/or initiate an investigation as
23
                  described herein constitutes a separate violation of the Gaming Control
24                Act and Regulations of the Commission, as herein specified, for
25                purposes of NRS 463.310(4)(d)(2).
                  62. The failure of RESPONDENTS to comply with NRS 463.170(8)
26
                  and Nevada Gaming Commission Regulations 5.011, 5.011(1) and
27                5.011(10) is an unsuitable method of operation and is grounds for
28                disciplinary action against RESPONDENTS.


                                               93
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 98 of 116




 1          227.   Count Four of the NGCB Complaint summarized three separate instances of
 2   alleged sexual misconduct by Defendant Wynn in 2014 as follows:
 3                 64. Employee 4, Employee 5, and Employee 6, each of whom worked
                   at WYNN’s Encore Spa at all times relevant to this Complaint, made
 4
                   allegations that Mr. Wynn had engaged in sexual harassment during
 5                 massages that were performed on him in 2014.
 6                 65. Employee 4, Employee 5, and Employee 6, reported some 01’ all
                   of the alleged sexual harassment by Mr. Wynn to RESPONDENTS’
 7
                   management, and those allegations were communicated among other
 8                 members of RESPONDENTS’ management, but no one in
                   RESPONDENTS’ management reported the allegations to ER, or
 9
                   otherwise ensured that the allegations had been reported thereto, as
10                 would have been required by RESPONDENTS’ policies and
11                 procedures in effect at the time, so ER could conduct an investigation
                   into the allegations.
12
                   66. Several individuals, including managers and executives of
13                 RESPONDENTS, became aware of some or all of the allegations of
14                 sexual harassment by Mr. Wynn made by Employee 4, Employee 5,
                   and/or Employee 6 but did not report the allegations to HR or
15                 otherwise ensure that the allegations had been reported thereto, as
16                 would have been required by RESPONDENTS’ policies and
                   procedures in effect at the time, so HR could conduct an investigation
17                 into the allegations.
18                 67. The failure of RESPONDENTS, RESPONDENTS’ agents, and/or
19                 RESPONDENTS’ employees to report and/or investigate each
                   instance of sexual harassment by Mr. Wynn alleged by Employee 4,
20
                   Employee 5, and/or Employee 6, in whole or in part, constitutes a
21                 violation of NRS 463.170(8) and/or Nevada Gaming Commission
                   Regulations 5.010, 5.011(1), and/or 5.011(10).
22
                   68. Each occasion where RESPONDENTS, RESPONDENTS’ agents,
23
                   and/or RESPONDENTS’ employees failed to report an allegation of
24                 sexual harassment by Mr. Wynn made by Employee 4, Employee 5,
                   and/or Employee 6 to ER, and/or failed to initiate and/or conduct an
25
                   investigation into each allegation, constitutes a separate violation of
26                 the Gaming Control Act and the regulations adopted thereunder, as
27                 herein specified, for purposes of NRS 463.310(4)(d)(2).

28


                                                 94
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 99 of 116



                   69. The failure of RESPONDENTS to comply with NRS 463.170(8)
 1
                   and/or Nevada Gaming Commission Regulations 5.010, 5.011,
 2                 5.011(1), and/or 5.011(10) constitutes an unsuitable method of
 3                 operation and provides grounds for disciplinary action against
                   RESPONDENTS.
 4
            228.   Count Five of the NGCB Complaint summarized alleged sexual misconduct by
 5
     Defendant Wynn against multiple flight attendants as follows:
 6
                   71. Employee 7, who was a flight attendant with LV Jet, LLC (LV
 7
                   Jet), a wholly owned subsidiary of RESORTS, at all times relevant to
 8                 this Complaint, submitted written correspondence to Mr. Wynn dated
                   October 27, 2016, in which she made allegations that Mr. Wynn
 9
                   engaged in sexual harassment with multiple LV Jet flight attendants.
10
                   72. Kimmarie Sinatra, former RESORTS General Counsel, Secretary,
11                 and Executive Vice President, was made aware of Employee 7’s
                   allegations of multiple instances of sexual harassment by Mr. Wynn
12
                   related to LV Jet flight attendants through the above-referenced
13                 written correspondence, which was forwarded to Ms. Sinatra by Mr.
14                 Wynn’s personal assistant. Ms. Sinatra, however, did not report the
                   allegations to ER, or otherwise ensure that the allegations had been
15                 reported thereto, as would have been required by RESPONDENTS’
16                 policies and procedures in effect at the time, so ER could conduct an
                   investigation into the allegations.
17
                   73. Stacie Michaels, former WYNN General Counsel, was made aware
18                 of Employee 7’s allegations of multiple instances of sexual harassment
19                 by Mr. Wynn related to LV Jet flight attendants through the above-
                   referenced written correspondence, which was forwarded to Ms.
20
                   Michaels by Mr. Wynn’s personal assistant. Ms. Michaels, however,
21                 did not report the allegations to ER, or otherwise ensure that the
                   allegations had been reported thereto, as would have been required by
22
                   RESPONDENTS’ policies and procedures in effect at the time, so ER
23                 could conduct an investigation into the allegations.
24                 74. The failure of RESPONDENTS, RESPONDENTS’ former agents,
                   and/or RESPONDENTS’ former employees to report and/or
25
                   investigate each instance of sexual harassment of Mr. Wynn alleged by
26                 Employee 7 in her written correspondence dated October 27, 2016
27                 referenced above, in whole or in part, constitutes a violation of NRS
                   463. 170(8) and/or Nevada Gaming Commission Regulations 5.010,
28                 5.011(1), and/or 5.01 1(10).


                                                 95
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 100 of 116



                   75. Each occasion where RESPONDENTS, RESPONDENTS’ former
 1
                   agents, and/or RESPONDENTS’ former employees failed to report an
 2                 allegation of sexual harassment by Mr. Wynn made by Employee 7 in
 3                 her written correspondence dated October 27, 2016 referenced above
                   to ER, and/or failed to initiate and/or conduct an investigation into
 4                 each allegation, constitutes a separate violation of the Gaming Control
 5                 Act and the regulations adopted thereunder, as herein specified, for
                   purposes of NRS 463.3 1O(4)(d)(2).
 6
                   76. The failure of RESPONDENTS to comply with NRS 463.170(8)
 7                 and/or Nevada Gaming Commission Regulations 5.010, 5.011,
 8                 5.011(1), and/or 5.011(10) constitutes an unsuitable method of
                   operation and provides grounds for disciplinary action against
 9                 RESPONDENTS.
10
            229.   Count Six of the NGCB Complaint summarized alleged sexual misconduct by
11
     Defendant Wynn against cocktail servers as follows:
12
                   78. Multiple allegations were made by various individuals that
13                 Employee 8 had facilitated sexual relationships between cocktail
14                 servers at WYNN and Mr. Wynn and/or guests of WYNN.

15                 79. Arte Nathan, during his tenure as WYNN Senior Vice President
                   and Chief Human Resources Officer, was aware of rumors that
16                 Employee 8 was facilitating the sexual relationships referred to above.
17                 Mr. Nathan, however, did not investigate the rumors, or otherwise
                   ensure that the rumors had been reported thereto, as would have been
18                 required by RESPONDENTS’ policies and procedures in effect at the
19                 time, so ER could conduct an investigation into the rumors.

20                 80. The failure of RESPONDENTS, RESPONDENTS’ former agents,
                   and/or RESPONDENTS’ former employees to report and/or
21                 investigate the allegations and/or rumors that Employee 8 was
22                 facilitating the sexual relationships referred to above, in whole or in
                   part, constitutes a violation of NRS 463. 170(8) and/or Nevada
23
                   Gaming Commission Regulations 5.010, 5.011(1), and/or 5.011(10).
24                 81. Each occasion where RESPONDENTS, RESPONDENTS’ former
25                 agents, and/or RESPONDENTS’ former employees failed to report an
                   allegation and/or rumor regarding the misconduct of Employee 8
26
                   referred to above, to ER, and/or failed to initiate and/or conduct an
27                 investigation into each allegation and/or rumor, constitutes a separate
28


                                                 96
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 101 of 116



                   violation of the Gaming Control Act and the regulations adopted
 1
                   thereunder, as herein specified, for purposes of NRS 463.310(4)(d)(2).
 2
                   82. The failure of RESPONDENTS to comply with NRS 463.170(8)
 3                 and/or Nevada Gaming Commission Regulations 5.010, 5.011,
                   5.011(1), and/or 5.011(10) constitutes an unsuitable method of
 4
                   operation and provides grounds for disciplinary action against
 5                 RESPONDENTS.
 6
            230.   Count Seven of the NGCB Complaint stated as follows:
 7
                   84. In 2007, Kevin Tourek, former WYNN General Counsel, received
 8                 an e-mail alleging a former executive “loves sleeping with cocktail
                   servers. “
 9
                   85. Mr. Tourek did not report this allegation to ER or initiate and/or
10
                   conduct an investigation after receiving the e-mail alleging the former
11                 executive’s conduct with cocktail servers.
12                 86. The failures of RESPONDENTS, RESPONDENTS’ former
                   agents, and/or RESPONDENTS’ former employees to comply with
13
                   RESPONDENTS’ policies and procedures and failing to initiate and/or
14                 conduct an investigation as described herein, in whole or in part,
                   constitute violations of NRS 463.170(8) and/or Nevada Gaming
15
                   Commission Regulations 5.010, 5.011(1) and/or 5.011(10).
16
                   87. Each separate occasion when RESPONDENTS, RESPONDENTS’
17                 former agents, and/or RESPONDENTS’ former employees failed to
                   comply with RESPONDENTS’ policies and procedures and failed to
18
                   initiate and/or conduct an investigation as described herein constitutes
19                 a separate violation of the Gaming Control Act and Regulations of the
20                 Commission, as herein specified, for purposes of NRS
                   463.31O(4)(d)(2).
21
                   88. The failure of RESPONDENTS to comply with NRS 463.170(8)
22                 and/or Nevada Gaming Commission Regulations 5.010 and/or 5.011 is
23                 an unsuitable method of operation and is grounds for disciplinary
                   action against RESPONDENTS.
24
25          231.   Count Eight of the NGCB Complaint summarized Defendants’ failure to comply

26   with the Company’s policies and procedures as follows:
                   90. RESPONDENTS’ policies and procedures requiring employee
27
                   attendance at annual compliance training were not applied to Mr.
28                 Wynn.


                                                 97
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 102 of 116



                   91. RESPONDENTS’ policies and procedures pertaining to WYNN
 1
                   spas were not applied to Mr. Wynn.
 2
                   92. RESPONDENTS’ policies and procedures pertaining to conflicts
 3                 of interest were not followed for several settlements, including, but not
                   limited to, the 2005 Settlement, and the 2006 Settlement.
 4
                   93. The ability of former WYNN executives to operate outside of
 5
                   Company policies and procedures, contributed to the internal control
 6                 breakdowns that occurred in relation to allegations of misconduct as
                   described in this Complaint.
 7
                   94. RESPONDENTS’ failure to ensure compliance with
 8
                   RESPONDENTS’ policies and procedures, as described herein, in
 9                 whole or in part, constitutes a violation of NRS 463.170 (8) and/or
                   Nevada Gaming Commission Regulations 5.010, 5.011(1) and/or
10
                   5.011(10).
11
                   95. Each separate occasion when RESPONDENTS, RESPONDENTS’
12                 former agents, and/or RESPONDENTS’ former employees failed to
13                 ensure compliance with RESPONDENTS’ policies and procedures, as
                   described herein, constitutes a separate violation of the Gaming
14                 Control Act and Regulations of the Commission, as herein specified,
15                 for purposes of NRS 463.31O(4)(d)(2).

16                 96. The failure of RESPONDENTS to comply with NRS 463.170(8)
                   and/or Nevada Gaming Commission Regulations 5.010, 5.011(1)
17                 and/or 5.011(10) is an unsuitable method of operation and is grounds
18                 for disciplinary action against RESPONDENTS.

19          232.   Count Nine of the NGCB Complaint summarized Defendants’ failure to comply
20   with the Company’s policies and procedures as follows:
21                 98. At all times relevant to this Complaint, RESPONDENTS
22                 maintained a policy on personal relationships between employees that
                   “discourage[d] romantic or intimate relationships involving a direct or
23                 indirect supervisory relationship between employees regardless of
24                 whether the relationship is voluntary and/or welcomed by both parties.

25                 99. At all times relevant to this Complaint, RESPONDENTS
                   maintained a policy for harassment and discrimination that stated that
26                 “all employees are responsible for maintaining a professional work
27                 environment by treating everyone . . . with respect and by being aware
                   of their own behavior toward others in the workplace. “
28


                                                 98
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 103 of 116



                   100. Mr. Wynn, while Chairman of the Board of Directors and Chief
 1
                   Executive Officer of RESORTS, engaged in intimate and sexual
 2                 conduct with WYNN employees.
 3                 101. Mr. Wynn failed to comply with RESPONDENTS’ policies that
                   he maintain a professional work environment and/or failed to comply
 4
                   with the spirit of RESPONDENTS’ policies that discouraged intimate
 5                 relationships between himself and employees.
 6                 102. Regardless of whether the conduct of Mr. Wynn, as described
                   herein, expressly violated any of RESPONDENTS’ policies, such
 7
                   conduct is inappropriate and unsuitable given the position of Mr.
 8                 Wynn as head of RESORTS and WYNN and given the inherent
 9                 disparity in power between himself and non-management employees.
                   103. RESPONDENTS are ultimately responsible for the actions of
10
                   their agents and employees. See Nev. Gaming Comm’n Reg. 5.030.
11
                   104. RESPONDENTS failed to ensure that Mr. Wynn conducted
12                 himself in accordance with RESPONDENTS’ policies and procedures
13                 and/or failed to ensure that Mr. Wynn conducted himself in an
                   appropriate and suitable manner.
14
                   105. RESPONDENTS’ failures, as described herein, resulted in
15                 negative reporting in widely disseminated media outlets, including, but
16                 not limited to, the Wall Street Journal.
                   106. RESPONDENTS’ failures, as described herein, in whole or in
17
                   part, constitute violations of NRS 463.170(8) and/or Nevada Gaming
18                 Commission Regulations 5.010, 5.011(1) and/or 5.011(10). 107. The
19                 failure of RESPONDENTS to comply with NRS 463.170(8) and
                   Nevada Gaming Commission Regulations 5.011, 5.011(1) and/or
20                 5.011(10) is an unsuitable method of operation and is grounds for
21                 disciplinary action against RESPONDENTS.

22          233.   Count Ten of the NGCB Complaint summarized Defendants’ failure to comply
23   with the Company’s policies and procedures as follows:
24                 109. RESPONDENTS did not enforce their policies and procedures
25                 with regard to their executives and other high level employees
                   following the reporting procedures for sexual harassment and related
26                 matters.
27                 110. RESPONDENTS’ past failures to enforce its policies and
28                 procedures have led to multiple instances, a number of which are set


                                                99
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 104 of 116



                   out in this Complaint, where sexual harassment allegations concerning
 1
                   RESPONDENTS’ executives were not investigated.
 2
                   111. RESPONDENTS’ past failures to enforce its policies and
 3                 procedures have led to multiple instances where allegations of sexual
                   harassment by executives of RESPONDENTS were not appropriately
 4
                   addressed by RESPONDENTS.
 5
                   112. RESPONDENTS’ past failures to appropriately address
 6                 allegations of sexual harassment by executives and high level
                   employees of RESPONDENTS resulted in negative articles published
 7
                   in widely disseminated media publications, including, but not limited
 8                 to, the Wall Street Journal.
 9                 113. Thus, the BOARD, in order to protect gaming in the State of
                   Nevada; to protect the welfare of the gaming industry; to protect the
10
                   welfare of the inhabitants of the State of Nevada, including gaming
11                 industry employees; and to attempt to mitigate the discredit caused by
12                 RESPONDENTS to the State of Nevada and the gaming industry, has
                   had to file this Complaint.
13
                   114. By itself and/or in conjunction with the actions contained in the
14                 other counts of this Complaint, the failures of RESPONDENTS to
15                 ensure RESPONDENTS’ policies and procedures were followed by
                   and enforced against RESPONDENTS’ executives and high level
16                 employees reflect or tend to reflect poorly on the reputation of gaming
17                 in the State of Nevada and/or acts as a detriment to the development of
                   the gaming industry and/or reflect or tend to reflect discredit upon the
18
                   State of Nevada or the gaming industry.
19                 115. The past failures of RESPONDENTS to follow and enforce
20                 RESPONDENTS’ policies and procedures as described herein, in
                   whole or in part, constitute violations of NRS 463.170(8) and/or
21
                   Nevada Gaming Commission Regulations 5.010 and/or 5.011.
22                 116. The past failures of RESPONDENTS to comply with NRS
23                 463.170(8) and/or Nevada Gaming Commission Regulations 5.010
                   and/or 5.011 is an unsuitable method of operation and is grounds for
24
                   disciplinary action against RESPONDENTS.
25
            234.   On February 26, 2019, the Company was fined “a record $20 million by Nevada
26
     gambling regulators… for failing to investigate claims of sexual misconduct” against Defendant
27
28


                                                 100
          Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 105 of 116




 1   Wynn. An Associated Press report describing the fine16 continued:
 2                 The penalty against Wynn Resorts Ltd. ends an investigation that
                   began after The Wall Street Journal reported that several women said
 3
                   the company founder harassed or assaulted them.
 4
                   Wynn Resorts will keep its gambling license under the Nevada
 5                 Gaming Commission settlement approved by four commissioners who
                   set the fine.
 6
                   “It’s not about one man,” said Commissioner Philip Pro, a former
 7
                   federal court judge. “It’s about a failure of a corporate culture to
 8                 effectively govern itself as it should.”
 9                                                   ***

10                 The previous highest fine in state history was $5.5 million in 2014
                   against the sports betting and mobile gambling system company now
11                 known as CG Technology….
12                 Chairman Tony Alamo said $20 million “makes it clear to all licensees
13                 that this culture cannot be tolerated,” while also letting the publicly
                   traded company “heal.”
14
                                                     ***
15
                   Details about the investigation and its findings were not made public.
16
                   But Wynn Resorts acknowledged in settlement documents that several
17                 former board members and executives knew about but failed to
18                 investigate after Wynn paid $7.5 million in 2005 to a former salon
                   employee who alleged he raped her and that she became pregnant as a
19                 result.
20                 “Mr. Wynn ... engaged in intimate and sexual conduct with (company)
21                 employees,” the settlement documents said.

22                 The company also failed to investigate a cocktail server’s allegation
                   that from 2005 to 2006 Wynn pressured her into a nonconsensual
23                 sexual relationship, the documents said. Wynn paid a $975,000 private
24                 settlement to that woman and her parents, the settlement said….

25                 “The company’s initial response during this period was driven by Mr.
                   Wynn’s adamant denial of all allegations,” said a statement from
26
27
     16
        https://www.washingtonpost.com/business/regulators-fine-wynn-resorts-20m-over-sex-
28   allegations/2019/02/26/9927ae84-3a14-11e9-b10b-f05a22e75865_story.html.


                                                  101
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 106 of 116



                    Wynn Resorts spokesman Michael Weaver. It acknowledged a “short-
 1
                    sighted focus on initially defending Mr. Wynn, rather than reassuring
 2                  employees of the company’s commitment to a safe and respectful
 3                  work environment.”

 4                    The Company Admits How Badly It Had Failed In the Past
 5
 6          235.    The Company issued two press releases in response to the news of the NGCB

 7   disciplinary complaint and fine: one titled “Nevada Gaming Control Board and Wynn Resorts

 8   Agree to Settlement” on January 28, 2019, and another titled “Nevada Regulatory Process

 9   Completed for Wynn Resorts” on February 26, 2019. Although those two press releases tried to

10   spin a record-breaking $20 million fine as somehow positive, they ultimately only underscored

11   just how badly the Company had failed during the Class Period and how thoroughly the

12   Company had had to “transform[]” itself in order to bring its policies and procedures into

13   compliance with the law.

14          236.    For example, the January 28, 2019 press release stated in relevant part:
                    “The completion of the NGCB’s investigation of the response of
15
                    certain employees to allegations against our founder and previous
16                  CEO Steve Wynn is an important remedial step. We have fully
17                  cooperated and been transparent with the Board in this in-depth
                    investigation. We look forward to appearing before the Nevada
18                  Gaming Commission to review the settlement and establish the final
19                  resolution of the investigation.

20                  “Upon learning of the extent of the allegations, the new leadership of
                    Wynn Resorts took immediate actions to ensure an open and safe work
21                  environment for all employees and made dramatic changes at every
22                  level of key decision-making in the Company. As an example, any
                    employee mentioned in the NGCB report who was aware of
23                  allegations of sexual assault against the company’s former chairman
24                  and did not investigate or report it is no longer with the company.

25                  “We have undergone an extensive self-examination over the last 12
                    months, intended to reinvigorate and implement meaningful
26
                    change across all levels of the organization, cultivate a safe,
27                  healthy and supportive workplace culture, and build on our core

28


                                                  102
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 107 of 116



               values of respecting our employees, corporate responsibility and
 1
               citizenship, and service to the community.”
 2
               Philip G. Satre, Chairman of the Board of Wynn Resorts, issued the
 3             following statement:
 4             “In my extensive experience working in the highly-regulated gaming
               industry I have never seen a company take action that was as swift
 5
               and comprehensive as the executive team at Wynn Resorts. Much of
 6             that occurred before I joined the Board in August 2018, however I
               believe our board’s follow-up and reaction to the regulatory
 7
               investigations has been just as thorough and decisive.”
 8
        237.   Similarly, the February 26, 2019 press release stated in relevant part:
 9
               “This brings to a conclusion the Nevada gaming regulators review of
10
               who in the Company was aware of allegations against the Company’s
11             founder and former CEO.
12             “We are pleased that the Nevada Gaming Commission has recognized
               the company’s transformation and ‘refreshed culture’ over the
13
               course of the last twelve months and acknowledged the ‘paradigm
14             shift’ that has occurred within the company.
15             “The completion of the review by Nevada regulators is an important
               step forward, and we deeply appreciate the trust and confidence they
16
               have placed in the new leadership of Wynn Resorts to ‘grow and
17             prosper.’“
18             Over the past year, the Company has taken many remedial actions,
               several of which were recognized by the Commission during the
19
               hearing:
20
                     Executed a separation agreement with founder Steve Wynn that
21                    paid him no severance and arranged for liquidation of all his
                      Wynn Resorts shares.
22
                     Separated the roles of CEO and Chairman of the Board,
23
                      consistent with current corporate best practices.
24
                     Appointed Matt Maddox as CEO of Wynn Resorts.
25
                     Commenced a robust Board refreshment process and, as of
26                    today, the median tenure of our eight independent directors is
27                    now less than two years. In April 2018, the Board elected
                      three new female directors, resulting in a Board that is now
28                    nearly 50% women. In August 2018, the Board elected Philip


                                             103
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 108 of 116



                    G. Satre, Richard Byrne and Matt Maddox to its Board. Mr.
 1
                    Satre is Chairman.
 2
                   Ensured that any employee who was aware of allegations of
 3                  sexual assault against Steve Wynn and did not investigate
 4                  or report it is no longer with the company.
                   Appointed Ellen Whittemore, a recognized expert in gaming
 5
                    regulatory matters, as General Counsel; appointed Marilyn
 6                  Spiegel, an executive with significant hospitality and human
 7                  resources experience, as President of Wynn Las Vegas; and
                    appointed Rose Huddleston, a seasoned human resources
 8                  executive, to the newly created corporate position of Senior
 9                  Vice President of Human Resources, North America.

10           Under the leadership of CEO Matt Maddox, the company has taken the
             following steps to further transform its workplace environment:
11
                   Launched enhanced Workplace Compliance and Prevention of
12                  Sexual Harassment training for all employees, designed and
13                  delivered by a third-party expert.

14                 Launched a Women’s Leadership Council to promote equality
                    within the workplace. The group’s first activity was to produce
15                  a speaker series, “Women Who Thrive,” to educate and inspire
16                  employees through powerful female role models.

17                 Commissioned pay and promotion equity studies to measure
                    pay equality among men and women in the workforce.
18
                   Launched a new Paid Parental Leave program that provides six
19
                    weeks of paid time off to new parents.
20
                   Implemented new Diversity, Inclusion and Unconscious Bias
21                  training for all employees taught by third-party experts.
                    Company senior executives completed an eight-hour training
22
                    program.
23
                   Launched the Great Place to Work survey and focus groups
24                  which measure employee engagement against the Fortune “100
                    Best Companies to Work For.”
25
                   Launched a new annual Wynn Employee Foundation
26
                    scholarship program, which has awarded ten $7,500 college
27                  scholarships to employees and their dependents.
28


                                          104
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 109 of 116




 1                                           Loss Causation
 2          238.    During the Class Period, as detailed herein, Defendants made false and
 3   misleading statements and engaged in a scheme to deceive the market and a course of conduct
 4   that artificially inflated the price of the securities issued by Wynn, and operated as a fraud or
 5   deceit on Class-Period purchasers of such securities by misrepresenting, among other things,
 6   Wynn's legal compliance and Code of Conduct, and failing to disclose a decades-long pattern of
 7   predatory sexual misconduct by Wynn’s CEO.
 8          239.    As the truth relating to Defendants’ prior false statements, misrepresentations,
 9   and fraudulent conduct was disclosed to the market, the price of Wynn securities fell, as the
10   prior artificial inflation came out of their respective prices. As a result of their purchases of the
11   securities issued by Wynn during the Class Period, Lead Plaintiff and other members of the
12   Class suffered economic loss, i.e., damages, under the federal securities laws.
13
14                                    Class Action Allegations
15
            240.    Lead Plaintiffs bring this action as a class action under Federal Rule of Civil
16
     Procedure 23(a) and (b)(3), individually and on behalf of all those who purchased or otherwise
17
     acquired the Company’s securities during the Class Period. Excluded from the Class are
18
     Defendants, the officers and directors of the Company at all relevant times, members of their
19
     immediate families and their legal representatives, heirs, successors, or assigns, and any entity
20
     in which Defendants have or had a controlling interest.
21
            241.    The members of the Class are so numerous that joinder of all members is
22
     impracticable. Throughout the Class Period, the Company’s securities were actively traded on
23
     NASDAQ. While the exact number of Class members is unknown at this time and can be
24
     ascertained only through appropriate discovery, Lead Plaintiffs believe there are hundreds or
25
     thousands of members in the proposed Class. Record owners and other members of the Class
26
     may be identified from records maintained by the Company’s or its transfer agent and may be
27
     notified of the pendency of this action by mail, using the form of notice similar to that
28


                                                    105
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 110 of 116




 1   customarily used in securities class actions.
 2           242.      Lead Plaintiffs’ claims are typical of the claims of the members of the Class as
 3   all members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
 4   federal law that is complained of herein.
 5           243.      Lead Plaintiffs will fairly and adequately protect the interests of the members of
 6   the Class and have retained counsel competent and experienced in class and securities litigation.
 7   Plaintiffs have no interests antagonistic to or in conflict with those of the Class.
 8           244.      Common questions of law and fact exist as to all members of the Class and
 9   predominate over any questions solely affecting individual members of the Class. Among the
10   questions of law and fact common to the Class are:
11               a. Whether Defendants violated the Exchange Act;
12               b. Whether Defendants participated in and pursued the wrongful activities
13                     complained of herein;
14               c. Whether Defendants’ statements were materially false and misleading or omitted
15                     to state material facts about the Company;
16               d. Whether Defendants acted with due care in misrepresenting or omitting to state
17                     material information concerning the Company; and
18               e. The extent of damages sustained by members of the Class and the appropriate
19                     measure of damages.
20           245.      A class action is superior to all other available methods for the fair and efficient
21   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
22   the damages suffered by individual Class members may be relatively small, the expense and
23   burden of individual litigation make it impossible for members of the Class to individually
24   redress the wrongs done to them. There will be no difficulty in the management of this action as
25   a class action.
26           246.      Defendants have acted on grounds generally applicable to the Class with respect
27   to the matters complained of herein, thereby making appropriate the relief sought herein with
28   respect to the Class as a whole; and


                                                      106
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 111 of 116




 1           247.     The questions of law or fact common to the Class predominate over any
 2   questions affecting individual members of the Class, such that a class action is superior to other
 3   available methods for fairly and efficiently adjudicating the controversy. There will be no
 4   difficulty in managing this action as a class action.
 5                                      First Claim for Relief
 6
 7                  Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5

 8                                         Against All Defendants

 9           248.     Lead Plaintiffs repeat and re-allege each and every allegation contained above as
10   if fully set forth herein.
11           249.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
12   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
13   practices and courses of business which operated as a fraud and deceit upon Lead Plaintiffs and
14   the other members of the Class; made various untrue statements of material facts and omitted to
15   state material facts necessary in order to make the statements made, in light of the circumstances
16   under which they were made, not misleading; and employed devices, schemes and artifices to
17   defraud in connection with the purchase and sale of securities. Such scheme was intended to,
18   and throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiffs
19   and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price
20   of the Company’s securities; and (iii) cause Lead Plaintiffs and other members of the Class to
21   purchase or otherwise acquire the Company’s securities and options at artificially inflated
22   prices. In furtherance of this unlawful scheme, plan and course of conduct, defendants, and each
23   of them, took the actions set forth herein.
24           250.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of
25   the defendants participated directly or indirectly in the preparation and/or issuance of the
26   quarterly and annual reports, SEC filings, press releases and other statements and documents
27   described above, including statements made to securities analysts and the media that were
28


                                                    107
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 112 of 116




 1   designed to influence the market for the Company’s securities. Such reports, filings, releases
 2   and statements were materially false and misleading in that they failed to disclose material
 3   adverse information and misrepresented the truth about the Company.
 4           251.    By virtue of their positions at the Company, defendants had actual knowledge of
 5   the materially false and misleading statements and material omissions alleged herein and
 6   intended thereby to deceive Lead Plaintiffs and the other members of the Class, or, in the
 7   alternative, defendants acted with reckless disregard for the truth in that they failed or refused to
 8   ascertain and disclose such facts as would reveal the materially false and misleading nature of
 9   the statements made, although such facts were readily available to defendants. Said acts and
10   omissions of defendants were committed willfully or with reckless disregard for the truth. In
11   addition, each defendant knew or recklessly disregarded that material facts were being
12   misrepresented or omitted as described above.
13           252.    Information showing that defendants acted knowingly or with reckless disregard
14   for the truth is peculiarly within defendants’ knowledge and control. As the senior managers
15   and/or directors of the Company, the Individual Defendants had knowledge of the details of the
16   Company’s internal affairs.
17           253.    The Individual Defendants are liable both directly and indirectly for the wrongs
18   complained of herein. Because of their positions of control and authority, the Individual
19   Defendants were able to and did, directly or indirectly, control the content of the statements of
20   the Company. As officers and/or directors of a publicly-held company, the Individual
21   Defendants had a duty to disseminate timely, accurate, and truthful information with respect to
22   the Company’s businesses, operations, future financial condition and future prospects. As a
23   result of the dissemination of the aforementioned false and misleading reports, releases and
24   public statements, the market price of the Company’s securities was artificially inflated
25   throughout the Class Period. In ignorance of the adverse facts concerning the Company’s
26   business and financial condition which were concealed by defendants, Lead Plaintiffs and the
27   other members of the Class purchased or otherwise acquired the Company’s securities at
28   artificially inflated prices and relied upon the price of the securities, the integrity of the market


                                                     108
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 113 of 116




 1   for the securities and/or upon statements disseminated by defendants, and were damaged
 2   thereby.
 3          254.    During the Class Period, the Company’s securities were traded on an active and
 4   efficient market. Lead Plaintiffs and the other members of the Class, relying on the materially
 5   false and misleading statements described herein, which the defendants made, issued or caused
 6   to be disseminated, or relying upon the integrity of the market, purchased or otherwise acquired
 7   shares of the Company’s securities at prices artificially inflated by defendants’ wrongful
 8   conduct. Had Lead Plaintiffs and the other members of the Class known the truth, they would
 9   not have purchased or otherwise acquired said securities, or would not have purchased or
10   otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or
11   acquisitions by Lead Plaintiffs and the Class, the true value of the Company’s securities was
12   substantially lower than the prices paid by Lead Plaintiffs and the other members of the Class.
13   The market price of the Company’s securities declined sharply upon public disclosure of the
14   facts alleged herein to the injury of Lead Plaintiffs and Class members.
15          255.    By reason of the conduct alleged herein, defendants knowingly or recklessly,
16   directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
17   promulgated thereunder.
18          256.    As a direct and proximate result of defendants’ wrongful conduct, Lead Plaintiffs
19   and the other members of the Class suffered damages in connection with their respective
20   purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the
21   disclosure that the Company had been disseminating misrepresented financial statements to the
22   investing public.
23                                   Second Claim for Relief
24
25                           Violations of Section 20(a) of the Exchange Act

26                                  Against the Individual Defendants

27          257.    Lead Plaintiffs repeat and re-allege each and every allegation contained in the
28


                                                  109
        Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 114 of 116




 1   foregoing paragraphs as if fully set forth herein.
 2          258.    During the Class Period, the Individual Defendants participated in the operation
 3   and management of the Company, and conducted and participated, directly and indirectly, in the
 4   conduct of the Company’s business affairs. Because of their senior positions, they knew the
 5   adverse non-public information about the Company’s false statements.
 6          259.    As officers and/or directors of a publicly owned company, the Individual
 7   Defendants had a duty to disseminate accurate and truthful information with respect to the
 8   Company and to correct promptly any public statements issued by the Company which had
 9   become materially false or misleading.
10          260.    Because of their positions of control and authority as senior officers, the
11   Individual Defendants were able to and did control the contents of the various reports, press
12   releases and public filings which the Company disseminated in the marketplace during the Class
13   Period concerning the Company. Throughout the Class Period, the Individual Defendants
14   exercised their power and authority to cause the Company to engage in the wrongful acts
15   complained of herein. The Individual Defendants therefore, were “controlling persons” of the
16   Company within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
17   participated in the unlawful conduct alleged which artificially inflated the market price of the
18   Company’s securities.
19          261.    Each of the Individual Defendants, therefore, acted as a controlling person of the
20   Company. By reason of their senior management positions and/or being directors of the
21   Company, each of the Individual Defendants had the power to direct the actions of, and
22   exercised the same to cause, the Company to engage in the unlawful acts and conduct
23   complained of herein. Each of the Individual Defendants exercised control over the general
24   operations of the Company and possessed the power to control the specific activities which
25   comprise the primary violations about which Plaintiff and the other members of the Class
26   complain.
27          262.    By reason of the above conduct, the Individual Defendants are liable pursuant to
28   Section 20(a) of the Exchange Act for the violations committed by the Company.


                                                   110
       Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 115 of 116




 1                                       Prayer for Relief
 2         WHEREFORE Lead Plaintiffs demand judgment against Defendants as follows:

 3
           A. Determining that the instant action may be maintained as a class action under Federal
 4
               Rule of Civil Procedure 23, and certifying Lead Plaintiffs as Class representatives;
 5
           B. Requiring Defendants to pay damages sustained by Plaintiffs and the Class by reason
 6
               of the acts and transactions alleged herein;
 7
           C. Awarding Plaintiffs and the other members of the Class prejudgment and post-
 8
               judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
 9
               costs; and
10
           D. Awarding such other and further relief as this Court may deem just and proper.
11
                                              Jury Demand
12
           Plaintiffs demand trial by jury.
13
14   Dated: March 1, 2019                            Respectfully submitted,

15
                                                     /s/ Andrew R. Muehlbauer ____________
16                                                   ANDREW R. MUEHLBAUER, ESQ.
17                                                   Nevada Bar No. 10161
                                                     SEAN P. CONNELL, ESQ.
18                                                   Nevada Bar No. 7311
                                                     MUEHLBAUER LAW OFFICE, LTD.
19                                                   7915 West Sahara Avenue, Suite 104
20                                                   Las Vegas, Nevada 89117
                                                     Telephone: 702.330.4505
21                                                   Facsimile: 702.825.0141
                                                     Email: andrew@mlolegal.com
22                                                          sean@mlolegal.com
23
                                                     POMERANTZ LLP
24                                                   Jeremy A. Lieberman (pro hac vice)
                                                     Murielle J. Steven Walsh (pro hac vice)
25                                                   Aatif Iqbal (pro hac vice)
26                                                   600 Third Avenue, 20th Floor
                                                     New York, New York 10016
27                                                   Tel: (212) 661-1100
                                                     Fax: (917) 463-1044
28                                                   Email: jalieberman@pomlaw.com


                                                 111
     Case 2:18-cv-00479-GMN-CWH Document 52 Filed 03/01/19 Page 116 of 116



                                              mjsteven@pomlaw.com
 1
                                              aiqbal@pomlaw.com
 2
                                       Attorneys for Lead Plaintiffs John V. Ferris
 3                                     and JoAnn M. Ferris
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    112
